Exhibit 10.1

EXECUTION VERSION

 

 

 

Deal CUSIP : 89468XAG0

Revolver CUSIP: 89468XAH8

Term A CUSIP: 89468XAJ4

Term A-1 CUSIP: 89468XAK1

Term A-2 CUSIP: 89468XAL9

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of February 1, 2016

among

TREEHOUSE FOODS, INC.

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

and

The Other Lenders Party Hereto

BANK OF AMERICA, N.A.,

JPMORGAN CHASE BANK, N.A.,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

BANK OF MONTREAL and

SUNTRUST BANK

as Co-Syndication Agents

BARCLAYS BANK PLC,

KEYBANK NATIONAL ASSOCIATION, and

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH

as Co-Documentation Agents

Arranged By:

BANK OF AMERICA, N.A.,

J.P. MORGAN SECURITIES LLC,

WELLS FARGO SECURITIES, LLC,

BMO CAPITAL MARKETS CORP. and

SUNTRUST ROBINSON HUMPHREY, INC.

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page  

ARTICLE I.

  

DEFINITIONS AND ACCOUNTING TERMS

  

1.01  

Defined Terms

     2    1.02  

Other Interpretive Provisions

     61    1.03  

Accounting Terms

     61    1.04  

Rounding

     62    1.05  

Times of Day; Rates

     62    1.06  

Letter of Credit Amounts

     62    1.07  

[Reserved]

     63    1.08  

Exchange Rates; Currency Equivalents

     63    1.09  

Limited Condition Transactions

     63    1.10  

Effect of Restatement

     64   

ARTICLE II.

  

THE COMMITMENTS AND CREDIT EXTENSIONS

  

2.01  

Revolving Credit Loans and Term Loans

     65    2.02  

Borrowings, Conversions and Continuations of Committed Loans

     66    2.03  

Letters of Credit

     68    2.04  

Swing Line Loans

     79    2.05  

Prepayments

     82    2.06  

Termination or Reduction of Commitments

     86    2.07  

Repayment of Loans

     87    2.08  

Interest

     90    2.09  

Fees

     91    2.10  

Computation of Interest and Fees

     92    2.11  

Evidence of Debt

     92    2.12  

Payments Generally; Administrative Agent’s Clawback

     93    2.13  

Sharing of Payments by Lenders

     95    2.14  

Increase in Commitments

     95    2.15  

Cash Collateral

     100    2.16  

Defaulting Lenders

     101    2.17  

Extensions of Term Loans and Revolving Credit Commitments

     103    2.18  

Refinancing Facilities

     106   

ARTICLE III.

  

TAXES, YIELD PROTECTION AND ILLEGALITY

  

3.01  

Taxes

     110    3.02  

Illegality

     114    3.03  

Inability to Determine Rates

     115    3.04  

Increased Costs; Reserves on Eurodollar Rate Loans

     116    3.05  

Compensation for Losses

     117    3.06  

Mitigation Obligations; Replacement of Lenders

     118    3.07  

Survival

     119   

 

ii



--------------------------------------------------------------------------------

ARTICLE IV.

  

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

  

4.01  

Conditions of Initial Credit Extension

     119    4.02  

Conditions to all Credit Extensions

     122   

ARTICLE V.

  

REPRESENTATIONS AND WARRANTIES

  

5.01  

Existence, Qualification and Power; Compliance with Laws

     122    5.02  

Authorization; No Contravention

     122    5.03  

Governmental Authorization; Other Consents

     123    5.04  

Binding Effect

     123    5.05  

Financial Statements; No Material Adverse Effect

     123    5.06  

Litigation

     124    5.07  

No Default

     124    5.08  

Ownership of Property; Liens

     124    5.09  

Environmental Compliance

     124    5.10  

Insurance

     124    5.11  

Taxes

     124    5.12  

ERISA Compliance

     125    5.13  

Subsidiaries; Equity Interests

     125    5.14  

Margin Regulations; Investment Company Act

     126    5.15  

Disclosure

     126    5.16  

Compliance with Laws

     126    5.17  

Solvency

     126    5.18  

Anti-Terrorism Laws

     126    5.19  

Security Agreement; Pledge Agreement

     127   

ARTICLE VI.

  

AFFIRMATIVE COVENANTS

  

6.01  

Financial Statements

     128    6.02  

Certificates; Other Information

     129    6.03  

Notices

     130    6.04  

Payment of Taxes

     131    6.05  

Preservation of Existence, Etc.

     131    6.06  

Maintenance of Properties

     131    6.07  

Maintenance of Insurance

     131    6.08  

Compliance with Laws

     132    6.09  

Books and Records

     132    6.10  

Inspection Rights

     132    6.11  

Use of Proceeds

     132    6.12  

Anti-Corruption Laws and Sanctions

     132    6.13  

Farm Credit Equities

     132    6.14  

Collateral Matters; Guaranty

     134    6.15  

Designation of Subsidiaries

     135    6.16  

Further Assurances and Post-Closing Covenant

     135   

 

iii



--------------------------------------------------------------------------------

ARTICLE VII.

  

NEGATIVE COVENANTS

  

7.01  

Liens

     136    7.02  

Investments

     139    7.03  

Indebtedness

     143    7.04  

Fundamental Changes

     147    7.05  

Dispositions

     149    7.06  

Restricted Payments

     151    7.07  

Prepayments etc. of Indebtedness

     153    7.08  

Change in Nature of Business; Fiscal Year

     153    7.09  

Transactions with Affiliates

     154    7.10  

Burdensome Agreements

     154    7.11  

Use of Proceeds

     155    7.12  

Financial Covenants

     155    7.13  

Sale and Leaseback Transactions

     156    7.14  

Organizational Documents

     156   

ARTICLE VIII.

  

EVENTS OF DEFAULT AND REMEDIES

  

8.01  

Events of Default

     156    8.02  

Remedies Upon Event of Default

     159    8.03  

Application of Funds

     159   

ARTICLE IX.

  

ADMINISTRATIVE AGENT

  

9.01  

Appointment and Authority

     161    9.02  

Rights as a Lender

     161    9.03  

Exculpatory Provisions

     161    9.04  

Reliance by Administrative Agent

     162    9.05  

Delegation of Duties

     163    9.06  

Resignation of Administrative Agent

     163    9.07  

Non-Reliance on Administrative Agent and Other Lenders

     164    9.08  

No Other Duties, Etc.

     164    9.09  

Administrative Agent May File Proofs of Claim; Credit Bidding

     165    9.10  

Guaranty Matters; Collateral Matters

     166    9.11  

Guaranteed Cash Management Agreements and Guaranteed Hedge Agreements

     167   

ARTICLE X.

  

MISCELLANEOUS

  

10.01  

Amendments, Etc.

     168    10.02  

Notices; Effectiveness; Electronic Communication

     169    10.03  

No Waiver; Cumulative Remedies; Enforcement

     172    10.04  

Expenses; Indemnity; Damage Waiver

     172    10.05  

Payments Set Aside

     174    10.06  

Successors and Assigns

     175    10.07  

Treatment of Certain Information; Confidentiality

     181   

 

iv



--------------------------------------------------------------------------------

10.08

 

Right of Setoff

     182   

10.09

 

Interest Rate Limitation

     183   

10.10

 

Counterparts; Integration; Effectiveness

     183   

10.11

 

Survival of Representations and Warranties

     183   

10.12

 

Severability

     183   

10.13

 

Replacement of Lenders

     184   

10.14

 

Governing Law; Jurisdiction; Etc.

     184   

10.15

 

Waiver of Jury Trial

     186   

10.16

 

USA PATRIOT Act Notice

     186   

10.17

 

No Advisory or Fiduciary Responsibility

     186   

10.18

 

Electronic Execution of Assignments and Certain Other Documents

     187   

10.19

 

Judgment Currency

     187   

10.20

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     187   

SIGNATURES

     S-1   

 

v



--------------------------------------------------------------------------------

SCHEDULES   1.01(A)    Unrestricted Subsidiaries   1.02    Existing Letters of
Credit   2.01    Revolving Credit Commitments and Applicable Percentages  
2.01(b)(i)    Term A Commitments and Applicable Percentages   2.01(b)(ii)   
Tranche A-1 Term Loan Commitments and Applicable Percentages   2.01(b)(iii)   
Tranche A-2 Term Loan Commitments and Applicable Percentages   5.13   
Subsidiaries; Other Equity Investments   6.03(c)    ERISA Events   6.16   
Post-Closing Matters   7.01    Existing Liens   7.02(w)    Existing Investments
  7.03    Existing Indebtedness   10.02    Administrative Agent’s Office;
Certain Addresses for Notices   10.06(e)    Voting Participants EXHIBITS     
Form of   A    Committed Loan Notice   B    Swing Line Loan Notice   C-1   
Revolving Credit Note   C-2    Term Loan Note   D    Compliance Certificate   E
   Assignment and Assumption   F    Guaranty   G    Global Intercompany Note   H
   Pledge Agreement   I    Security Agreement   J    Solvency Certificate

 

vi



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
February 1, 2016, among TREEHOUSE FOODS, INC., a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

PRELIMINARY STATEMENTS

On the Original Closing Date, the Borrower entered into that certain Credit
Agreement, dated as of May 6, 2014 (as amended, restated, amended and restated
or otherwise modified from time to time prior to the date hereof, the “Existing
Credit Agreement”) among the Borrower, the several Lenders from time to time
party thereto, Bank of America, N.A. (“Bank of America”), as Administrative
Agent, Swing Lender and L/C Issuer, and the other agents party thereto, under
which the Lenders party thereto (i) made Term A Loans in an initial aggregate
principal amount of $300,000,000 and (ii) made available Revolving Credit
Commitments in an initial aggregate principal amount of $900,000,000. The
Revolving Credit Facility included one or more Swing Line Loans and one or more
Letters of Credit from time to time.

On July 29, 2014, the Borrower entered into that certain Tranche A-1 Additional
Credit Extension Amendment among the Borrower, the Administrative Agent, the
Required Lenders and the Tranche A-1 Term Lenders pursuant to which the Tranche
A-1 Term Lenders made Tranche A-1 Term Loans in an aggregate principal amount of
$200,000,000.

On November 1, 2015, the Borrower entered into the Discovery Acquisition
Agreement with ConAgra Foods, Inc., a Delaware corporation, pursuant to which
the Borrower (or a wholly-owned Domestic Subsidiary of the Borrower) intends to
acquire Ralcorp Holdings, Inc., a Missouri corporation pursuant to the terms of
the Discovery Acquisition Agreement (the “Discovery Acquisition”).

On November 1, 2015, the Borrower also entered into Amendment No. 2 pursuant to
which the Required Lenders party thereto and the Required Revolving Lenders
party thereto agreed to amend certain provisions of the Existing Credit
Agreement, to among other things, permit the Discovery Acquisition and the
indebtedness required to be incurred to consummate the Discovery Acquisition.

On November 23, 2015, the Borrower entered into Amendment No. 3 pursuant to
which the Required Lenders party thereto agreed to modify and supplement certain
provisions of the Existing Credit Agreement to permit certain transactions that
might be required in connection with the Discovery Acquisition.

The parties hereto have agreed to amend and restate that Existing Credit
Agreement to provide for (a) a new term loan A-2 on the terms and subject to the
conditions set forth herein, the proceeds of which shall be used to fund the
Discovery Acquisition and to pay fees and expenses incurred in connection with
the Transactions and (b) certain other amendments to the terms hereof as agreed
by the Borrower and the Lenders party hereto and as further set forth herein.

 

1



--------------------------------------------------------------------------------

Capitalized terms used in the Preliminary Statements and not defined herein
shall have the meanings specified in Section 1.01.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

DEFINITIONS AND ACCOUNTING TERMS

Defined Terms. As used in this Agreement, the following terms shall have the
meanings set forth below:

“2022 Notes” means the Borrower’s 4.875% senior notes due 2022 issued on
March 11, 2014, in the aggregate principal amount of $400,000,000, pursuant to
the Base Indenture dated as of March 2, 2010 and the Fourth Supplemental
Indenture dated as of March 11, 2014.

“2024 Notes” means the Borrower’s 6.00% senior notes due 2024 issued on
January 29, 2016, in the aggregate principal amount of $775,000,000, pursuant to
the Base Indenture dated as of March 2, 2010 and the Ninth Supplemental
Indenture dated as of January 29, 2016.

“Acquired Indebtedness” means Indebtedness of any Person (a) that is existing at
the time such Person is acquired by, or merged or consolidated with or into, the
Borrower or a Restricted Subsidiary of the Borrower, and (b) that is not
incurred in contemplation of such event.

“Acquisition” means the acquisition of (a) a controlling equity or other
ownership interest in another Person or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a line or
lines of business conducted by such Person.

“Acquisition Compliance Period” has the meaning specified in Section 7.12(b).

“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may be in the form of an amendment and restatement), including an
Increase Joinder, in form reasonably satisfactory to the Administrative Agent
providing for Incremental Term Loans, Extended Term Loans or Extended Revolving
Credit Commitments in accordance with the terms of this Agreement or Refinancing
Term Loans and/or Replacement Revolving Credit Commitments in accordance with
the terms of this Agreement.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

2



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Revolving Credit Commitments” means the Revolving Credit Commitments
of all the Lenders. The amount of the Aggregate Revolving Credit Commitments in
effect on the Restatement Date is $900,000,000.

“Agreement” means this Amended and Restated Credit Agreement.

“Amendment No. 2” means the Amendment and Consent, dated as of November 1, 2015,
by and among the Borrower, the Guarantors party thereto, the Administrative
Agent, the Required Lenders party thereto and the Required Revolving Lenders
party thereto.

“Amendment No. 3” means Amendment No. 3, dated as of November 23, 2015, by and
among the Borrower, the Guarantors party thereto, the Administrative Agent and
the Required Lenders party thereto.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable ECF Percentage” means, for any fiscal year, commencing with the
fiscal year ended December 31, 2017, (a) 50%, if the Secured Net Leverage Ratio
as of the last day of such fiscal year is equal to or greater than 2.75:1.00,
(b) 25%, if the Secured Net Leverage Ratio as of the last day of such fiscal
year is less than 2.75:1.00, and equal to or greater than 2.50:1.00 and (c) 0%,
if the Secured Net Leverage Ratio as of the last day of such fiscal year is less
than 2.50: 1.00.

 

3



--------------------------------------------------------------------------------

“Applicable Fee Rate” means, at any time, in respect of the Revolving Credit
Facility, (a) from the Restatement Date to the date on which the Administrative
Agent receives a Compliance Certificate pursuant to Section 6.02(a) for the
fiscal quarter ending March 31, 2016, 0.450% per annum and (ii) thereafter, the
applicable percentage per annum set forth below determined by reference to the
Consolidated Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

Applicable Fee Rate

 

Pricing
Level

  

Consolidated Net Leverage Ratio

   Facility Fee  

1

  

Less than or equal to 2.50 to 1.00

     0.250 % 

2

  

Less than or equal to 3.00 to 1.00 but greater than 2.50 to 1.00

     0.300 % 

3

  

Less than or equal to 3.50 to 1.00 but greater than 3.00 to 1.00

     0.350 % 

4

  

Less than or equal to 4.00 to 1.00 but greater than 3.50 to 1.00

     0.400 % 

5

  

Less than or equal to 4.50 to 1.00 but greater than 4.00 to 1.00

     0.450 % 

6

  

Less than or equal to 5.00 to 1.00 but greater than 4.50 to 1.00

     0.500 % 

7

  

Greater than 5.00 to 1.00

     0.500 % 

Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Consolidated Net Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level 7 shall apply from the first Business Day after the date on which
such Compliance Certificate was required to have been delivered until the date
that is the first Business Day immediately after the date such Compliance
Certificate is delivered.

“Applicable Percentage” means with respect to any Lender at any time (a) with
respect to such Lender’s portion of all of the Facilities, the percentage
(carried out to the ninth decimal place) of the sum of (x) the outstanding Term
Loans of all Classes held by such Lender at such time and (y) the portion of the
Revolving Credit Facility represented by such Lender’s Revolving Credit
Commitment at such time, in each case, subject to adjustment as provided in
Section 2.16 and the penultimate sentence of this paragraph; (b) with respect to
such Lender’s portion of the outstanding Term Loans of any Class at any time,
the percentage (carried out to the ninth decimal place) of the outstanding
principal amount of the Term Loans of such Class held by such Lender at such
time, subject to adjustments as provided in Section 2.16; and (c) with respect
to the Revolving Credit Facility, the percentage (carried out to the ninth
decimal place) of the Revolving Credit Facility represented by such Revolving
Credit Lender’s Revolving Credit Commitment at such time, subject to adjustment
as provided in Section 2.16. If the commitment of each Revolving Credit Lender
to make Revolving Credit Loans and the obligation of the L/C Issuers to make L/C
Credit Extensions have been terminated pursuant to Section 8.02 or if the
Aggregate Revolving Credit Commitments have expired, then the Applicable
Percentage of each Revolving Credit Lender in respect of the Revolving Credit
Facility shall be determined based on the Applicable Percentage of such
Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments. The initial
Applicable Percentage of each Lender in respect of each Facility on the
Restatement Date is set forth opposite the name of such Lender on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable.

 

4



--------------------------------------------------------------------------------

“Applicable Rate” means, at any time, (a) with respect to the Term Loans of any
Class other than the Term A Loans, the Tranche A-1 Term Loans and the Tranche
A-2 Term Loans, any percentage(s) per annum set forth in the related Additional
Credit Extension Amendment and (b) with respect to the Term A Loans, the Tranche
A-1 Term Loans, the Tranche A-2 Term Loans and the Revolving Credit Facility,
(i) from the Restatement Date to the date on which the Administrative Agent
receives a Compliance Certificate pursuant to Section 6.02(a) for the fiscal
quarter ending March 31, 2016, the percentages per annum set forth in Pricing
Level 5 in the chart below and (ii) thereafter, the percentages per annum set
forth in the chart below, based upon the Consolidated Net Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(a):

Applicable Rate

 

          Revolving Credit
Facility     Term A Facility     Tranche A-1 Term
Facility     Tranche A-2 Term
Facility  

Pricing
Level

  

Consolidated

Net Leverage

Ratio

   Euro-
dollar
Rate +     Base Rate     Euro-
dollar
Rate     Base Rate     Euro-
dollar
Rate     Base Rate     Euro-
dollar
Rate     Base Rate             Letter of
Credit
Fee                                            

1

  

Less than or equal to 2.50 to 1.00

     1.000 %      0.000 %      1.250 %      0.250 %      1.250 %      0.250 %   
  1.250 %      0.250 % 

2

  

Less than or equal to 3.00 to 1.00 but greater than 2.50 to 1.00

     1.200 %      0.200 %      1.500 %      0.500 %      1.500 %      0.500 %   
  1.500 %      0.500 % 

3

  

Less than or equal to 3.50 to 1.00 but greater than 3.00 to 1.00

     1.400 %      0.400 %      1.750 %      0.750 %      1.750 %      0.750 %   
  1.750 %      0.750 % 

4

  

Less than or equal to 4.00 to 1.00 but greater than 3.50 to 1.00

     1.600 %      0.600 %      2.000 %      1.000 %      2.000 %      1.000 %   
  2.000 %      1.000 % 

5

  

Less than or equal to 4.50 to 1.00 but greater than 4.00 to 1.00

     1.800 %      0.800 %      2.250 %      1.250 %      2.250 %      1.250 %   
  2.250 %      1.250 % 

6

  

Less than or equal to 5.00 to 1.00 but greater than 4.50 to 1.00

     2.000 %      1.000 %      2.500 %      1.500 %      2.500 %      1.500 %   
  2.500 %      1.500 % 

7

  

Greater than 5.00 to 1.00

     2.500 %      1.500 %      3.000 %      2.000 %      3.000 %      2.000 %   
  3.000 %      2.000 % 

Any increase or decrease in the Applicable Rate applicable to the Term A Loans,
the Tranche A-1 Term Loans, the Tranche A-2 Term Loans and Revolving Credit
Loans resulting from a change in the Consolidated Net Leverage Ratio shall
become effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(a); provided,
however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then Pricing Level 7 shall apply from the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered until the date that is the first Business Day immediately
after the date such Compliance Certificate is delivered.

 

5



--------------------------------------------------------------------------------

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to a Revolving Credit
Facility, a Lender that has a Commitment with respect to such Facility or holds
a Revolving Credit Loan, at such time, (b) with respect to the Term A Facility,
the Tranche A-1 Term Facility, the Tranche A-2 Term Facility or any Facility in
connection with any Incremental Term Commitment, the Lenders holding a Term A
Loan, Tranche A-1 Term Loan, Tranche A-2 Term Loan or Incremental Term Loan
under such Facility, respectively, at such time, (c) with respect to the Letter
of Credit Sublimit, (i) the applicable L/C Issuer and (ii) if any Letters of
Credit have been issued pursuant to Section 2.03(a), the Revolving Credit
Lenders and (d) with respect to the Swing Line Sublimit, (i) the Swing Line
Lender and (ii) if any Swing Line Loans are outstanding pursuant to
Section 2.04(a), the Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, the Revolving Credit Arrangers, the Term A
Arrangers, the Tranche A-1 Arrangers and the Tranche A-2 Arrangers.

“Asset Swap” means a concurrent purchase and sale or exchange of Related
Business Assets (or assets which prior to their sale or exchange by the Borrower
or any of its Restricted Subsidiaries have ceased to be Related Business Assets
of the Borrower or any of its Restricted Subsidiaries) between the Borrower or
any of its Restricted Subsidiaries and another Person; provided that the
Borrower or such Restricted Subsidiary, as the case may be, receives
consideration at least equal to the fair market value (such fair market value to
be determined on the date the definitive agreement regarding such transaction
was entered into) as determined in good faith by the Borrower.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by clause (d) of the definition of “Eligible Assignee,” if applicable),
and accepted by the Administrative Agent, in substantially the form of Exhibit E
or any other form (including electronic documentation generated by use of an
electronic platform) approved by the Administrative Agent.

“Attributable Indebtedness” means, on any date and without duplication, (a) in
respect of any Capitalized Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease

 

6



--------------------------------------------------------------------------------

payments under the relevant lease that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capitalized Lease, and (c) in the case of any other
“Off-Balance Sheet Liabilities,” the capitalized amount of such obligation that
would appear on a balance sheet of such Person prepared on such date in
accordance with GAAP if such transaction were accounted for as a secured loan
(including, in respect of any asset securitization transaction of any Person,
the actual amount of any unrecovered investment of purchasers or transferees of
assets so transferred).

“Audited Financial Statements” means the audited consolidated balance sheet and
related statements of income, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries for the fiscal years ended December 31,
2012, December 31, 2013 and December 31, 2014.

“Available Amount” means an amount equal to (a) $100,000,000 plus (b) an
additional amount that will be built by, without duplication, (i) the sum of,
for each Excess Cash Flow Period (x) which has been completed and (y) for which
audited financial statements required by Section 6.01(a) have been provided,
Excess Cash Flow for such Excess Cash Flow Period, minus the product of Excess
Cash Flow for such period times the Applicable ECF Percentage for such Excess
Cash Flow Period plus (ii) the Net Cash Proceeds of issuances of Equity
Interests (other than Disqualified Equity Interests) received by the Borrower
following the Restatement Date and on or prior to such date, plus (iii) the Net
Cash Proceeds of Indebtedness and the Net Cash Proceeds of Disqualified Equity
Interests of the Borrower, in each case issued after the Restatement Date, which
have been exchanged or converted into Equity Interests (other than Disqualified
Equity Interests) of the Borrower, plus (iv) the Net Cash Proceeds of
Dispositions of Investments made under Section 7.02(y) by a Group Member to a
Person that is not a Group Member, (or, if less, the amount of such Investment
under Section 7.02(y) which has been subject to such Disposition), plus (v) to
the extent not included in Consolidated Net Income, returns, profits,
distributions and similar amounts (excluding sale proceeds) received in any
Unencumbered Cash or Cash Equivalents by the Borrower and its Restricted
Subsidiaries on any Investment made under Section 7.02(y), which shall not
exceed the amount of such Investment made under Section 7.02(y); provided that
in the case of Guarantees made in reliance on Section 7.02(y) that are not
funded, the amount of such Investment shall no longer be deemed to be made under
Section 7.02(y) following the termination of such Guarantee, plus (vi) the
lesser of (x) the amount of Investments of the Borrower and its Restricted
Subsidiaries in any Unrestricted Subsidiary that has been re-designated as a
Restricted Subsidiary or that has been merged or consolidated into the Borrower
or any of its Restricted Subsidiaries and (y) the fair market value of the
assets (other than cash or Cash Equivalents, which shall be subject to clause
(v) above) of any Unrestricted Subsidiary that have been transferred to the
Borrower or any of its Restricted Subsidiaries, but only to the extent of
Investments made in such Unrestricted Subsidiary under Section 7.02(y), plus
(vii) to the extent not included in Consolidated Net Income, the Net Cash
Proceeds of any Disposition permitted under Section 7.05(n) by a Group Member to
a Person that is not a Group Member that is not required to be applied towards
the permanent prepayment of any outstanding Indebtedness of the Borrower or any
of its Restricted Subsidiaries or reinvested to avoid such prepayment under
Section 2.05(b)(iii) (provided that any amount increasing the Available Amount
pursuant to this clause (vii) may not be used to make a Restricted Payment under
Section 7.06(e) or in the calculation of the Available Amount available for the
purpose of making a Restricted Payment in

 

7



--------------------------------------------------------------------------------

reliance on Section 7.06(e)), in the case of each of the foregoing clauses
(b)(i) through (vii), minus Investments made in reliance on Section 7.02(y),
Restricted Payments made in reliance on Section 7.06(e) and payments made in
reliance on Section 7.07(a)(iv).

“Available Financial Statements” means the most recently provided financial
statements under Section 6.01(a) and (b), and for periods prior to the delivery
of financial statements for the applicable period(s), the most recent annual or
quarterly financial statements of the Borrower filed with the SEC.

“Availability Period” means, with respect to the Revolving Credit Commitments or
any given Class of Extended Revolving Credit Commitments, the period from and
including the Original Closing Date to the earliest of (a) the Maturity Date for
such Facility, (b) the date of termination of the Commitments for such Facility
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the applicable L/C Issuer to
make L/C Credit Extensions pursuant to Section 8.02.

“Available Liquidity” means the sum of (a) the Unencumbered Cash and Cash
Equivalents of the Borrower and its Restricted Subsidiaries, plus (b) to the
extent the Borrower has the present ability to satisfy all conditions precedent
set forth in Section 4.02, the positive remainder (if any) of (i) the Aggregate
Revolving Credit Commitments minus (ii) the Total Revolving Credit Outstandings.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Default” means an Event of Default under Section 8.01(f) or
Section 8.01(g).

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“BMOCM” means BMO Capital Markets Corp. and its successors.

 

8



--------------------------------------------------------------------------------

“BofA Fee Letter” means the letter agreement, dated April 22, 2014, among the
Borrower, Bank of America and MLPFS.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capitalized Lease” means any lease that has been or should be, in accordance
with GAAP, recorded as a capitalized lease.

“Canadian Dollar” means lawful money of Canada.

“Canadian Dollar Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in Canadian Dollars as
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Canadian Dollars with Dollars.

“Captive Insurance Subsidiary” means any Subsidiary of the Borrower that is
subject to regulation as an insurance company (or any Subsidiary thereof).

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, an L/C Issuer
or Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the applicable L/C Issuer or
Swing Line Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the
applicable L/C Issuer or the Swing Line Lender (as applicable).

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Consideration Requirement” has the meaning specified in Section 7.05(n).

“Cash Equivalents” means:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

 

9



--------------------------------------------------------------------------------

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition, (iii) has combined capital and
surplus of at least $1,000,000,000, or (iv) has combined capital and surplus of
at least $250,000,000 and a Thomson Bank Watch Rating of “B” or better, in each
case with maturities of not more than 180 days from the date of acquisition
thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof;

(d) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Restricted Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a),
(b) and (c) of this definition; and

(e) solely with respect to any Restricted Subsidiary that is a Foreign
Subsidiary, (x) such local currencies in those countries in which such Foreign
Subsidiary transacts business from time to time in the ordinary course of
business and (y) Investments of comparable tenor and credit quality to those
described in the foregoing clauses (a) through (d) customarily utilized in
countries in which such Foreign Subsidiary operates for short term cash
management purposes.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including purchasing and commercial cards, prepaid cards, including payroll,
stored value and gift cards, and merchant services processing), electronic funds
transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Loan Party or any Restricted Subsidiary, is a
Lender or an Affiliate of a Lender, (b) at the time it (or its Affiliate)
becomes a Lender, is a party to a Cash Management Agreement with a Loan Party or
any Restricted Subsidiary, or (c) has entered into a Cash Management Agreement
with a Loan Party or any Restricted Subsidiary prior to the Restatement Date and
is a Lender or an Affiliate of a Lender on the Restatement Date, in each case,
in its capacity as a party to such Cash Management Agreement.

 

10



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the Original Closing Date, of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“CFC” means a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of 35% or more of the equity securities of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully-diluted basis; or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Lenders under the Revolving Credit Facility or Lenders holding a portion of
a Class of Term Loans, (b) when used with respect to Commitments, refers to
whether such Commitments are Revolving Credit Commitments, Extended Revolving
Credit Commitments that are designated as an additional Class of Commitments,
Incremental Revolving Credit Commitments, Replacement Revolving Commitments that
are designated as an additional Class of Commitments, Term A Commitments,
Tranche A-1 Term Loan Commitments, Tranche A-2 Term Loan Commitments, or
Incremental Term Commitments, and (c) when used with respect to Loans or a
Borrowing, refers to whether such Loans, or the Loans comprising such Borrowing,
are Revolving Credit Loans, Revolving Credit Loans under Extended Revolving
Credit Commitments that are designated as an additional Class of Revolving
Credit Loans,

 

11



--------------------------------------------------------------------------------

Replacement Revolving Commitments that are designated as an additional Class of
Revolving Credit Loans, Term A Loans, Tranche A-1 Term Loans, Tranche A-2 Term
Loans, Extended Term Loans that are designated as an additional Class of Term
Loans, Incremental Term Loans that are designated as an additional Class of Term
Loans or Refinancing Term Loans that are designated as an additional Class of
Term Loans. Revolving Credit Commitments, Incremental Revolving Credit
Commitments, Extended Revolving Credit Commitments, Term A Commitments, Tranche
A-1 Term Loan Commitments, Tranche A-2 Term Loan Commitments, or Incremental
Term Commitments (and in each case, the Loans made pursuant to such Commitments)
and Extended Term Loans or any tranche of Loans created pursuant to a Credit
Agreement Refinancing Facility that have different terms and conditions shall be
construed to be in different Classes. Commitments (and, in each case, the Loans
made pursuant to such Commitments) and Extended Term Loans that have the same
terms and conditions shall be construed to be in the same Class.

“Code” means the Internal Revenue Code of 1986.

“CoBank” means CoBank, ACB and its successors.

“Collateral” means all of the “Collateral” or other similar term referred to in
the Collateral Documents and all of the other property that is or is intended or
purports under the terms of the Collateral Documents to be subject to Liens in
favor of the Administrative Agent for the benefit of the Secured Parties.

“Collateral and Guarantee Requirement” means, in the case of clauses (a), (c),
(d) and (e), at any time prior to satisfaction of the Collateral Release
Conditions, and in the case of clause (b), at all times on and after the
Restatement Date, subject to (x) the applicable limitations set forth in this
Agreement and/or any other Loan Document and (y) the time periods (and
extensions thereof) set forth in Section 6.14 and, to the extent applicable,
Section 6.16, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered (x) on the Restatement Date pursuant to
Section 4.01(a)(ii) or (y) pursuant to Section 6.14 or, to the extent
applicable, Section 6.16 at such time required by such Section to be delivered,
in each case, duly executed by each Loan Party that is party thereto;

(b) all Obligations shall have been unconditionally guaranteed by each Domestic
Subsidiary (other than any Excluded Subsidiary);

(c) except to the extent otherwise provided hereunder or under any Collateral
Document, the Obligations and the Guaranty shall have been secured by a
perfected security interest, subject to no Liens other than the Liens permitted
under Section 7.01, in all Equity Interests of each wholly owned Material
Subsidiary directly owned by the Borrower or any Loan Party (which security
interest, in the case of Equity Interests ordinarily entitled to vote (for U.S.
federal income tax purposes) of any Foreign Subsidiary or any Foreign Subsidiary
Holding Company shall be limited to 65% of the issued and outstanding Equity
Interests ordinarily entitled to vote (for U.S. federal income tax purposes) of
such Foreign Subsidiary or Foreign Subsidiary Holding Company, as the case may
be), in each case other than any Excluded Equity Interests; and

 

12



--------------------------------------------------------------------------------

(d) except to the extent otherwise provided hereunder or under any Collateral
Document, the Obligations and the Guaranty shall have been secured by a
perfected security interest, subject to no Liens other than the Liens permitted
under Section 7.01, in the Collateral, in each case, with the priority required
by the Collateral Documents, to the extent required under, and subject to
exceptions and limitations otherwise set forth in this Agreement and the
Collateral Documents.

The foregoing definition shall not require, and the Loan Documents shall not
contain any requirements as to, the creation or perfection of pledges of or
security interests in, any Excluded Assets.

The Administrative Agent may grant extensions of time for the perfection of
security interests in particular assets and the delivery of assets where it
reasonably determines, in consultation with the Borrower, that perfection cannot
be accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Collateral Documents.

No actions required by the laws of any non-U.S. jurisdiction shall be required
in order to create any security interests in any assets or to perfect or make
enforceable such security interests (including any intellectual property
registered in any non-U.S. jurisdiction) (it being understood that there shall
be no security agreements or pledge agreements governed under the laws of any
non-U.S. jurisdiction or any requirement to make any filings in any foreign
jurisdiction including with respect to foreign intellectual property). No
actions shall be required with respect to assets requiring perfection through
control agreements or perfection by “control” (as defined in the UCC) (other
than in respect of Indebtedness for borrowed money (other than intercompany
Indebtedness) owing to the Loan Parties evidenced by a note in excess of
$5,000,000, Indebtedness of any Subsidiary that is not a Loan Party that is
owing to any Loan Party (which shall be evidenced by the Global Intercompany
Note and pledged to the Administrative Agent) and certificated Equity Interests
of wholly owned Restricted Subsidiaries that are Material Subsidiaries otherwise
required to be pledged pursuant to the Security Agreement to the extent required
under clause (c) above).

Prior to the Collateral Release Date, no amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective to release
all or substantially all of the Collateral in any transaction or series of
related transactions without the written consent of each Lender party to this
Agreement at such time.

Notwithstanding anything herein to the contrary, the requirements of clause
(b) hereof (and the definition of “Guarantors”) shall survive the Collateral
Release Date such that any Domestic Subsidiary (other than an Excluded
Subsidiary) that is formed, acquired or designated a Restricted Subsidiary (or
ceases to be an Unrestricted Subsidiary) shall guarantee the Obligations
hereunder as soon as practicable, and in any event, within thirty (30) days (or
such longer period as the Administrative Agent may reasonably agree in its sole
discretion) of such formation, acquisition, designation or cessation.

 

13



--------------------------------------------------------------------------------

“Collateral Documents” means the Security Agreement, the Pledge Agreement, the
Intellectual Property Security Agreements, the Intellectual Property Security
Agreement Supplements and any other documents delivered to the Administrative
Agent pursuant to Section 6.14, and each of the other agreements, instruments or
documents that creates or intends or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Collateral Release” means the release of all Liens on all of the Collateral in
favor of the Administrative Agent, for the benefit of itself and the other
Secured Parties, securing the Secured Obligations, upon the effectiveness of the
Collateral Release Conditions.

“Collateral Release Conditions” means the following conditions to the release of
all of the Collateral: (a) no Specified Secured Indebtedness shall be
outstanding; (b) no Default shall exist or result from such Collateral Release;
(c) at the time of such Collateral Release, the Borrower shall be in compliance
with a Consolidated Net Leverage Ratio equal to or less than 3.50:1.00 as of the
end of the most recently ended Test Period for which there are Available
Financial Statements (determined on a Pro Form Basis after giving effect to the
Transactions and giving Pro Forma Effect to any Indebtedness incurred, created,
assumed or repaid after the last day of such Test Period and on or prior to the
date of delivery of the notice referred to in clause (d) below) and (d) the
Borrower has delivered a written notice to the Administrative Agent certifying
the satisfaction of the conditions set forth in clauses (a) through (c) above
and requesting that the Administrative Agent effect the Collateral Release.

“Collateral Release Date” means the date on which the Collateral Release
Conditions have been satisfied and the Collateral Release is effective.

“Commitment” means a Revolving Credit Commitment, an Extended Revolving Credit
Commitments, a Replacement Revolving Credit Commitment, a Term A Commitment, a
Tranche A-1 Term Loan Commitment, a Tranche A-2 Term Loan Commitment and/or an
Incremental Term Loan Commitment.

“Committed Borrowing” means a Revolving Credit Borrowing and/or a Term
Borrowing, as the context may require.

“Committed Loan” means a Revolving Credit Loan and/or a Term Loan, as the
context may require.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A (or such other form as may be approved by
the Administrative Agent including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

14



--------------------------------------------------------------------------------

“Consolidated Cash Interest Charges” means, for any Test Period, for the
Borrower and its Restricted Subsidiaries on a consolidated basis and without
duplication, the sum of the following, (a) all interest, premium payments, debt
discount, fees, charges and related expenses of the Borrower and its Restricted
Subsidiaries in connection with borrowed money or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP (excluding any interest paid-in-kind through
the addition of such interest to outstanding principal), (b) to the extent paid
or payable in cash, the portion of rent expense of the Borrower and its
Restricted Subsidiaries with respect to such period under Capitalized Leases
that is treated as interest in accordance with GAAP and (c) to the extent paid
or payable in cash, net payments under Swap Contracts; provided that
Consolidated Cash Interest Charges for any period shall exclude any amortization
or write-off of deferred financing fees, original issue discount or premium
resulting from the issuance of Indebtedness at less than par during such period.
Consolidated Cash Interest Charges will be calculated on a Pro Forma Basis to
reflect Indebtedness incurred in connection with Acquisitions and Investments
which are given Pro Forma Effect in the calculation of Consolidated EBITDA
(including the Transactions) and to reflect Indebtedness repaid in connection
with Dispositions that are given Pro Forma Effect in the calculation of
Consolidated EBITDA.

“Consolidated Cash Interest Coverage Ratio” means, for any Test Period, the
ratio of (a) Consolidated EBITDA for the Test Period to (b) Consolidated Cash
Interest Charges for such Test Period.

“Consolidated Domestic Assets” means, as of any date of determination, (a) the
net book value of all assets of the Borrower and its Restricted Subsidiaries
less (b) the net book value of all assets of Foreign Subsidiaries which are
Restricted Subsidiaries of the Borrower, in each case, on such date determined
on a consolidated basis in accordance with GAAP.

“Consolidated EBITDA” means, for any Test Period, the Consolidated Net Income of
the Borrower and its Restricted Subsidiaries for such Test Period:

(a) increased (without duplication) by the following:

(i) provision for taxes based on income or profits or capital, including,
without limitation, state, franchise and similar taxes and foreign withholding
taxes of the Borrower and its Restricted Subsidiaries paid or accrued during
such Test Period, including any penalties and interest relating to any tax
examinations, deducted (and not added back) in computing Consolidated Net
Income; plus

(ii) consolidated interest expense of the Borrower and its Restricted
Subsidiaries for such Test Period (including (x) fees paid to lenders in
connection with Indebtedness, (y) payments made under any Swap Contracts entered
into for the purpose of hedging interest rate risk and (z) costs of surety bonds
in connection with financing activities) and any amortization or write-off of
debt discount or deferred financing costs and commissions, discounts and other
fees, costs and expenses and charges associated with indebtedness during such
Test Period net of payments received under any Swap Contracts entered into for
the purpose of hedging interest rate risk, to the extent deducted (and not added
back) in computing Consolidated Net Income; plus

 

15



--------------------------------------------------------------------------------

(iii) consolidated depreciation and amortization expense of the Borrower and its
Restricted Subsidiaries for such Test Period to the extent the same were
deducted (and not added back) in computing Consolidated Net Income; plus

(iv) any expenses related to the Transactions and any other expenses or charges
related to any equity offering, Investment, Acquisition, Disposition or
recapitalization permitted hereunder or the incurrence of Indebtedness permitted
to be incurred under this Agreement (including a refinancing thereof) (in each
case, whether or not successful), including (A) such fees, expenses or charges
related to the Loans and any other credit facilities and (B) any amendment or
other modification of the Loans and any other credit facility or issuance of
Indebtedness, in each case, deducted (and not added back) in computing
Consolidated Net Income; plus

(v) the amount of any extraordinary loss, charge or expense deducted (and not
added back) in computing Consolidated Net Income; plus

(vi) the amount of any (A) unusual or nonrecurring loss, charge or expense
deducted (and not added back) in computing Consolidated Net Income and
(B) restructuring charge or reserve, integration cost or other business
optimization expense or cost associated with establishing new facilities that is
deducted (and not added back) in such Test Period in computing Consolidated Net
Income, including any one-time costs incurred in connection with Acquisitions on
and after the Restatement Date, and costs related to the closure and/or
consolidation of facilities; provided that the aggregate amount added back
pursuant to this clause (vi) and clause (viii) below and any increase to
Consolidated EBITDA as a result of clause (b) of the definition of Pro Forma
Adjustment (other than as a result of an actual increase in revenues or an
actual reduction in costs) for any Test Period shall not exceed 20% of
Consolidated EBITDA for such Test Period (before giving effect to such
adjustments); plus

(vii) any other non-cash charges, write-downs, expenses, losses or items
reducing Consolidated Net Income for such Test Period including any impairment
charges (including any goodwill or other intangible asset impairment charge or
write-off thereof) or the impact of purchase accounting, (excluding any such
non-cash charge, write-down, expense, loss or item to the extent it represents
an accrual or reserve for a cash expenditure for a future Test Period ); plus

(viii) the amount of “run-rate” cost savings, operating expense reductions and
synergies projected by the Borrower in good faith and certified by a Responsible
Officer of the Borrower in writing to the Administrative Agent to result from
actions either taken or initiated prior to or during the period referred to in
clause (y)(1) below (which cost savings and synergies shall be subject only to
certification by a Responsible Officer of the Borrower and shall be calculated
on a Pro Forma Basis as though such cost savings, operating expense reductions
and synergies had been realized on the first day of such Test Period), net of
the amount of actual benefits realized prior to or during such Test Period from
such actions; provided that (A) a Responsible Officer of the Borrower shall have
certified to the Administrative Agent that (x) such cost savings and synergies
are reasonably identifiable and (y) (1) such actions have been taken or are
expected to be taken within twelve (12) months after the date of determination
to take such action (and such date of determination has occurred prior to or

 

16



--------------------------------------------------------------------------------

during the relevant period being measured) and (2) are expected to result in
such projected savings, expense reductions and synergies within twelve
(12) months of the taking of such actions, (B) no cost savings, expense
reductions or synergies shall be added pursuant to this clause (viii) to the
extent duplicative of any expenses or charges relating to such cost savings that
are included in clause (vi) above with respect to such Test Period and (C) the
aggregate amount added back pursuant to clause (vi) above, this clause (viii)
and any increase to Consolidated EBITDA as a result of clause (b) of the Pro
Forma Adjustment (other than as a result of an actual increase in revenues or an
actual reduction in costs) for any Test Period shall not exceed 20% of
Consolidated EBITDA for such Test Period (before giving effect to such
adjustments); plus

(ix) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any Test Period to the extent non-cash gains relating to such income were
deducted in the calculation of Consolidated EBITDA pursuant to paragraph
(b) below for any previous Test Period and not added back; plus

(x) realized foreign exchange losses, including those resulting from the impact
of foreign currency changes on the valuation of assets or liabilities on the
balance sheet of the Borrower and its Restricted Subsidiaries to the extent
deducted (and not added back) in the computation of Consolidated Net Income;
plus

(xi) net realized losses from Swap Contracts or embedded derivatives that
require similar accounting treatment and the application of Accounting Standard
Codification Topic 815 and related pronouncements to the extent deducted (and
not added back) in the computation of Consolidated Net Income; plus

(xii) [Reserved]

(xiii) any (A) non-cash compensation charge or expense arising from any grant of
stock, stock options, stock appreciation rights or other equity based awards and
any non-cash deemed finance charges in respect of any pension liabilities or
other provisions and (B) income (loss) attributable to deferred compensation
plans or trusts, to the extent deducted (and not added back) in the computation
of Consolidated Net Income; plus

(xiv) any after-tax effect of income (loss) from the early extinguishment or
cancellation of Indebtedness or any obligations under any Swap Contracts or
other derivative instruments to the extent deducted (and not added back) in the
computation of Consolidated Net Income; plus

(xv) accruals and reserves that are established within twelve months after the
Restatement Date that are so required to be established as a result of the
Transactions in accordance with GAAP to the extent deducted (and not added back)
in the computation of Consolidated Net Income; plus

(xvi) to the extent not included in Consolidated Net Income for such Test
Period, proceeds of business interruption insurance, in an amount actually
received during such Test Period (or, to the extent relating to such Test
Period, prior to the earlier of (A) the date on which financial statements have
been delivered for the most recently ended fiscal quarter in

 

17



--------------------------------------------------------------------------------

such Test Period and (B) the date for which financial statements are required to
have been delivered for the most recently ended fiscal quarter in such Test
Period; provided, that amounts not received during such Test Period and included
in Consolidated EBITDA for such Test Period will not be included in Consolidated
EBITDA for any subsequent Test Period) and to the extent representing the
earnings for the applicable Test Period that such proceeds are intended to
replace; plus

(xvii) to the extent not otherwise excluded from the Consolidated Net Income of
the Borrower and its Restricted Subsidiaries (A) any expenses and charges that
are reimbursed by indemnification or other reimbursement provisions in
connection with any Investment or any sale, conveyance, transfer or other
Disposition of assets permitted hereunder and (B) (x) to the extent covered by
insurance and actually reimbursed, or (y) so long as the Borrower has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer and only to the extent that such amount is
(1) not denied by the applicable carrier in writing within 180 days and (2) in
fact reimbursed within 365 days of the date of such evidence (with a deduction
for any amount so added back to the extent so denied within 180 days or not so
reimbursed within such 365 days), expenses with respect to liability or casualty
events or business interruption (provided that, in the case of clause (A) and
(B)(x), such reimbursement is not included in Consolidated Net Income in such
Test Period or any subsequent Test Period, and in the case of clause (B)(y), any
such subsequent reimbursement will not be included in Consolidated Net Income in
such Test Period or any subsequent Test Period);

(b) increased or decreased (without duplication) by, as applicable, any
adjustments resulting from the application of Accounting Standards Codification
Topic 460 or any comparable regulation;

(c) increased or decreased (to the extent not already included in determining
Consolidated EBITDA) by any Pro Forma Adjustment; and

(d) reduced by any extraordinary, non-recurring or unusual gain, income related
to the early extinguishment of indebtedness, unrealized net gains in the fair
market value of any swap agreements, non-cash gains or items of income and
foreign exchange gains.

There shall be included in determining Consolidated EBITDA for any Test Period,
without duplication, (a) the acquired EBITDA of any person, property, business
or asset acquired by the Borrower or any Restricted Subsidiary during such Test
Period (but not the acquired EBITDA of any related person, property, business or
assets to the extent not so acquired), to the extent not subsequently sold,
transferred or otherwise disposed of by the Borrower or such Restricted
Subsidiary during such Test Period, and the acquired EBITDA of any Unrestricted
Subsidiary that is converted into a Restricted Subsidiary during such Test
Period, based on the actual acquired EBITDA of such acquired entity or business
or converted Restricted Subsidiary for such Test Period (including the portion
thereof occurring prior to such acquisition) and (b) an adjustment in respect of
each acquired entity or business equal to the amount of the Pro Forma Adjustment
with respect to such acquired entity or business for such Test Period (including
the portion thereof occurring prior to such acquisition) as specified in a
certificate executed by a Responsible Officer and delivered to the Lenders and
the

 

18



--------------------------------------------------------------------------------

Administrative Agent. For purposes of determining the Consolidated Cash Interest
Coverage Ratio, the Secured Net Leverage Ratio and the Consolidated Net Leverage
Ratio, there shall be excluded in determining Consolidated EBITDA for any Test
Period the disposed Consolidated EBITDA of or attributable to any person,
property, business or asset (other than an Unrestricted Subsidiary) sold,
transferred or otherwise disposed of, closed or classified as discontinued
operations by the Borrower or any Restricted Subsidiary during such Test Period
and the Consolidated EBITDA of or attributable to any Restricted Subsidiary that
is converted into an Unrestricted Subsidiary during such Test Period, based on
the actual Consolidated EBITDA of or attributable to such sold entity or
business or the actual Consolidated EBITDA of or attributable to any converted
Unrestricted Subsidiary for such Test Period (including the portion thereof
occurring prior to such sale, transfer, disposition or conversion).

“Consolidated Funded Indebtedness” means, as of any date of determination and
without duplication, for the Borrower and its Restricted Subsidiaries on a
consolidated basis, the sum of (a) the outstanding principal amount of all
obligations, whether current or long-term, for borrowed money (including
Obligations hereunder) and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, (b) all purchase money
Indebtedness, (c) all direct obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (d) all obligations in respect of the
deferred purchase price of property or services (other than accounts payable in
the ordinary course of business), (e) Attributable Indebtedness in respect of
Capitalized Leases, Synthetic Lease Obligations and other Off-Balance Sheet
Liabilities, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Borrower or any Restricted Subsidiary, and (g) all Indebtedness
of the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which the Borrower or a Restricted Subsidiary is a
general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to the Borrower or such Restricted Subsidiary.

“Consolidated Net Income” means, for any period, for the Borrower and its
Restricted Subsidiaries determined on a consolidated basis in accordance with
GAAP, the net income of the Borrower and its Restricted Subsidiaries for that
period (and in any event excluding the income (or loss) of any Unrestricted
Subsidiary; provided, that amounts included in net income actually received in
cash by the Borrower or its Restricted Subsidiaries as a dividend or similar
distribution from an Unrestricted Subsidiary shall be included).

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date minus the lesser
of (i) all Unencumbered Cash and Cash Equivalents of the Borrower and its
Restricted Subsidiaries as of such date with adjustments for international tax
effects at an assumed withholding rate of 35% (provided, however, that with
respect to any Restricted Subsidiary of the Borrower that is organized under the
laws of Canada or any province or territory of Canada that is eligible for
benefits under the United States-Canada Income Tax Treaty, the assumed
withholding rate shall be 5%) and (ii) $250,000,000 to (b) Consolidated EBITDA
for the Test Period most recently ended on or prior to such date.

 

19



--------------------------------------------------------------------------------

“Consolidated Tangible Assets” means, as of any date of determination, for the
Borrower and its Subsidiaries (other than Unrestricted Subsidiaries) on a
consolidated basis, Consolidated Total Assets of the Borrower and its
Subsidiaries (other than Unrestricted Subsidiaries) on that date minus the
Intangible Assets of the Borrower and its Subsidiaries (other than Unrestricted
Subsidiaries) on that date (calculated in each case as of the most recent date
for which there are Available Financial Statements).

“Consolidated Total Assets” means, as of any date of determination, the net book
value of all assets of the Borrower and its Subsidiaries (other than
Unrestricted Subsidiaries) on such date determined on a consolidated basis in
accordance with GAAP (calculated in each case as of the most recent date for
which there are Available Financial Statements).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Agreement Refinancing Facilities” means (a) with respect to any Class of
Revolving Credit Commitments or Revolving Credit Loans, Replacement Revolving
Credit Commitments or Replacement Revolving Loans and (b) with respect to any
Class of Term Loans, Refinancing Term Loans.

“Credit Agreement Refinancing Facility Lenders” means a Lender with a
Replacement Revolving Credit Commitment or Refinancing Term Loans.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans under the applicable
Facility or if not related to a particular Facility, the highest Applicable Rate
then applicable to Base Rate Loans hereunder plus (iii) 2% per annum; provided,
however, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum, and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate for the
Revolving Credit Facility plus 2% per annum.

 

20



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the applicable L/C
Issuer, the Swing Line Lender or any other Lender any other amount required to
be paid by it hereunder (including in respect of its participation in Letters of
Credit or Swing Line Loans) within two Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent, any L/C Issuer or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, each L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

“Designated Non-Cash Consideration” means the fair market value (as determined
by the Borrower in good faith) of non-cash consideration received by the
Borrower or a Restricted Subsidiary in connection with a Disposition pursuant to
Section 7.05(n) that is designated as Designated Non-Cash Consideration pursuant
to a certificate of a Responsible Officer of the Borrower, setting forth the
basis of such valuation (which amount will be reduced by the amount of cash or
Cash Equivalents received in connection with a subsequent sale or conversion of
such Designated Non-Cash Consideration to cash or Cash Equivalents).

 

21



--------------------------------------------------------------------------------

“Discovery” means Ralcorp Holdings, Inc., a Missouri corporation.

“Discovery Acquisition” has the meaning specified in the Preliminary Statements.

“Discovery Acquisition Agreement” means the Stock Purchase Agreement (together
with all exhibits, schedules, annexes and disclosure schedules thereto, as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time), dated as of November 1, 2015, by and among the
Borrower and the Discovery Seller.

“Discovery Agent Fee Letter” means the Agent Fee Letter, dated as of November 1,
2015, by and between the Borrower and Bank of America, N.A.

“Discovery Audited Financial Statements” means the audited consolidated balance
sheet and related statements of operations, comprehensive income, business
equity and cash flows of Discovery and its Subsidiaries for the fiscal years
ended May 26, 2013, May 25, 2014 and May 31, 2015; provided that, pursuant to
and in compliance with the relief granted to the Borrower by the Securities and
Exchange Commission in a letter dated October 16, 2015, Discovery’s audited
consolidated statements for the fiscal year ended May 26, 2013 will be limited
to a consolidated statement of operations for the period from January 29, 2013
through May 26, 2013.

“Discovery Commitment Letter” means the Amended and Restated Commitment Letter,
dated as of November 23, 2015, by and among the Borrower and the Discovery
Commitment Parties, as further amended, restated, amended and restated or
otherwise modified from time to time.

“Discovery Commitment Parties” means Bank of America, N.A., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, JPMorgan Chase Bank, N.A., J.P. Morgan
Securities LLC, Wells Fargo Bank, National Association, WF Investment Holdings,
LLC, Wells Fargo Securities, LLC, Bank of Montreal, BMO Capital Markets Corp.,
SunTrust Bank, SunTrust Robinson Humphrey, Inc., Barclays Bank PLC, Key Bank
National Association, Key Bank Capital Markets Inc., Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch and Rabo
Securities USA, Inc.

“Discovery Fee Letters” means the Discovery Agent Fee Letter and the Discovery
Joint Fee Letter.

“Discovery Joint Fee Letter” means the Amended and Restated Joint Fee Letter,
dated as of November 23, 2015, by and among the Borrower and the Discovery
Commitment Parties.

“Discovery Lead Arrangers” means each of Bank of America, N.A., J.P. Morgan
Securities LLC, Wells Fargo Securities, LLC, BMO Capital Markets Corp., SunTrust
Robinson Humphrey, Inc., and any other financial institutions that may become
party to the Discovery Commitment Letter as a “Lead Arranger”.

 

22



--------------------------------------------------------------------------------

“Discovery Seller” means ConAgra Foods, Inc., a Delaware corporation.

“Discovery Unaudited Financial Statements” means the unaudited consolidated
balance sheets and related statements of income and cash flows of Discovery and
its Subsidiaries for the twenty-six (26) week period ended November 29, 2015,
together with the corresponding period in the prior year.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Person, including (i) any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith and (ii) the issuance of Equity Interests in any
Subsidiary owned directly by the Borrower or a Restricted Subsidiary to a Person
other than the Borrower or a Restricted Subsidiary (other than Disqualified
Equity Interests permitted to be issued under Section 7.03 or directors’
qualifying shares and shares issued to foreign nationals as required under
applicable Laws).

“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part, on or prior to the date
that is ninety-one (91) days after the Latest Maturity Date in effect at the
time of issuance of such Equity Interest (except as a result of a change of
control or asset sale or as a result of the bankruptcy, insolvency or similar
event of the issuer thereof so long as any rights of the holders thereof upon
the occurrence of a change of control or asset sale event or bankruptcy,
insolvency or similar event shall be subject to the prior repayment in full of
the Loans and all other Obligations that are accrued and payable).

“Disqualified Institution” means (a) competitors of the Borrower, Discovery or
any of their respective Restricted Subsidiaries that are in the same or a
similar line of business and, in each case, identified in writing to the
Administrative Agent from time to time, which identification shall not apply
retroactively for any purpose, including to disqualify any Persons that have
previously acquired an assignment or participation interest in any Loans and/or
Commitments (each such entity, a “Competitor”) and (b) Affiliates of Competitors
to the extent such Affiliates (i) are clearly identifiable on the basis of such
Affiliates’ names or designated in writing by the Borrower from time to time and
(ii) are not bona fide debt funds or investment vehicles that are engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of business with appropriate
information barriers in place; provided, however, that a list of Disqualified
Institutions identified above shall be made available to all Lenders upon
request to the Administrative Agent (it being understood that the Administrative
Agent shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with Section 10.06
hereof).

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in

 

23



--------------------------------------------------------------------------------

Canadian Dollars, the equivalent amount thereof in Dollars as determined by the
Administrative Agent or the applicable L/C Issuer, as the case may be, at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with Canadian Dollars.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means, with respect to any Facility (a) a Lender under such
Facility; (b) an Affiliate of a Lender under such Facility; (c) an Approved
Fund; and (d) any other Person approved by (i) (A) the Administrative Agent and
(B), with respect to the Revolving Credit Facility, the L/C Issuers and the
Swing Line Lender, and (ii) unless a Payment Default or Bankruptcy Default has
occurred and is continuing at the time of such assignment, the Borrower (each
such approval not to be unreasonably withheld or delayed; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof); provided, however,
that, the Borrower’s consent shall not be required for assignments of the
Tranche A-2 Term Loans to lenders identified by the Administrative Agent to the
Borrower on or prior to the Restatement Date during the primary syndication of
the Tranche A-2 Term Loans, which shall end on the date that is sixty (60) days
after the Restatement Date; provided further that notwithstanding the foregoing,
“Eligible Assignee” shall not include (w) the Borrower or any of the Borrower’s
Affiliates or Subsidiaries, (x) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (x), (y) a
natural person or (z) any Disqualified Institution.

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, judgments, orders, decrees,
permits or licenses relating to pollution and the protection of the environment
or the release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of

 

24



--------------------------------------------------------------------------------

the Borrower, any other Loan Party or any of their respective Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and, for purposes of provisions relating to Section 412 of the
Code, Sections 414(m) and (o) of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan that could reasonably be expected to result in a material liability to the
Borrower or any ERISA Affiliate; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Sections
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(f) the imposition of any material liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate; (g) the determination that any Pension Plan or
Multiemployer Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; or (h) a failure by the Borrower or any
ERISA Affiliate to meet all applicable requirements under the Pension Funding
Rules in respect of a Pension Plan, whether or not waived, or the failure by the
Borrower or any ERISA Affiliate to make any required contribution to a
Multiemployer Plan.

 

25



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Rate” means,

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing quotations as may be designated by the Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time,
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and

(c) if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further, that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) (and subject to clause (c)) of the definition of “
Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any Excess Cash Flow Period, an amount, if
positive, equal to, the sum (without duplication) of:

(a) the sum of (without duplication): (i) Consolidated Net Income of the
Borrower and its Restricted Subsidiaries for such Excess Cash Flow Period plus
(ii) an amount equal to the amount of all non-cash charges, expenses or losses
(including write-offs or write-downs, depreciation expense, amortization expense
including amortization of goodwill and other intangibles and deferred tax
expense but excluding accrual or reserves for a potential cash expenditure for a
future period) to the extent deducted in arriving at such Consolidated Net
Income); minus:

(b) the sum of (without duplication): (i) an amount equal to the amount of all
non-cash gains or credits included in arriving at Consolidated Net Income
(excluding any non-cash gains to the extent it represents the reversal of an
accrual or reserve for a potential cash loss

 

26



--------------------------------------------------------------------------------

in any prior period); (ii) mandatory prepayments pursuant to Section 2.05(b)(ii)
and Section 2.05(b)(iii) (in each case, to the extent the Net Cash Proceeds
subject to such prepayment increased Consolidated Net Income during such Excess
Cash Flow Period); (iii) the principal portion of required and voluntary
repayments and repurchases of Indebtedness (other than voluntary repayments on
the Loans) during such Excess Cash Flow Period; provided that (w) such
repurchases shall be included in this clause (b) only to the extent of the cash
amount paid for such repurchase and without regard to the face amount of
Indebtedness acquired or cancelled in such repurchase, (x) such repayments and
repurchases are otherwise permitted hereunder, (y) if such Indebtedness consists
of a revolving credit facility (other than the Revolving Credit Facility), such
repayment shall be included in this clause (b) only to the extent of the
permanent reduction of the commitments under such revolving credit facility
relating to such repaid amount and (z) such repayments are not made, directly or
indirectly using (1) proceeds, payments or any other amounts available from
events or circumstances that were not included in determining Consolidated Net
Income during such period (including any proceeds from Indebtedness) or (2) the
Available Amount; (iv) to the extent not reducing Consolidated Net Income, cash
used (or committed to be used pursuant to binding documentation) for capital
expenditures, Permitted Acquisitions and other permitted Investments (including
contracted capital expenditures, Investments and Acquisitions so long as
(A) such amounts are contractually committed by the last day of such Excess Cash
Flow Period, (B) such amounts are utilized (and, for the avoidance of doubt,
shall not be deducted when used) during the fiscal year immediately following
such Excess Cash Flow Period and (C) any amounts not utilized during such fiscal
year immediately following such Excess Cash Flow Period shall be added to Excess
Cash Flow for the immediately succeeding Excess Cash Flow Period if the
contracted capital expenditure, Permitted Acquisition or Investment is not
actually consummated during such succeeding period) and all Restricted Payments
made in that period other than under Section 7.06(b), (c) or (e) and, in each
case under this clause (iv), except to the extent financed with long-term
indebtedness); (v) to the extent not reducing Consolidated Net Income, cash
payments by the Borrower and its Restricted Subsidiaries to Persons other than
Group Members during such period in respect of long-term liabilities of the
Borrower and its Restricted Subsidiaries other than Indebtedness; (vi) the
aggregate amount of expenditures, expenses, charges and losses actually paid or
payable by the Borrower and its Restricted Subsidiaries in cash during such
period (including expenditures, expenses, charges and losses for the payment of
financing fees and pension contributions) to the extent that such expenditures,
expenses, charges and losses are not expensed or deducted (or exceed the amount
expensed or deducted, in which case the amount deducted in this clause
(vi) shall be limited to such excess) during or prior to such period in arriving
at Consolidated Net Income, and to the extent such expenditures, expenses,
charges and losses are not made to Group Members and are not financed with
Indebtedness or Equity Interests, or proceeds thereof; (vii) the amount of cash
Taxes paid or payable in respect of such period (and not relating to income
earned or accrued in a prior period) to the extent they exceed the amount of Tax
expense deducted in determining Consolidated Net Income for such period; and
(viii) cash generated through the income of any Restricted Subsidiary (foreign
or domestic) of the Borrower to the extent that the payment of such cash to the
Loan Parties, whether by dividends or similar distributions, intercompany loan
repayments or otherwise (1) is not at the time of calculation permitted by
operation of any requirements of law applicable to that Restricted Subsidiary or
(2) would at the time of calculation result in material adverse Tax
consequences.

 

27



--------------------------------------------------------------------------------

“Excess Cash Flow Period” means any fiscal year of the Borrower, commencing with
the fiscal year ending on December 31, 2017.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Assets” means:

(a) (x) any fee-owned real property and (y) any real property leasehold rights
and interests (it being understood there shall be no requirement to obtain any
landlord or other third party waivers, estoppels or collateral access letters);

(b) motor vehicles and other assets subject to certificates of title;

(c) letter of credit rights (other than to the extent consisting of supporting
obligations that can be perfected solely by the filing of a Uniform Commercial
Code financing statement (it being understood that no actions shall be required
to perfect a security interest in letter of credit rights other than filing of a
Uniform Commercial Code financing statement));

(d) commercial tort claims that in the reasonable determination of the Borrower,
are not expected to result in a judgment in excess of $5,000,000;

(e) assets to the extent the pledge thereof or grant of security interests
therein (x) is prohibited or restricted by applicable Law, rule or regulation,
(y) would cause the destruction, invalidation or abandonment of such asset under
applicable Law, rule or regulation, or (z) requires any consent, approval,
license or other authorization of any third party or Governmental Authority
(excluding any prohibition or restriction that is ineffective under the Uniform
Commercial Code);

(f) any governmental licenses or state or local franchises, charters and
authorizations, to the extent a security interest in any such license,
franchise, charter or authorization is prohibited or restricted thereby
(excluding any prohibition or restriction that is ineffective under the Uniform
Commercial Code);

(g) Excluded Equity Interests;

(h) any lease, license or agreement, or any property subject to a purchase money
security interest, Capitalized Lease obligation or similar arrangement, in each
case to the extent that a grant of a security interest therein would violate or
invalidate such lease, license or agreement or purchase money or similar
arrangement or create a right of termination in favor of any other party thereto
(other than any Borrower or a Guarantor) after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code, other than proceeds
and receivables thereof, the assignment of which is expressly deemed effective
under the Uniform Commercial Code notwithstanding such prohibition;

(i) any assets to the extent a security interest in such assets would result in
material adverse Tax consequences as reasonably determined by the Borrower in
consultation with the Administrative Agent;

 

28



--------------------------------------------------------------------------------

(j) any intent-to-use application trademark application prior to the filing, and
acceptance by the U.S. Patent and Trademark Office, of a “Statement of Use” or
“Amendment to Allege Use” with respect thereto, to the extent, if any, that, and
solely during the period, if any, in which, the grant of a security interest
therein would impair the validity or enforceability of such intent-to-use
trademark application under applicable federal law;

(k) assets where the cost of obtaining a security interest therein is excessive
in relation to the practical benefit to the Lenders afforded thereby as
reasonably determined in good faith between the Borrower and the Administrative
Agent;

(l) any property (and any related rights and any related assets) subject to a
Sale and Leaseback Transaction permitted under this Agreement;

(m) notes and other Indebtedness in an aggregate principal amount less than
$5,000,000 individually and $10,000,000 in the aggregate;

(n) any acquired property (including property acquired through Acquisition or
merger of another entity) if at the time of such Acquisition the granting of a
security interest therein or the pledge thereof is prohibited by any contract or
other agreement (in each case, not created in contemplation thereof) to the
extent and for so long as such contract or other agreement prohibits such
security interest or pledge (excluding any prohibition or restriction that is
ineffective under the Uniform Commercial Code); and

(o) accounts receivable and related supporting obligations and books and records
subject to Liens securing any Permitted Securitization Facility.

“Excluded Equity Interest” means (a) margin stock, (b) Equity Interests of any
Foreign Subsidiary that is not directly owned by the Borrower or any Loan Party,
(c) Equity Interests ordinarily entitled to vote (for U.S. federal income tax
purposes) of any Material Subsidiary that is a wholly owned Foreign Subsidiary
or Foreign Subsidiary Holding Company directly owned by the Borrower or any
other Loan Party in excess of 65% of such Material Subsidiary’s issued and
outstanding Equity Interests ordinarily entitled to vote (for U.S. federal
income tax purposes), (d) Equity Interests of any Domestic Subsidiary that is a
direct or indirect subsidiary of a (i) CFC, (ii) Foreign Subsidiary or
(iii) Foreign Subsidiary Holding Company, (e) any Equity Interest to the extent
the pledge thereof would be prohibited by any Law or contractual obligation
(excluding any prohibition or restriction that is ineffective under the Uniform
Commercial Code), (f) any Equity Interests with respect to which the Borrower
and the Administrative Agent have reasonably determined that the cost or other
consequences (including material adverse Tax consequences) of pledging or
perfecting a security interest in such Equity Interests are excessive in
relation to the benefit to the Secured Parties of the security to be afforded
thereby, (g) Equity Interests of any Unrestricted Subsidiary; (h) Equity
Interests of any Captive Insurance Subsidiary; (i) Equity Interests of any not
for profit Subsidiary; (j) Equity Interests of any special purpose
securitization vehicle (or similar entity); (k) Equity Interests of any Person
other than wholly-owned Subsidiaries to the extent such Person is prohibited by
its Organization Documents from pledging its Equity Interests (excluding any
prohibition or restriction that is ineffective under the Uniform Commercial
Code); and (l) any other Equity Interests that constitute Excluded Assets.

 

29



--------------------------------------------------------------------------------

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of the Borrower, (b) any Foreign Subsidiary, (c) any Domestic
Subsidiary (i) that is a direct or indirect subsidiary of a CFC or (ii) that is
a Foreign Subsidiary Holding Company, (d) any Subsidiary, including any
regulated entity that is prohibited or restricted by applicable Law or by
contractual obligation existing on the Restatement Date (or, with respect to any
Subsidiary acquired by the Borrower or a Restricted Subsidiary after the
Restatement Date (and so long as such contractual obligation was not incurred in
contemplation of such acquisition (including, for avoidance of doubt, in
connection with the Discovery Acquisition), on the date such Subsidiary is so
acquired) from providing a Guaranty, or if such Guaranty would require
governmental (including regulatory) or third party consent, approval, license or
authorization, (e) any bankruptcy remote special purpose securitization vehicle
(or similar entity), (f) any Captive Insurance Subsidiary designated by the
Borrower, (g) any not for profit Subsidiary, (h) any Immaterial Subsidiary,
(i) each Unrestricted Subsidiary, (j) any Restricted Subsidiary acquired
pursuant to a Permitted Acquisition with Indebtedness assumed pursuant to
Section 7.03(d) to the extent such Restricted Subsidiary would be prohibited
from providing the Guaranty, or consent would be required (that has not been
obtained), pursuant to the terms of such Indebtedness, (k) any Subsidiary with
respect to which the Guaranty would result in material adverse Tax consequences
as reasonably determined by the Borrower in consultation with the Administrative
Agent and (l) any other Subsidiary with respect to which the Administrative
Agent and the Borrower reasonably agree that the burden or cost of providing the
Guaranty shall outweigh the benefits to be obtained by the Lenders therefrom.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 14 of the Guaranty and any other
“keepwell, support or other agreement” for the benefit of such Guarantor and any
and all guarantees of such Guarantor’s Swap Obligations by other Loan Parties)
at the time the Guaranty of such Guarantor, or a grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its net income (however denominated), branch profits taxes and franchise taxes
imposed on it, in each case, by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or in which it is otherwise doing business (other
than jurisdictions in which such Person is doing business solely as a result of
this Agreement, any Letter of Credit, any participation in a Letter of Credit or
any Loan made by it) or, in the case of any Lender, in which its applicable
Lending Office is located, (b) any branch

 

30



--------------------------------------------------------------------------------

profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 10.13), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability to comply with Section 3.01(e), except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a), (d) in the case of any Lender other than a Foreign Lender, any
backup withholding tax that is imposed on amounts payable to such Lender at the
time such Lender becomes a party hereto or is attributable to such Lender’s
failure or inability to comply with Section 3.01(e) and (e) any Taxes imposed
pursuant to FATCA.

“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements.

“Existing Letters of Credit” means the Letters of Credit set forth on Schedule
1.02.

“Extended Revolving Credit Commitments” has the meaning specified in
Section 2.17(a).

“Extended Term Loans” has the meaning specified in Section 2.17(a).

“Extending Revolving Credit Lender” has the meaning specified in
Section 2.17(a).

“Extending Term Lender” has the meaning specified in Section 2.17(a).

“Extension” has the meaning specified in Section 2.17(a).

“Extension Offer” has the meaning specified in Section 2.17(a).

“Facility” means (a) the Term A Facility, (b) the Tranche A-1 Facility, (c) the
Tranche A-2 Facility, (d) any other Class of Term Loans or Term Loan Facility or
(e) the Revolving Credit Facility, as the context may require; and “Facilities”
means all of them.

“Farm Credit Equities” has the meaning specified in Section 6.13(a).

“Farm Credit Lender” means a lending institution organized and existing pursuant
to the provisions of the Farm Credit Act of 1971, as amended and under the
regulation of the Farm Credit Administration.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b) (1) of the Code and any Laws or official agreement
implementing an official governmental agreement with respect thereto.

 

31



--------------------------------------------------------------------------------

“FCPA” means the Foreign Corrupt Practices Act of 1977.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Flood Insurance Laws” means, collectively, (i) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

“Flagstone Foods Merger” means the merger of Snacks Acquisition Sub, Inc., with
and into Snacks Parent Corporation, a Delaware corporation, pursuant to that
certain Agreement and Plan of Merger, dated as of June 27, 2014, among Bay
Valley Foods, LLC, a Delaware limited liability company, Snacks Acquisition Sub,
Inc., a Delaware corporation, Snacks Parent Corporation, a Delaware corporation
and Gryphon Partners II, L.P., a Delaware limited partnership, solely in its
capacity as the sellers’ representative, pursuant to which Snacks Parent
Corporation became a wholly-owned subsidiary of the Borrower.

“Fixed Incremental Amount” has the meaning specified in the definition of
“Incremental Cap”.

“Foreign Lender” means any Lender that is resident or organized under the laws
of a jurisdiction other than that in which the Borrower is resident for tax
purposes (including such a Lender when acting in the capacity of an L/C Issuer).
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“Foreign Subsidiary Holding Company” means any Subsidiary of any Person that
(x) has no material assets other than (1) Equity Interest of one or more Foreign
Subsidiaries at least one of which is a “controlled foreign corporation” within
the meaning of Section 957 of the Code and (2) intercompany loans/receivables
owed to such Subsidiary by one or more Subsidiaries described in clause (1),
(y) no material liabilities other than those reasonably relating to the assets
described in clauses (1) and (2) above and as contemplated by clause (z) below
and (z) is not a guarantor of any Indebtedness of the Borrower or any Subsidiary
other than as permitted pursuant to Section 7.03(t)(iii).

 

32



--------------------------------------------------------------------------------

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the applicable L/C Issuer, such Defaulting Lender’s Applicable
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Applicable
Percentage of Swing Line Loans other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Global Intercompany Note” means the intercompany note, dated as of the
Restatement Date, substantially in the form of Exhibit G executed by the
Borrower and each Restricted Subsidiary.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 10.06(g).

“Group Member” means the Borrower and its Restricted Subsidiaries.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the

 

33



--------------------------------------------------------------------------------

payment or performance of such Indebtedness or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other obligation,
or (iv) entered into for the purpose of assuring in any other manner the obligee
in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guaranteed Cash Management Agreement” means any Cash Management Agreement that
is entered into by and between any Loan Party or any Restricted Subsidiary and
any Cash Management Bank.

“Guaranteed Hedge Agreement” means any Swap Contract that is entered into by and
between any Loan Party or any Restricted Subsidiary and any Hedge Bank.

“Guarantors” means, each of the existing wholly-owned Domestic Subsidiaries
(other than an Excluded Subsidiary) of the Borrower that is a Material
Subsidiary who becomes a party to the Security Agreement and the Guaranty on the
Restatement Date and following such date, becomes a Guarantor pursuant to a
Guaranty Joinder Agreement or other documentation in form and substance
reasonably acceptable to the Administrative Agent, in each case, together with
their respective successors and permitted assigns. In addition, any wholly-owned
Restricted Subsidiary that executes a Guaranty Joinder Agreement and satisfies
the Collateral and Guarantee Requirement shall also be a Guarantor of the
Obligations hereunder. Notwithstanding the foregoing, any Subsidiary that is a
“Guarantor” of the Senior Notes, any Incremental Equivalent Debt, Permitted
External Refinancing Debt, Credit Agreement Refinancing Indebtedness and/or any
Permitted Refinancing thereof (and successive Permitted Refinancings) shall be a
Guarantor of the Obligations hereunder.

“Guaranty” means the Amended and Restated Guaranty made by the Guarantors in
favor of the Administrative Agent and the Guaranteed Parties, which shall be
substantially in the form of Exhibit F, together with each Guaranty Joinder
Agreement.

“Guaranty Joinder Agreement” means each Guaranty Joinder Agreement substantially
in the form thereof attached to the Guaranty, executed and delivered by a
Guarantor to the Administrative Agent under the Guaranty pursuant to
Section 6.14.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

34



--------------------------------------------------------------------------------

“Hedge Bank” means any Person that, (a) at the time it enters into a Swap
Contract, is a Lender or an Affiliate of a Lender, (b) at the time it (or its
Affiliate) becomes a Lender, is a party to a Swap Contract not prohibited under
Article VI or VII or (c) has entered into a Swap Contract with a Loan Party or
any Restricted Subsidiary prior to the Restatement Date and is a Lender of an
Affiliate of a Lender on the Restatement Date, in each case, in its capacity as
a party to such Swap Contract.

“ICC” has the meaning specified in the definition of “UCP”.

“Immaterial Subsidiary” means any Domestic Subsidiary of the Borrower that is
not a Material Subsidiary.

“Impacted Loans” has the meaning assigned to such term in Section 3.03.

“Increase Effective Date” has the meaning assigned to such term in
Section 2.14(b).

“Increase Joinder” has the meaning assigned to such term in Section 2.14(c).

“Incremental Cap” means the sum of (a) an unlimited amount if, after giving
effect to the incurrence of any Incremental Facilities (which for this purpose
will be deemed to include the full amount of any (x) Incremental Revolving
Facility or Incremental Revolving Credit Commitments assuming the full amount of
such facility or commitment was drawn or (y) Incremental Facility consisting of
delayed draw facilities) and after giving effect to any Permitted Acquisition,
other Investment, or any sale, transaction or other Disposition or any
incurrence of Indebtedness or repayment of Indebtedness consummated concurrently
therewith, the Borrower has, on a Pro Forma Basis, (i) with respect to any
Incremental Facility or secured Incremental Equivalent Debt, in each case,
incurred prior to the Collateral Release Date, a Secured Net Leverage Ratio
equal to or less than 3.50:1.00 and (ii) with respect to (x) any unsecured
Incremental Equivalent Debt incurred prior to the Collateral Release Date, a
Consolidated Net Leverage Ratio equal to or less than 5.00:1.00 and (y) any
Incremental Facility or unsecured Incremental Equivalent Debt, in each case,
incurred after the Collateral Release Date, the Leverage Maintenance Covenant,
in the case of each of clause (a)(i) or (a)(ii), as of the end of the most
recently ended fiscal quarter of the Borrower for which there are Available
Financial Statements (such amount, the “Ratio Incremental Amount”); provided
that for purposes of clauses (a)(i) and (a)(ii), Consolidated Funded
Indebtedness shall not take into account any Unencumbered Cash or Cash
Equivalents constituting proceeds of any Loans made under any Incremental
Commitments to be provided on such date and any Incremental Equivalent Debt to
be incurred or issued on such date that may otherwise reduce the amount of
Consolidated Funded Indebtedness; provided further that for purposes of this
clause (a), if the proceeds of the relevant Incremental Facility will be applied
to finance a Limited Condition Transaction, the Ratio Incremental Amount will be
determined in accordance with Section 1.09 plus (b) the sum of (i) $750,000,000
plus (ii) the aggregate principal amount of voluntary prepayments of Term Loans
made after the Restatement Date, except to the extent (x) such prepayments were
funded with the proceeds of long-term Indebtedness or (y) such Loans being
repaid were incurred

 

35



--------------------------------------------------------------------------------

pursuant to the Ratio Incremental Amount (the “Fixed Incremental Amount”, which
shall be reduced by previously used amounts of the Fixed Incremental Amount for
Incremental Facilities and Incremental Equivalent Debt). For the avoidance of
doubt, (1) Incremental Facilities and Incremental Equivalent Debt incurred under
clause (b) shall not be subject to any incurrence test set forth in clause
(a) above, (2) Incremental Facilities and Incremental Equivalent Debt incurred
under clause (a) shall not reduce the Fixed Incremental Amount, (3) Incremental
Facilities and Incremental Equivalent Debt shall be deemed to be incurred under
the Ratio Incremental Amount to the extent permitted by clause (a) above prior
to utilizing any of the Fixed Incremental Amount and (4) the aggregate principal
amount of all Incremental Facilities and Incremental Equivalent Debt shall not
exceed the Incremental Cap.

“Incremental Commitments” means Incremental Revolving Credit Commitments and/or
the Incremental Term Commitments.

“Incremental Equivalent Debt” has the meaning assigned to such term in
Section 7.03(h).

“Incremental Facility” means any facility established pursuant to Section 2.14.

“Incremental Revolving Credit Commitment” has the meaning assigned to such term
in Section 2.14(a).

“Incremental Term Commitments” has the meaning assigned to such term in
Section 2.14(a).

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.02(c).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations, if any, of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than accounts payable in the ordinary course of
business and, in each case, not past due for more than 120 days after the date
on which such account payable was created or, if overdue for more than 120 days,
as to which a dispute exists and adequate reserves in accordance with GAAP have
been established on the books of such Person);

 

36



--------------------------------------------------------------------------------

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) Capitalized Leases, Synthetic Lease Obligations and other Off-Balance Sheet
Liabilities of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Disqualified Equity Interest; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Capitalized Lease, Synthetic Lease
Obligation or other Off-Balance Sheet Liability as of any date shall be deemed
to be the amount of Attributable Indebtedness in respect thereof as of such
date. For the avoidance of doubt, any obligations in respect of workers’
compensation claims, early retirement or termination obligations, pension fund
obligations or contributions or similar claims, obligations or contributions or
social security or wage taxes shall not constitute “Indebtedness”.

“Indemnified Taxes” means Taxes (including Other Taxes) other than Excluded
Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

“Intellectual Property Security Agreements” means the Intellectual Property
Security Agreements as such term is defined in the Security Agreement.

“Intellectual Property Security Agreement Supplements” means the Intellectual
Property Security Agreement Supplements as such term is defined in the Security
Agreement.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan

 

37



--------------------------------------------------------------------------------

(including a Swing Line Loan), the last Business Day of each March, June,
September and December and the Maturity Date of the Facility under which such
Loan was made (with Swing Line Loans being deemed made under the Revolving
Credit Facility for purposes of this definition).

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Committed Loan Notice or such other period of twelve months requested by
the Borrower and consented to by all the Appropriate Lenders; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which such Person
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the original cost of such
Investment (provided that the amount of any Investment made other than in the
form of cash or Cash Equivalents shall be the fair market value thereof valued
at the time of the making thereof); plus the cost of all additions thereto, net
of all actual cash returns on such Investments, whether as principal, interest,
profits, distributions or otherwise (but not in excess of the initial amount of
such Investment) but without any adjustments for increases or decreases in
value, or write-ups, write-downs or write-offs with respect to such Investment;
provided further, that, in the case of Guarantees that constitute Investments
which are not funded, such Investments shall no longer be deemed to be
outstanding following the termination of such Guarantee.

“IRS” means the United States Internal Revenue Service.

 

38



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Restricted
Subsidiary) or in favor of the applicable L/C Issuer and relating to any such
Letter of Credit.

“JPMSL” means J.P. Morgan Securities LLC and its successors.

“Junior Financing” has the meaning specified in Section 7.07(a).

“Laws” means, collectively, (a) all international, foreign, Federal, state and
local statutes, treaties, regulations, ordinances, codes and publicly available
administrative or judicial precedents or authorities, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case having
the force of law, and (b) for the purposes of Article II, Article III,
Section 10.13 and any related definitions, all of the foregoing and any related
rules and guidelines, including any interpretations thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, in each case whether or not publicly available or having the force of
law.

“Latest Maturity Date” means, at any time, the latest maturity or expiration
date applicable to any Facility, Loan or Commitment hereunder at such time.

“Latest Term Loan Maturity Date” means, at any time, the latest maturity date
applicable to any Class of Term Loans hereunder, in each case, as extended in
accordance with the terms of this Agreement from time to time.

“L/C Advance” means, with respect to each Revolving Credit Lender, such
Revolving Credit Lender’s funding of its participation in any L/C Borrowing in
accordance with its Applicable Revolving Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder (and, at the option of the Borrower, any other issuer mutually
agreed by the Borrower and the Administrative Agent), or any successor issuer of
Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount

 

39



--------------------------------------------------------------------------------

available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and
includes each Class of Lenders and, as the context requires, includes the Swing
Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon honoring of a presentation thereunder and shall include the
Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
five year anniversary of the Restatement Date (or, if such day is not a Business
Day, the next preceding Business Day); provided with the written consent of the
applicable L/C Issuer, the Letter of Credit Expiration Date with respect to
Letters of Credit issued or to be issued by such L/C Issuer may be seven days
prior to the then Latest Maturity Date for the Revolving Credit Facility.

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $75,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Credit Commitments.

“Leverage Maintenance Covenant” has the meaning specified in Section 7.12(b).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or other), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any financing lease having substantially the
same economic effect as any of the foregoing).

 

40



--------------------------------------------------------------------------------

“Limited Condition Transaction” means any Permitted Acquisition or permitted
Investment in any assets, business or Person, in each case the consummation of
which is not conditioned on the availability of, or on obtaining, third party
financing.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan (including any Incremental
Term Loans, any Extended Term Loans, Refinancing Term Loans, loans made pursuant
to any Incremental Revolving Credit Commitment, loans made pursuant to any
Extended Revolving Credit Commitment and loans made pursuant to any Replacement
Revolving Credit Commitment).

“Loan Documents” means this Agreement, each Note, the Guaranty, each Guaranty
Joinder Agreement, each Collateral Document, each Issuer Document, each
Additional Credit Extension Amendment, each Increase Joinder, each Extension
Offer, any agreement creating or perfecting rights in Cash Collateral pursuant
to the provisions of Section 2.15, the BofA Fee Letter and any other document or
instrument specified as a “Loan Document” under the provisions thereof.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Market Intercreditor Agreement” means an intercreditor agreement the terms of
which are consistent with market terms governing security arrangements for the
sharing of liens or arrangements relating to the distribution of payments, as
applicable, at the time the intercreditor agreement is proposed to be
established in light of the type of Indebtedness subject thereto.

“Material Adverse Effect” means any event, circumstance or condition that has
had or could reasonably be expected to have a material adverse effect upon
(a) the operations, business, properties or financial condition of the Borrower
and its Restricted Subsidiaries, taken as a whole, (b) the ability of the
Borrower and the Guarantors taken as a whole to perform their obligations under
the Loan Documents or (c) the legality, validity, binding effect or
enforceability of the Loan Documents or the rights and remedies of the
Administrative Agent and Lenders thereunder.

“Material Subsidiary” means any direct or indirect Domestic Subsidiary of the
Borrower (a) the total assets of which exceed, as at the end of the most recent
fiscal quarter of the Borrower for which there are Available Financial
Statements or, in the case of the consummation of any Permitted Acquisition, as
of the end of the fiscal quarter of the Borrower most recently ended prior to
the effective date of such Acquisition for which there are Available Financial
Statements (calculated on a pro forma basis taking into account the consummation
of such Permitted Acquisition), 5% of Consolidated Domestic Assets, or (b) that
contributed 5% or more of Consolidated EBITDA in the most recent period of four
consecutive fiscal quarters ended of the Borrower for which there are Available
Financial Statements or, in the case of the consummation of any Permitted
Acquisition (calculated on a pro forma basis taking into account the
consummation of such Permitted Acquisition) as if such Acquisition occurred on
the first day

 

41



--------------------------------------------------------------------------------

of the four fiscal quarter period of the Borrower most recently ended for which
there are Available Financial Statements; provided, further, that if the
combined (i) total assets of all Immaterial Subsidiaries shall exceed 10% of the
Consolidated Domestic Assets as of the end of the most recently ended fiscal
quarter of the Borrower for which there are Available Financial Statements or
(ii) contributions of all Immaterial Subsidiaries shall exceed 10% or more of
Consolidated EBITDA at the end of the four fiscal quarter period most recently
ended for which there are Available Financial Statements, the Borrower shall
redesignate one or more of such Domestic Subsidiaries of the Borrower as
Material Subsidiaries within ten (10) Business Days after such date, such that
only Domestic Subsidiaries as shall then have combined (x) total assets of less
than 10% of the Consolidated Domestic Assets for such fiscal quarter of the
Borrower (based on the most recently Available Financial Statements) or
(ii) contributed less than 10% of Consolidated EBITDA for such four fiscal
quarter period of the Borrower (based on the most recently Available Financial
Statements) shall constitute Immaterial Subsidiaries.

“Maturity Date” means (a) with respect to the Revolving Credit Facility (but
excluding any Extended Revolving Credit Commitments and any Loans made pursuant
thereto), the date that is five years after the Restatement Date, (b) with
respect to the Term A Loans, the date that is five years after the Restatement
Date, (c) with respect to the Tranche A-1 Term Loans, the date that is five
years after the Restatement Date, (d) with respect to the Tranche A-2 Term
Loans, the date that is five years after the Restatement Date, (e) with respect
to any other Class of Term Loans or any Credit Agreement Refinanced
Indebtedness, the date specified as the “Maturity Date” therefor in the
applicable Additional Credit Extension Amendment and (f) with respect to any
Class of Extended Revolving Credit Commitments, the date specified as the
“Maturity Date” therefor in the applicable Additional Credit Extension
Amendment, as the context may require; provided, however, that, in each case, if
such date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Cash Proceeds” means (a) with respect to any proceeds of a Recovery Event
or Disposition received or paid to the account of any Loan Party or any of its
Restricted Subsidiaries, the excess, if any, of (i) the sum of any cash and Cash
Equivalents received in connection with such transaction minus (ii) the sum of
(A) the principal amount, premium or penalty, if any, interest and other amounts
on any Indebtedness that is secured by the applicable asset and that is required
(directly or indirectly) to be repaid in connection with such transaction (other
than Indebtedness under the Loan Documents), (B) the out-of-pocket costs and
expenses incurred by such Loan Party or such Restricted Subsidiary in connection
with such transaction, (C) Taxes paid or reasonably estimated to be payable
within 2 years of the date of the relevant transaction as a result of any gain
recognized in connection therewith; provided that, if the amount of any
estimated Taxes pursuant to subclause (C) exceeds the amount of Taxes actually
required to be paid in cash in respect of such Recovery Event or Disposition,
the aggregate

 

42



--------------------------------------------------------------------------------

amount of such excess shall constitute Net Cash Proceeds and (D) amounts which
are required to be reserved for on the balance sheet or otherwise required to be
placed in escrow in connection with such transaction unless and until such
amounts are no longer required to be subject to a reserve or are released to any
Loan Party or any of its Restricted Subsidiaries; provided, further, that Net
Cash Proceeds shall be deemed to exclude (x) proceeds of business interruption
insurance to the extent such proceeds constitute compensation for lost earnings)
and (y) cash receipts from proceeds of insurance or condemnation awards (or
payments in lieu thereof) to the extent that such proceeds, awards or payments
are received by any Person in respect of any third party claim against such
Person and applied to pay (or to reimburse such Person for its prior payment of)
such claim and the costs and expenses of such Person with respect thereto except
to the extent such Person is contractually entitled to retain such proceeds,
awards or payments; and (b) with respect to any sale or issuance of Equity
Interests by the Borrower, any Loan Party or any Restricted Subsidiary or any
incurrence or issuance of Indebtedness by the Borrower, any Loan Party or any
Restricted Subsidiary, the excess, if any, of (i) the sum or the cash and Cash
Equivalents received in connection with such transaction, minus (ii) the
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket fees and expenses (including attorneys’ fees, other customary
expenses and brokerage, consultant, accountant and other customary fees)
incurred by such Loan Party or such Restricted Subsidiary in connection with
such transaction.

“Note” means a Revolving Credit Note or a Term Loan Note, as the context may
require.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Guaranteed Cash Management
Agreement or Guaranteed Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, or which would accrue but for the commencement of
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding; provided that the Obligations shall exclude any Excluded
Swap Obligations.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Off-Balance Sheet Liabilities” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred, and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred

 

43



--------------------------------------------------------------------------------

nor (y) impair the characterization of the transaction as a true sale under
applicable Laws (including Debtor Relief Laws); (b) the monetary obligations
under any financing lease or so-called “synthetic,” tax retention or off-balance
sheet lease transaction which, upon the application of any Debtor Relief Law to
such Person or any of its Subsidiaries, would be characterized as indebtedness;
and (c) any other monetary obligation arising with respect to any other
transaction which (i) is characterized as indebtedness for tax purposes but not
for accounting purposes in accordance with GAAP or (ii) is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the consolidated balance sheet of such Person and its Subsidiaries
(for purposes of this clause (c), any transaction structured to provide tax
deductibility as interest expense of any dividend, coupon or other periodic
payment will be deemed to be the functional equivalent of a borrowing).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Closing Date” means May 6, 2014.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Loan Document other than any such Taxes resulting from an
assignment or participation (other than an assignment pursuant to
Section 10.13).

“Outstanding Amount” means (i) with respect to any Revolving Credit Loans and
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Revolving Credit Loans and Swing Line Loans, as the case may be, occurring on
such date; (ii) with respect to any Class of Term Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Term Loans, as the case may be,
occurring on such date; and (iii) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

 

44



--------------------------------------------------------------------------------

“Patriot Act” has the meaning specified in Section 10.16.

“Payment Default” means the failure of the Borrower to pay any Obligation when
due (after giving effect to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Perfection Certificate” means that certain Perfection Certificate, dated as of
the Restatement Date, executed and delivered by the Borrower on behalf of the
Borrower and each of the other Loan Parties existing on the Restatement Date.

“Permitted Acquisition” means (a) the Discovery Acquisition and (b) any
Acquisition that is permitted by the terms of Section 7.02(e).

“Permitted External Refinancing Debt” means any Indebtedness incurred by the
Borrower to refinance all or a portion of any existing Class of Loans or
Commitments in the form of one or more series of debt securities or loans;
provided that (i) the final maturity date of any such Indebtedness shall not be
earlier than the Latest Maturity Date of the Class of Loans or Commitments being
refinanced; (ii) the Weighted Average Life to Maturity of such Indebtedness
shall be no shorter than the remaining Weighted Average Life to Maturity of the
Class of Loans or Commitments being refinanced, (iii) if such Indebtedness takes
the form of debt securities or is secured by Liens on the Collateral on a junior
basis with the Obligations or is unsecured, the terms of such Indebtedness shall
not provide for any scheduled repayment, mandatory redemption, sinking fund
obligations or other payment (other than periodic interest payments) prior to
the Latest Maturity Date of the Class of Loans or Commitments being refinanced
(other than customary offers to purchase upon a change of control, asset sale or
offers to prepay, redeem, or repurchase based on excess cash flow (in the case
of loans) and customary acceleration rights upon an event of default); (iv) such
debt securities or loans shall be either (A) secured by Liens on the Collateral
on a pari passu or junior basis with the Obligations and shall not be secured by
any property or assets of the Borrower or any Subsidiary other than Collateral,
and the Administrative Agent (or its designee or agent) shall have become party
to a Market

 

45



--------------------------------------------------------------------------------

Intercreditor Agreement reasonably satisfactory to the Administrative Agent
reflecting the pari passu or junior lien status, as applicable, of the Liens
securing such Indebtedness or (B) unsecured; (v) none of the obligors or
guarantors with respect to such Indebtedness shall be a Person that is not a
Loan Party; (vi) the terms and conditions (excluding any amortization,
collateral, subordination, pricing, fees, rate floors, discounts, premiums and
optional prepayment or redemption terms) of such Indebtedness, taken as a whole,
shall not be materially more favorable to the investors or lenders thereunder
than those applicable to investors or lenders in the Loans or Commitments,
except for covenants or other provisions applicable only to periods after the
Latest Maturity Date (provided that a certificate of a Responsible Officer of
the Borrower delivered to the Administrative Agent at least five (5) Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the requirement
of this clause (vi) shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent notifies the Borrower
within such five (5) Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees)); (vii) the aggregate principal amount (or accreted value, if
applicable) of such Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the refinanced Loans except by an amount equal
to any accrued and unpaid interest, any premium or other reasonable amount paid,
fees and costs and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder; and (viii) substantially concurrently with the incurrence or
issuance of such debt securities or loans, 100% of the Net Cash Proceeds thereof
shall be applied to repay the refinanced Loans or Commitments, as applicable,
including accrued interest, fees, costs and expenses relating thereto.

“Permitted Lines of Business” means, collectively, (a) food services,
(b) food-related manufacturing, production and processing, (c) consumer
products, (d) private label products, (e) animal feed production and processing,
(f) any other business conducted by the Borrower and its Subsidiaries on the
Restatement Date, and (g) any business reasonably related or incidental to any
of the foregoing.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (i) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to any accrued and unpaid interest, any premium or
other reasonable amount paid, fees and costs and expenses reasonably incurred,
in connection with such modification, refinancing, refunding, renewal or
extension and by an amount equal to any existing commitments unutilized
thereunder; (ii) such modification, refinancing, refunding, renewal or extension
has a final maturity date equal to or later than the final maturity date of, and
has a Weighted Average Life to Maturity equal to or longer than the Weighted
Average Life to Maturity of, the Indebtedness being modified, refinanced,
refunded, renewed or extended; (iii) if the Indebtedness being modified,
refinanced, refunded, renewed or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal or extension
is subordinated in right of payment to the Obligations on terms at least as
favorable, taken as a whole, to the Lenders as those contained in the
documentation

 

46



--------------------------------------------------------------------------------

governing the Indebtedness being modified, refinanced, refunded, renewed or
extended; (iv) if such Indebtedness being modified, refinanced, refunded,
renewed or extended is secured, the terms and conditions relating to collateral
of any such modified, refinanced, refunded, renewed or extended Indebtedness,
taken as a whole, are not materially less favorable to the Loan Parties or the
Lenders than the terms and conditions with respect to the collateral for the
Indebtedness being modified, refinanced, refunded, renewed or extended, taken as
a whole (and the Liens on any Collateral securing any such modified, refinanced,
refunded, renewed or extended Indebtedness shall have the same (or lesser)
priority relative to the Liens on the Collateral securing the Obligations;
(v) the terms and conditions (excluding any amortization, collateral,
subordination, pricing, fees, rate floors, discounts, premiums and optional
prepayment or redemption terms) of any such modified, refinanced, refunded,
renewed or extended Indebtedness, taken as a whole, shall not be materially less
favorable to the Loan Parties than the Indebtedness being modified, refinanced,
refunded, renewed or extended, except for covenants or other provisions
applicable only to periods after the Latest Maturity Date (provided that a
certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement of this clause
(v) shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent notifies the Borrower within such
five (5) Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees)); and
(vi) such modification, refinancing, refunding, renewal or extension is incurred
by the Person who is the obligor on the Indebtedness being modified, refinanced,
refunded, renewed or extended.

“Permitted Securitization Facility” means any transaction or series of
transactions involving the sale of accounts receivable (and related supporting
obligations and books and records) so long as the Indebtedness thereunder and
other payment obligations with respect thereto are nonrecourse to the Borrower
and its Subsidiaries (other than any Special Purpose Finance Subsidiary), other
than limited recourse provisions that are customary for transactions of such
type and do not have the effect of Guaranteeing the repayment of any such
Indebtedness or limiting the loss or credit risk of lenders or purchasers with
respect to payment or performance by the obligors of the accounts receivable so
transferred.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Multiemployer Plan, established by the
Borrower or, with respect to any such plan that is subject to the Pension
Funding Rules or Title IV of ERISA, the Borrower or any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means, collectively, (a) the pledge agreement dated as of the
Restatement Date given by the Loan Parties party thereto, as pledgors, to the
Administrative Agent to secure the Obligations substantially in the form of
Exhibit H and (b) any other pledge agreement in favor of the Administrative
Agent to secure all or some portion of the Obligations that may be given by any
Person pursuant to the terms hereof.

 

47



--------------------------------------------------------------------------------

“Pro Forma Adjustment” means, for any test period that includes all or any part
of a fiscal quarter included in any period beginning on the date the relevant
transaction is consummated and ending on the last day of the fourth full
consecutive fiscal quarter immediately following the date on which such
transaction is consummated, with respect to the acquired EBITDA of the
applicable acquired entity or business or converted Restricted Subsidiary or the
Consolidated EBITDA of the Borrower, (a) the pro forma increase or decrease in
such acquired EBITDA or such Consolidated EBITDA, as the case may be, that is
factually supportable and is expected to have a continuing impact, in each case
as determined on a basis consistent with Article 11 of Regulation S-X of the
Securities Act, as interpreted by the Securities and Exchange Commission and
(b) additional good faith pro forma adjustments arising out of cost savings
initiatives attributable to such transaction and additional costs associated
with the combination of the operations of such acquired entity or business or
converted Restricted Subsidiary with the operations of the Borrower and its
Restricted Subsidiaries, in each case being given Pro Forma Effect, that
(i) have been realized or (ii) will be implemented within twelve (12) months of
such Acquisition and are supportable and quantifiable and expected to be
realized within the succeeding twelve (12) months following such implementation
and, in each case, including, but not limited to, (w) reduction in personnel
expenses, (x) reduction of costs related to administrative functions,
(y) reductions of costs related to leased or owned properties and (z) reductions
from the consolidation of operations and streamlining of corporate overhead)
taking into account, for purposes of determining such compliance, the historical
financial statements of the acquired entity or business or converted Restricted
Subsidiary and the consolidated financial statements of the Borrower and its
Subsidiaries, assuming such Permitted Acquisition or Disposition, and all other
Permitted Acquisitions or Dispositions that have been consummated during the
period, and any Indebtedness or other liabilities repaid in connection therewith
had been consummated and incurred or repaid at the beginning of such period (and
assuming that such Indebtedness to be incurred bears interest during any portion
of the applicable measurement period prior to the relevant Acquisition at the
interest rate which is or would be in effect with respect to such Indebtedness
as at the relevant date of determination); provided that, so long as such
actions are taken during such specified period or such costs are incurred during
such specified period, as applicable, for purposes of projecting such pro forma
increase or decrease to such acquired EBITDA or such Consolidated EBITDA, as the
case may be, it may be assumed that such cost savings will be realizable during
the entirety of such test period, or such additional costs, as applicable, will
be incurred during the entirety of such test period; provided, further, that
(A) the aggregate amount added back to Consolidated EBITDA pursuant to
clause (vi) and clause (viii) of the definition thereof and any increase in
Consolidated EBITDA as a result of such Pro Forma Adjustment (other than as a
result of an actual increase in revenues or an actual reduction in costs)
pursuant to this clause (b) shall not exceed 20% of total Consolidated EBITDA on
a Pro Forma Basis for such test period and (B) any such pro forma increase or
decrease in Consolidated EBITDA shall be without duplication of cost savings or
additional costs already included in such Consolidated EBITDA.

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test hereunder for an applicable period of measurement, that (a) to the
extent applicable, the Pro Forma Adjustment shall have been made and (b) any
Investment, Disposition, incurrence

 

48



--------------------------------------------------------------------------------

or repayment of Indebtedness, Restricted Payment, subsidiary designation (as a
Restricted Subsidiary or an Unrestricted Subsidiary), discontinuance of
operations, the incurrence of any Incremental Term Loans or Incremental
Revolving Credit Commitments, or any other event or action requiring or
permitting such test to be calculated on a “Pro Forma Basis” or after giving
“Pro Forma Effect” and the following shall be deemed to have occurred as of the
first day of the applicable period of measurement (as of the last date in the
case of a balance sheet item) in such test: (i) income statement items (whether
positive or negative) attributable to the property or person subject to such
transaction, event or action (A) in the case of a Disposition of all or
substantially all Equity Interests in any Subsidiary of the Borrower or any
division, product line, or facility used for operations of the Borrower or any
of its Subsidiaries, shall be excluded, and (B) in the case of a Permitted
Acquisition or Investment described in (b) above, shall be included, (ii) any
retirement of Indebtedness, and (iii) any Indebtedness incurred or assumed by
the Borrower and its Restricted Subsidiaries and if such indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; provided that, without limiting the application
of the Pro Forma Adjustment pursuant to (a) above (and without duplication
thereof), the foregoing pro forma adjustments may be applied to any such test
solely to the extent that such adjustments are consistent with the definition of
Consolidated EBITDA and give effect to events (including cost savings, operating
expense reductions and synergies, but subject to the limitations in the final
proviso of the definition of “Pro Forma Adjustment”) that are (as determined by
the Borrower in good faith) (1) (x) directly attributable to such transaction
and expected to be realized within twelve (12) months following such transaction
or event or implementation of such action, as applicable, (y) expected to have a
continuing impact on the Borrower and its Restricted Subsidiaries and
(z) factually supportable or (2) otherwise consistent with the definition of Pro
Forma Adjustment.

“Pro Forma Financial Statements” means a pro forma consolidated balance sheet
and related pro forma consolidated statements of income of the Borrower and its
Subsidiaries (after giving effect to the Transactions and Flagstone Foods
Merger) as of and for December 31, 2015, and interim periods prepared after
giving effect to the Transactions and the Flagstone Foods Merger as if the
Transactions and the Flagstone Foods Merger had occurred as of such date (in the
case of such balance sheet) or at the beginning of such period (in the case of
such other financial statements)), in each case, prepared in compliance with
Regulation S-X of the Securities Act of 1933, as amended and, which reflect
adjustments customary for Rule 144A transactions.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

49



--------------------------------------------------------------------------------

“Ratio Incremental Amount” has the meaning specified in the definition of
“Incremental Cap”.

“Recovery Event” means the receipt by the Borrower or any of its Domestic
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective property or assets.

“Refinancing Term Loans” means one or more new Classes of Term Loans that result
from an Additional Credit Extension Amendment in accordance with Section 2.18.

“Refinanced Term Loans” has the meaning specified in Section 2.18.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed in the Securities
Laws.

“Related Business” means any business which is the same as or related, ancillary
or complementary to, or a reasonable extension or expansion of, any of the
businesses of the Borrower and its Restricted Subsidiaries on the Restatement
Date.

“Related Business Assets” means any property, plant, equipment or other assets
(excluding assets that are qualified as current assets under GAAP) to be used or
useful by the Borrower or a Restricted Subsidiary in a Related Business or
capital expenditures relating thereto.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Relevant Transaction” has the meaning specified in Section 2.05(b)(iii).

“Replaced Revolving Credit Commitments” has the meaning specified in
Section 2.18(a).

“Replacement Revolving Credit Commitments” means one or more new Classes of
Revolving Credit Commitments established pursuant to an Additional Credit
Extension Amendment in accordance with Section 2.18.

“Replacement Revolving Lender” means a Revolving Credit Lender with a
Replacement Revolving Credit Commitment or an outstanding Replacement Revolving
Loan.

“Replacement Revolving Loans” means Revolving Credit Loans made pursuant to
Replacement Revolving Credit Commitments.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

50



--------------------------------------------------------------------------------

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Commitments; provided that any Commitments or Loans held by Defaulting Lenders
shall be excluded for purposes of making a determination of Required Lenders,
and the amount of any participation in any Swing Line Loan and Unreimbursed
Amounts that a Defaulting Lender has failed to fund that have not been
reallocated to and funded by another Lender, shall be deemed to be held by the
Lender that is the Swing Line Lender or the applicable L/C Issuer, as the case
may be, for purposes of making a determination of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of (a) the Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
any Commitments or Loans held by Defaulting Lenders shall be excluded for
purposes of making a determination of Required Revolving Lenders, and the amount
of any participation in any Swing Line Loan and Unreimbursed Amounts that a
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender, shall be deemed to be held by the Lender that is the
Swing Line Lender or the L/C Issuer, as the case may be, for purposes of making
a determination of Required Revolving Lenders.

“Required Term Loan Lenders” means, as of any date of determination, with
respect to Lenders of any Class of Term Loans, Lenders holding more than 50% of
such Class of Term Loans on such date; provided that the portion of such Class
of Term Loans held by any Defaulting Lender shall be excluded for purposes of
making a determination of Required Term Loan Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, executive vice president, senior vice president,
vice president, assistant treasurer or controller of a Loan Party; provided,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given to Article II, any other officer or
employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

51



--------------------------------------------------------------------------------

“Restatement Date” means the first date on which all of the conditions precedent
in Section 4.01 are satisfied or waived in accordance with Section 10.01.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s or any Restricted Subsidiary’s stockholders,
partners or members (or the equivalent Person thereof).

“Restricted Subsidiaries” means each Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revaluation Date” means, with respect to any Letter of Credit, each of the
following: (a) each date of issuance of a Letter of Credit denominated in
Canadian Dollars, (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof, (c) each date of any payment
by the applicable L/C Issuer under any Letter of Credit denominated in Canadian
Dollars, and (d) such additional dates as the Administrative Agent or the
applicable L/C Issuer shall determine or the Required Revolving Lenders shall
require.

“Revolving Credit Arrangers” means, collectively, Bank of America, JPMSL, WFS,
STRH and BMOCM, in their capacities as joint lead arrangers.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(a).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01 (including loans made pursuant to any Incremental Revolving Credit
Commitment, loans made pursuant to any Replacement Revolving Credit Commitment
and loans made pursuant to any Extended Revolving Credit Commitment),
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 under the caption “Revolving Credit Commitment” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto
or in any documentation executed by such Lender pursuant to Section 2.14,
Section 2.17 or Section 2.18, as applicable, as such amount may be adjusted from
time to time in accordance with this Agreement.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

 

52



--------------------------------------------------------------------------------

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments (including any Extended
Revolving Credit Commitments and any Replacement Revolving Credit Commitments)
at such time.

“Revolving Credit Lender” means, as of any date of determination, a Lender with
a Revolving Credit Commitment or, if the Revolving Credit Commitments have
terminated or expired, a Lender with Revolving Credit Exposure.

“Revolving Credit Loan” has the meaning specified in Section 2.01.

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans made by such Lender,
substantially in the form of Exhibit C-1.

“Sale and Leaseback Permitted Amount” means, on any date and without
duplication, in respect of any Sale and Leaseback Transaction, the net present
value (discounted using (x) the cost of debt stated in the lease or (y) if no
such cost is stated in the lease, the Base Rate plus the Applicable Rate in
effect on the date of such Sale and Leaseback Transaction) of the obligations of
the lessee for rental payments during the then remaining term of any applicable
lease.

“Sale and Leaseback Transaction” means any arrangement, directly or indirectly,
whereby a seller or transferor shall sell or otherwise transfer any real or
personal property and then or thereafter lease, or repurchase under an extended
purchase contract, conditional sales or other title retention agreement, the
same or similar property.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, any person that is the target of
Sanctions, including (a) any Person listed in any Sanctions-related list of
designated Persons maintained by OFAC or the U.S. Department of State, or by the
United Nations Security Council, the European Union or any EU member state,
(b) any Person operating, organized or resident in a Sanctioned Country or
(c) any Person owned or controlled by any such Person or Persons.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Net Leverage Ratio” means, as of any date of determination, the ratio
of (a) secured Consolidated Funded Indebtedness as of such date minus the lesser
of (i) all Unencumbered Cash and Cash Equivalents of the Borrower and its
Restricted Subsidiaries as of

 

53



--------------------------------------------------------------------------------

such date with adjustments for international tax effects at an assumed
withholding rate of 35% (provided, however, that with respect to any Restricted
Subsidiary of the Borrower that is organized under the laws of Canada or any
province or territory of Canada that is eligible for benefits under the United
States-Canada Income Tax Treaty, the assumed withholding rate shall be 5%) and
(ii) $250,000,000 to (b) Consolidated EBITDA for the Test Period most recently
ended on or prior to such date.

“Secured Obligations” has the meaning assigned to such term in the Security
Agreement.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

“Securities Laws” means the Securities Act of 1933, the Exchange Act,
Sarbanes-Oxley Act of 2002 and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the Public Company Accounting Oversight Board, as each of the
foregoing may be amended and in effect on any applicable date hereunder.

“Security Agreement” means, collectively, (a) the security agreement dated as of
the Restatement Date given by the Loan Parties party thereto, as grantors, to
the Administrative Agent to secure the Obligations substantially in the form of
Exhibit I and (b) any other security agreement in favor of the Administrative
Agent to secure all or some portion of the Obligations that may be given by any
Person pursuant to the terms hereof.

“Senior Notes” means, collectively, (i) the 2022 Notes, (ii) the 2024 Notes and
(iii) any additional amounts issued pursuant to a supplemental indenture to the
Base Indenture after the Restatement Date to the extent such additional amounts
are permitted to be incurred under this Agreement.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of debt and liabilities, including
direct, subordinated or contingent liabilities or otherwise, of such Person,
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts and other liabilities, direct, senior, subordinated, contingent or
otherwise, as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature, (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital, and (e) such Person is able to pay its debts and
liabilities, direct, senior, subordinated, contingent or otherwise, and other
commitments as they become absolute and mature. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

54



--------------------------------------------------------------------------------

“SPC” has the meaning specified in Section 10.06(g).

“Special Purpose Finance Subsidiary” means any Subsidiary of the Borrower
created solely for the purpose of, and whose sole activity shall consist of,
acquiring and financing accounts receivable of the Borrower and its Subsidiaries
pursuant to a Permitted Securitization Facility.

“Specified Discovery Acquisition Agreement Representations” means those
representations and warranties made by the Discovery Seller and its Subsidiaries
under the Discovery Acquisition Agreement material to the interests of the
Tranche A-2 Term Lenders, to the extent the Borrower (or any of its Affiliates)
has the right to terminate its obligations under the Discovery Acquisition
Agreement or decline to consummate the Discovery Acquisition as a result of a
breach of such representation and warranty.

“Specified Discovery Representations” means those representations and warranties
made by the Borrower and the Guarantors, as applicable, in Section 5.01(a) (with
respect to the organizational existence of the Loan Parties),
Section 5.01(b)(ii), Section 5.02(a), Section 5.03, Section 5.04, Section 5.14,
Section 5.17, Section 5.18 and Section 5.19.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 14 of the Guaranty.

“Specified Secured Indebtedness” means secured Indebtedness of the Borrower or
any Restricted Subsidiary incurred prior to the Collateral Release Date pursuant
to Section 7.03(a), (d), (h), (i), (j) and/or (k).

“Specified Secured Indebtedness Collateral Release Requirement” means, at the
time of the Collateral Release, any Specified Secured Indebtedness must either
(a) be repaid in full or (b) become unsecured contemporaneously with such
Collateral Release; provided that (x) secured Indebtedness under Section 7.03(d)
and Section 7.03(k) may be incurred after the Collateral Release Date in an
amount not to exceed, when taken together, 10% of Consolidated Tangible Assets;
and (y) any unsecured Indebtedness proposed to be incurred pursuant to
Section 7.03(j)(ii) shall only be permitted to be incurred to the extent the
Borrower would be in compliance on a Pro Forma Basis with a Consolidated Net
Leverage Ratio of 3.50:1.00 for the Test Period most recently ended for which
there are Available Financial Statements at the time of such incurrence.

“Spot Rate” for Canadian Dollars means the rate determined by the Administrative
Agent or an L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of
Canadian Dollars with Dollars, or Dollars with Canadian Dollars, as applicable,
through its principal foreign exchange trading office at approximately
11:00 a.m. on the date two Business Days prior to the date as of which the
foreign exchange computation is made; provided that the Administrative Agent or
such L/C Issuer may obtain such spot rate from another financial institution
designated by the Administrative Agent or such L/C Issuer if the Person acting
in such capacity does not have as of

 

55



--------------------------------------------------------------------------------

the date of determination a spot buying rate for Canadian Dollars or Dollars, as
applicable; and provided further that such L/C Issuer may use such spot rate
quoted on the date as of which the foreign exchange computation is made in the
case of any Letter of Credit denominated in Canadian Dollars.

“STRH” means SunTrust Robinson Humphrey, Inc. and its successors.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement entered into by the Borrower or any Subsidiary; provided,
that any and all such transactions, and the related confirmations, which are
subject to the terms and conditions of, or governed by, the same master
agreement, including any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any other form of master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), shall be
deemed to be a single Swap Contract to the extent such transactions and related
confirmations are subject to legally enforceable netting agreements.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any Swap Contract, after taking
into account the effect of any legally enforceable netting agreement relating to
such Swap Contract, (a) for any date on or after the date such Swap Contract has
been closed out and termination value determined in accordance therewith, such
termination value, and (b) for any date prior to the date referenced in clause
(a), the amount determined as the mark-to-market value for such Swap Contract
(or, if applicable, the net aggregate mark-to-market value of all transactions
constituting such Swap Contract), as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such type of Swap Contract (which may include a Lender or any
Affiliate of a Lender).

 

56



--------------------------------------------------------------------------------

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form of an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent) appropriately completed and signed by a Responsible
Officer of the Borrower.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Revolving Credit Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Revolving Credit Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term A Arrangers” means, collectively, Bank of America and CoBank, in their
capacities as joint lead arrangers.

“Term A Commitment” means as to each Lender, its obligation to make Term A Loans
to the Borrower pursuant to Section 2.01(b)(i), in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01(b)(i) under the caption “Term A Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term A Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
principal amount of the Term A Commitments of all of the Term A Lenders as in
effect on the Restatement Date is $0.

“Term A Facility” means, at any time, (a) on or prior to the Original Closing
Date, the aggregate amount of the Term A Commitments at such time and
(b) thereafter, the aggregate principal amount of the Term A Loans of all Term A
Lenders outstanding at such time.

 

57



--------------------------------------------------------------------------------

“Term A Lender” means (a) at any time on or prior to the Original Closing Date,
any Lender that has a Term A Commitment at such time and (b) at any time after
the Original Closing Date, any Lender that holds Term A Loans at such time.

“Term A Loan” has the meaning specified in Section 2.01(b)(i).

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders under the applicable Facility pursuant
to Section 2.01(b) or 2.01(c).

“Term Lender” means, as of any date of determination, a Term A Lender, a Tranche
A-1 Term Lender, a Tranche A-2 Term Lender, an Extending Term Lender or a Lender
holding an Incremental Term Commitment, Incremental Term Loans, or Refinanced
Term Loans, as the context may require.

“Term Loan” means any Term A Loan, any Tranche A-1 Term Loan, any Tranche A-2
Term Loan, any Incremental Term Loan, any Refinanced Term Loan or any Extended
Term Loan, as the context may require.

“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing Term Loans made by such Lender, substantially in the form
of Exhibit C-2.

“Test Period” means a period of four consecutive fiscal quarters of the Borrower
and its Restricted Subsidiaries.

“Tranche A-1 Additional Credit Extension Amendment” means the Additional Credit
Extension Amendment dated as of July 29, 2014, among the Borrower, the
Administrative Agent, the Required Lenders and the Tranche A-1 Term Lenders.

“Tranche A-1 Arrangers” means, collectively, Bank of America, JPMSL, WFS, BMOCM,
STRH and CoBank.

“Tranche A-1 Facility” means, at any time the aggregate principal amount of the
Tranche A-1 Term Loans of all Tranche A-1 Term Lenders outstanding at such time.

“Tranche A-1 Incremental Effective Date” means July 29, 2014, which was the
Tranche A-1 Incremental Effective Date under (and as defined in) the Tranche A-1
Additional Credit Extension Amendment.

“Tranche A-1 Term Lender” means a Lender with an outstanding Tranche A-1 Term
Loan.

“Tranche A-1 Term Loans” has the meaning specified in Section 2.01(b)(ii).

“Tranche A-1 Term Loan Commitment” means as to each Lender, its obligation to
make Tranche A-1 Term Loans to the Borrower pursuant to the Tranche A-1
Additional Credit Extension Amendment and Article II hereof, in an aggregate
principal amount at any one time

 

58



--------------------------------------------------------------------------------

outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01(b)(ii) under the caption “Tranche A-1 Term Loan Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Tranche A-1 Term Lender becomes a party hereto, as applicable, as such amount
may be adjusted from time to time in accordance with this Agreement. The
aggregate principal amount of the Tranche A-1 Term Loan Commitments of all of
the Tranche A-1 Term Lenders as in effect on the Restatement Date is $0.

“Tranche A-2 Arrangers” means, collectively, Bank of America, JPMSL, WFS, BMOCM
and STRH.

“Tranche A-2 Facility” means, at any time, (a) on or prior to the Restatement
Date, the aggregate amount of the Term A-2 Commitments at such time and
(b) thereafter, the aggregate principal amount of the Tranche A-2 Term Loans of
all Tranche A-2 Term Lenders outstanding at such time.

“Tranche A-2 Term Lender” means a Lender with an outstanding Tranche A-2 Term
Loan.

“Tranche A-2 Term Loan Commitment” means as to each Lender, its obligation to
make Tranche A-2 Term Loans to the Borrower pursuant to Section 2.01(b)(iii), in
an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.01(b)(iii) under the
caption “Tranche A-2 Term Loan Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Tranche A-2 Term Lender becomes
a party hereto, as applicable, as such amount may be adjusted from time to time
in accordance with this Agreement. The aggregate principal amount of the Tranche
A-2 Term Loan Commitments of all of the Tranche A-2 Term Lenders as in effect on
the Restatement Date is $1,025,000,000.

“Tranche A-2 Term Loans” has the meaning specified in Section 2.01(b)(iii).

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Pro Rata Outstandings” means the Total Revolving Credit Outstandings and
the Outstanding Amount of Term A Loans, Tranche A-1 Term Loans and Tranche A-2
Term Loans.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Transactions” means: (a) the execution and delivery of this Agreement and the
other Loan Documents and the funding of the Tranche A-2 Term Loans on the
Restatement Date; (b) the issuance of the 2024 Notes on or prior to the
Restatement Date; (c) the consummation of the Discovery Acquisition; and (d) the
transactions related to the foregoing, including the payment of all fees, costs
and expenses incurred in connection with the transactions described in the
foregoing provisions of this definition.

“Trigger Quarter” has the meaning specified in Section 7.12(b).

 

59



--------------------------------------------------------------------------------

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unaudited Financial Statements” means the unaudited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries for the fiscal quarters ended March 31,
2015, June 30, 2015 and September 30, 2015, together with the corresponding
periods in the prior year.

“Unencumbered Cash and Cash Equivalents” means, with respect to any Person, the
cash or Cash Equivalents owned by such Person (excluding assets of any
retirement plan) which (a) are not the subject of any Lien or other arrangement
with any creditor to have its claim satisfied out of such cash or Cash
Equivalents prior to the general creditors of such Person (other than banker’s
liens, rights of set-off or similar rights or remedies as to deposit accounts or
securities accounts in which such cash or Cash Equivalents are held), and (b) if
not cash, may be converted to cash within thirty (30) days.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“Unrestricted Subsidiaries” means (a) as of the Restatement Date, the
Subsidiaries listed on Schedule 1.01(A), (b) each Subsidiary of the Borrower
designated by the Borrower as an “Unrestricted Subsidiary” pursuant to
Section 6.15 and (c) any Subsidiary of an Unrestricted Subsidiary (in each case,
unless such Subsidiary is no longer a Subsidiary of the Borrower or is
subsequently designated as a Restricted Subsidiary pursuant to this Agreement).

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Voting Participant” has the meaning specified in Section 10.06(e).

“Voting Participant Notification” has the meaning specified in Section 10.06(e).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years (and/or portion thereof) obtained by dividing:
(a) the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment by (b) the then
outstanding principal amount of such Indebtedness.

“WFS” means Wells Fargo Securities, LLC and its successors.

 

60



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Other Interpretive Provisions. With reference to this Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

 

61



--------------------------------------------------------------------------------

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding the foregoing, for all purposes of this Agreement, in no event
will any lease that would have been categorized as an operating lease as
determined in accordance with GAAP as of the Restatement Date be considered a
Capitalized Lease.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

Times of Day; Rates. Unless otherwise specified, all references herein to times
of day shall be references to Central time (daylight or standard, as
applicable).

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.

Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the Dollar Equivalent of the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

 

62



--------------------------------------------------------------------------------

[Reserved].

Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the applicable L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of L/C Credit Extensions and Outstanding Amounts with
respect to L/C Obligations denominated in Canadian Dollars. Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or such L/C
Issuer, as applicable.

(b) Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in Canadian Dollars, such amount shall be the relevant Canadian
Dollar Equivalent of such Dollar amount (rounded to the nearest unit of Canadian
Dollars, with 0.5 of a unit being rounded upward), as determined by the
Administrative Agent or the applicable L/C Issuer, as the case may be.

Limited Condition Transactions. Notwithstanding anything to the contrary herein,
to the extent that the terms of this Agreement require (i) compliance with any
financial ratio or test (including any Secured Net Leverage Ratio test, any
Consolidated Net Leverage Ratio test, the amount of Consolidated Tangible Assets
or the amount of Consolidated EBITDA) or (ii) the absence of a Default (or any
type of Default) as a condition to the making of any Limited Condition
Transaction or incurrence of Indebtedness in the form of Term Loans or
Incremental Equivalent Debt in connection therewith, the determination of
whether the relevant condition is satisfied may be made, at the irrevocable
election of the Borrower (such election, a “Limited Condition Transaction
Election”), at the time of (and on the basis of Available Financial Statements)
either (x) the execution of the definitive agreement with respect to such
Limited Condition Transaction or (y) the consummation of the Limited Condition
Transaction and related incurrence of Indebtedness, in each case, after giving
effect to the relevant Limited Condition Transaction and related incurrence of
Indebtedness, on a Pro Forma Basis (such date, the “Limited Condition
Transaction Test Date”); provided that notwithstanding the foregoing, the
absence of a Payment Default or Bankruptcy Default shall be a condition to the
consummation of any such Limited Condition Transaction and incurrence of
Indebtedness; provided further that any Limited Condition Transaction Election
shall be made pursuant to a written notice from the Borrower delivered to the
Administrative Agent (which the Administrative Agent may provide to the Lenders)
at the time of the execution of the definitive agreements with respect to the
Limited Condition Transaction; provided however, to the extent the Borrower has
not delivered such written notice to the Administrative Agent by the time of
execution of the definitive agreements with respect to such transaction, the
relevant conditions required to be satisfied as a condition to consummating such
transaction and/or incurring such Indebtedness will be tested at the time of
consummation of such transaction and the related incurrence of Indebtedness in
the form of Term Loans or Incremental Equivalent Debt in connection therewith.
In addition, if the

 

63



--------------------------------------------------------------------------------

proceeds of an Incremental Facility are to be used to finance a Limited
Condition Transaction, then at the option of the Borrower and subject to the
agreement of the lenders providing such financing, the representations and
warranties which constitute conditions to such financing may be limited to the
representations and warranties under Sections 5.01(a), 5.01(b)(ii), 5.02(a),
5.03, 5.04, 5.14, 5.17 and 5.18 and such other representations and warranties
under the relevant agreements relating to such Limited Condition Transaction as
are material to the Lenders and only to the extent that the Borrower or its
applicable Restricted Subsidiary has the right to terminate its obligations
under such agreement as a result of a breach of such representations and
warranties or the failure of those representations and warranties to be
accurate.

Notwithstanding anything to the contrary herein, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio (any such amounts, the “Fixed Amounts”) substantially concurrently with
any amounts incurred or transactions entered into (or consummated) in reliance
on a provision of this Agreement that requires compliance with a financial ratio
(including any Secured Net Leverage Ratio test and any Consolidated Net Leverage
Ratio test) (any such amounts, the “Incurrence-Based Amounts”), it is understood
and agreed that the Fixed Amounts shall be disregarded in the calculation of the
financial ratio or test applicable to any substantially concurrent utilization
of the Incurrence-Based Amounts.

For the avoidance of doubt, if the Borrower has made a Limited Condition
Transaction Election and any of the ratios or baskets for which compliance was
determined or tested as of the Limited Condition Transaction Test Date
(including with respect to the incurrence of any Indebtedness) are exceeded as a
result of fluctuations in any such ratio or basket (including due to
fluctuations of the target of any Limited Condition Transaction) at or prior to
the consummation of the relevant transaction or action, such baskets or ratios
will not be deemed to have been exceeded as a result of such fluctuations. If
the Borrower has made a Limited Condition Transaction Election for any Limited
Condition Transaction, then in connection with any subsequent calculation of any
ratio or basket on or following the relevant Limited Condition Transaction Test
Date and prior to the earlier of (a) the date on which such Limited Condition
Transaction is consummated or (b) the date that the definitive agreement for
such Limited Condition Transaction is terminated or expires without consummation
of such Limited Condition Transaction, any such ratio or basket shall be
required to be satisfied (1) on a Pro Forma Basis assuming such Limited
Condition Transaction and other transactions in connection therewith have been
consummated and (2) assuming such Limited Condition Transaction and other
transactions in connection therewith have not been consummated. The foregoing
provisions shall apply with similar effect during the pendency of two Limited
Condition Transactions such that each of the possible scenarios is separately
tested. Notwithstanding anything to the contrary herein, in no event shall there
be more than two Limited Condition Transactions at any time outstanding.

Effect of Restatement. This Agreement shall, except as otherwise expressly
stated herein, supersede the Existing Credit Agreement from and after the
Restatement Date with respect to the transactions hereunder and with respect to
the Loans and Letters of Credit outstanding under the Existing Credit Agreement
as of the Restatement Date. The parties hereto acknowledge and agree, however,
that (a) this Agreement and all other Loan Documents executed and delivered
herewith do not constitute a novation, payment and reborrowing or

 

64



--------------------------------------------------------------------------------

termination of the Obligations under the Existing Credit Agreement and the other
Loan Documents as in effect prior to the Restatement Date, (b) such Obligations
are in all respects continuing with only the terms being modified as provided in
this Agreement and the other Loan Documents and (c) all references in the other
Loan Documents to the Credit Agreement shall be deemed to refer without further
amendment to this Agreement. Each existing Lender party to the Existing Credit
Agreement immediately prior to the execution and delivery of this Agreement on
the Restatement Date shall be bound by the terms hereof.

THE COMMITMENTS AND CREDIT EXTENSIONS

Revolving Credit Loans and Term Loans.

(a) Revolving Credit Loans. Subject to the terms and conditions set forth
herein, each Revolving Credit Lender severally agrees to make loans (each such
loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Aggregate Revolving Credit Commitments, and (ii) the Revolving Credit Exposure
of any Revolving Credit Lender shall not exceed such Lender’s Revolving Credit
Commitment. Within the limits of each Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01. Revolving Credit Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

(b) Term Loans.

(i) Term A Loans. Subject to the terms and conditions set forth herein, each
Term A Lender made a single term loan (each, a “Term A Loan”) to the Borrower on
the Original Closing Date in an amount not to exceed such Lender’s Term A
Commitment at such time. Such Term A Loans remain outstanding hereunder. The
aggregate principal amount of Term A Loans made by a Term A Lender and
outstanding as of the Restatement Date is set forth on Schedule 2.01(b)(i)
hereto opposite such Lender’s name under the caption “Term A Loans”. Amounts
borrowed as a Term A Loan under this Agreement and repaid or prepaid may not be
reborrowed. Term A Loans may consist of Base Rate Loans or Eurodollar Rate
Loans, or a combination thereof, as further provided herein.

(ii) Tranche A-1 Term Loans. Subject to the terms and conditions of the Tranche
A-1 Additional Credit Extension Amendment, each Tranche A-1 Term Lender made a
single term loan (each, a “Tranche A-1 Term Loan”) to the Borrower on the
Tranche A-1 Incremental Effective Date in an amount not to exceed such Lender’s
Tranche A-1 Term Loan Commitment at such time. Such Tranche A-1 Term Loans
remain outstanding hereunder. The aggregate principal amount of Tranche A-1 Term
Loans made by a Tranche A-1

 

65



--------------------------------------------------------------------------------

Term Lender and outstanding as of the Restatement Date is set forth on Schedule
2.01(b)(ii) hereto opposite such Lender’s name under the caption “Tranche A-1
Term Loans”. Amounts borrowed as a Tranche A-1 Term Loan under this Agreement
and repaid or prepaid may not be reborrowed. Tranche A-1 Term Loans may consist
of Base Rate Loans or Eurodollar Rate Loans, or a combination thereof, as
further provided herein.

(iii) Tranche A-2 Term Loans. Subject to the terms and conditions set forth
herein, each Tranche A-2 Term Lender severally agrees to make a single term loan
in Dollars (each, a “Tranche A-2 Term Loan”) to the Borrower on the Restatement
Date in an amount not to exceed such Lender’s Tranche A-2 Term Loan Commitment.
Amounts borrowed under this Section 2.01(b)(iii) and repaid or prepaid may not
be reborrowed. Tranche A-2 Term Loans may consist of Base Rate Loans or
Eurodollar Rate Loans, or a combination thereof, as further provided herein.

(c) Incremental Term Loans. Subject to Section 2.14, as set forth in any
Increase Joinder or other Additional Credit Extension Amendment entered into
pursuant to Section 2.14, each Incremental Term Loan Lender party thereto
severally agrees to make its portion of a term loan (each, an “Incremental Term
Loan”) in a single advance (or, in the case of a delayed draw or multiple draw
Incremental Term Loan, in the number of advances provided for in the applicable
Increase Joinder or Additional Credit Extension Amendment) to the Borrower in
the amount of its respective Incremental Term Loan Commitment as set forth in
such Increase Joinder or such other Additional Credit Extension Amendment.
Amounts repaid on any Incremental Term Loan may not be reborrowed. Each
Incremental Term Loan may be a Base Rate Loan or Eurodollar Rate Loan, as
further provided herein.

Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by (A) telephone or (B) a Committed Loan Notice; provided that any
telephone notice must be confirmed immediately by delivery to the Administrative
Agent of a Committed Loan Notice. Each such Committed Loan Notice must be
received by the Administrative Agent not later than 10:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans; provided, however, that if the Borrower wishes to request
Eurodollar Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
10:00 a.m. four Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the Appropriate Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than 10:00
a.m., three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been

 

66



--------------------------------------------------------------------------------

consented to by all the Lenders. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Committed Loan Notice shall specify
(i) whether the Borrower is requesting a Committed Borrowing a conversion of
Committed Loans from one Type to the other, or a continuation of Eurodollar Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be borrowed, converted or continued, (iv) the Type of
Committed Loans to be borrowed or to which existing Committed Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Committed Loan in a
Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month. Notwithstanding anything to the contrary herein, a Swing Line Loan
may not be converted to a Eurodollar Rate Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Committed Loans, and if no timely notice
of a conversion or continuation is provided by the Borrower, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans described in the preceding subsection. In the case of a
Committed Borrowing, each Appropriate Lender shall make the amount of its
Committed Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than 12:00 noon on the
Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Committed Loan Notice
with respect to a Revolving Credit Borrowing is given by the Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of the Interest Period for such Eurodollar
Rate Loan. During the existence of any Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans with Interest Periods in
excess of one month without the consent of the Required Lenders. During the
existence of any Event of Default, no Loans may be requested as, converted to or
continued as Eurodollar Rate Loans without the consent of the Required Lenders.

 

67



--------------------------------------------------------------------------------

(d) The Administrative Agent shall promptly notify the Borrower and the
Appropriate Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

(e) After giving effect to all Term Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than seven Interest Periods in effect with respect
to Term Loans. After giving effect to all Revolving Credit Borrowings, all
conversions of Revolving Credit Loans from one Type to the other, and all
continuations of Revolving Credit Loans as the same Type, there shall not be
more than ten Interest Periods in effect with respect Revolving Credit Loans.

(f) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all or any portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.

Letters of Credit

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Restatement Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or in Canadian Dollars for the
account of the Borrower or its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Revolving Credit
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Credit Outstandings shall not
exceed the Aggregate Revolving Credit Commitments, (y) the Revolving Credit
Exposure of any Lender shall not exceed such Lender’s Revolving Credit
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall

 

68



--------------------------------------------------------------------------------

be deemed to have been issued pursuant hereto, and from and after the
Restatement Date shall be subject to and governed by the terms and conditions
hereof.

(ii) The applicable L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Credit Lenders have approved such
expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, (x) unless all the Revolving Credit Lenders
and the L/C Issuer have approved such expiry date and (y) such Letter of Credit
is Cash Collateralized on terms and pursuant to arrangements satisfactory to
such L/C Issuer.

(iii) The applicable L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which the L/C Issuer is not otherwise compensated hereunder) not in effect
on the Original Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Original
Closing Date and which such L/C Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit;

 

69



--------------------------------------------------------------------------------

(D) such Letter of Credit is to be denominated in a currency other than Dollars
or Canadian Dollars;

(E) such Letter of Credit provides for automatic reinstatement of the stated
amount after any drawing thereunder; or

(F) any Revolving Credit Lender is at that time a Defaulting Lender, unless such
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with respect to
the Defaulting Lender arising from either such Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion.

(iv) An L/C Issuer shall not amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) An L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and such L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to L/C
Issuers.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit

 

70



--------------------------------------------------------------------------------

Application, appropriately completed and signed by a Responsible Officer of the
Borrower. Such Letter of Credit Application may be sent by facsimile, by United
States mail, by overnight courier, by electronic transmission using the system
provided by such L/C Issuer, by personal delivery or by any other means
acceptable to such L/C Issuer. Such Letter of Credit Application must be
received by the applicable L/C Issuer and the Administrative Agent not later
than 10:00 a.m. at least two Business Days (or such later date and time as the
Administrative Agent and such L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount and
currency thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as such
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the applicable L/C Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as such L/C Issuer may require. Additionally, the Borrower shall furnish
to such L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as such L/C Issuer or the Administrative Agent
may require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the applicable L/C Issuer
has received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Letter
of Credit.

 

71



--------------------------------------------------------------------------------

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by such L/C Issuer, the Borrower shall not be required to
make a specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) such L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that such
L/C Issuer shall not permit any such extension if (A) such L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Credit Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Revolving Credit Lender or the Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing such L/C Issuer not to permit
such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in Canadian Dollars, the Borrower shall reimburse the applicable L/C
Issuer in Canadian Dollars, unless (A) such L/C Issuer (at its option) shall
have specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Borrower shall have notified such L/C Issuer promptly following receipt of the
notice of drawing that the Borrower will reimburse such L/C Issuer in Dollars.
In the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in Canadian Dollars, the applicable L/C Issuer shall notify
the Borrower and the Administrative Agent

 

72



--------------------------------------------------------------------------------

of the Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. Not later than 10:00 a.m. on the date of any payment by
the applicable L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrower shall reimburse such L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing and in the applicable
currency. If the Borrower fails to so reimburse the applicable L/C Issuer by
such time, the Administrative Agent shall promptly notify each Revolving Credit
Lender of the Honor Date, the amount of the unreimbursed drawing (expressed in
Dollars in the amount of the Dollar Equivalent thereof in the case of a Letter
of Credit denominated in Canadian Dollars) (the “Unreimbursed Amount”), and the
amount of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Revolving
Credit Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the applicable L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable L/C
Issuer, in Dollars, at the Administrative Agent’s Office for Dollar-denominated
payments in an amount equal to its Applicable Revolving Credit Percentage of the
Dollar Equivalent of the Unreimbursed Amount not later than 12:00 noon on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the applicable L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of such L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

73



--------------------------------------------------------------------------------

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse such L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of such L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against such L/C Issuer, the Borrower or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to
the conditions set forth in Section 4.02 (other than delivery by the Borrower of
a Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the applicable L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii) then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by such L/C Issuer in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by such L/C Issuer in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Credit
Loan included in the relevant Revolving Credit Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of an
L/C Issuer submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with

 

74



--------------------------------------------------------------------------------

Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Revolving Credit Percentage
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s L/C Advance was outstanding) in
Dollars and in the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by such L/C Issuer in its discretion), each
Revolving Credit Lender shall pay to the Administrative Agent for the account of
such L/C Issuer its Applicable Revolving Credit Percentage thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the Federal Funds Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by such L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

 

75



--------------------------------------------------------------------------------

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by such L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii) any adverse change in the relevant exchange rates or in the availability
of Canadian Dollars to the Borrower or any Subsidiary or in the relevant
currency markets generally; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity in the
terms or form of such Letter of Credit or amendment, as the case may be, the
Borrower will promptly notify the applicable L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuers shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of

 

76



--------------------------------------------------------------------------------

any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuers shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an L/C Issuer,
and an L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, an L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and such L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. Each L/C Issuer may send a Letter
of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.

(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each standby Letter of Credit and
(ii) the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the applicable L/C Issuer shall not be
responsible to the Borrower for, and the applicable L/C Issuer’s rights and
remedies against the Borrower shall not be impaired by, any action or inaction
of such L/C Issuer required or permitted under any law, order, or practice that
is required or permitted to be applied to any Letter of Credit or this
Agreement, including the Law or any order of a jurisdiction where such L/C
Issuer or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade – International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) in Dollars for each Letter of Credit equal to the Applicable Rate
times the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit; provided, however, any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the applicable L/C Issuer pursuant to this Section 2.03 shall be payable, to the
maximum extent permitted by applicable Law, to the other Lenders in accordance
with the upward adjustments in

 

77



--------------------------------------------------------------------------------

their respective Applicable Revolving Credit Percentages allocable to such
Letter of Credit pursuant to Section 2.16(a)(iv), with the balance of such fee,
if any, payable to such L/C Issuer for its own account. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. Letter of Credit Fees shall be (i) computed on a quarterly basis
in arrears and (ii) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, so long as
any Payment Default exists, upon the request of the Required Revolving Lenders
all Letter of Credit Fees will accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to each L/C Issuer for its own account, in
Dollars, a fronting fee (i) with respect to each commercial Letter of Credit, at
the rate separately agreed by the applicable L/C Issuer, computed on the amount
of such Letter of Credit, and payable upon the issuance thereof, (ii) with
respect to any amendment of a commercial Letter of Credit increasing the amount
of such Letter of Credit, at a rate separately agreed between the Borrower and
the applicable L/C Issuer, computed on the amount of such increase, and payable
upon the effectiveness of such amendment, and (iii) with respect to each standby
Letter of Credit, at the rate per annum in an amount separately agreed by the
applicable L/C Issuer, computed on the daily amount available to be drawn under
such Letter of Credit and on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition, the Borrower shall pay directly to the applicable L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

78



--------------------------------------------------------------------------------

(l) Provisions Related to Letters of Credit in respect of Extended Revolving
Credit Commitments. If the expiry date of any Letter of Credit occurs after the
date that is seven days prior to the Maturity Date in respect of any Class of
Revolving Credit Commitments (or, if such day is not a Business Day, the next
preceding Business Day), then (i) if consented to by the applicable L/C Issuer,
if another Class of Revolving Credit Commitments in respect of which the
Maturity Date shall not have so occurred are then in effect, such Letters of
Credit for which consent has been obtained shall automatically be deemed to have
been issued (including for purposes of the obligations of the Revolving Credit
Lenders to purchase participations therein and to make Revolving Credit Loans
and payments in respect thereof pursuant to Section 2.03(c) and (d)) under (and
ratably participated in by Revolving Credit Lenders pursuant to) the Revolving
Credit Commitments in respect of such non-terminating Classes up to an aggregate
amount not to exceed the aggregate amount of the unutilized Revolving Credit
Commitments thereunder at such time (it being understood that no partial face
amount of any Letter of Credit may be so reallocated); (ii) the obligations of
the Revolving Credit Lenders under the terminating Class to purchase
participations in such Letters of Credit and to make Revolving Credit Loans and
payments in respect thereof pursuant to Section 2.03(c) and (d) shall terminate
on the Maturity Date for such Class; and (iii) to the extent not reallocated
pursuant to immediately preceding subclause (i), the Borrower shall Cash
Collateralize any such Letter of Credit in accordance with Section 2.15. Upon
the maturity date of any Class of Revolving Credit Commitments, the sublimit for
Letters of Credit may be reduced as agreed between the L/C Issuers and the
Borrower, without the consent of any other Person.

Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Revolving Credit
Lenders set forth in this Section 2.04, may, in its sole discretion, make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Revolving Credit Percentage of the Outstanding Amount of Revolving Credit Loans
and L/C Obligations of the Revolving Credit Lender acting as Swing Line Lender,
may exceed the amount of such Lender’s Revolving Credit Commitment; provided,
however, that (i) after giving effect to any Swing Line Loan, (A) the Total
Revolving Credit Outstandings shall not exceed the Aggregate Revolving Credit
Commitments, and (B) the Revolving Credit Exposure of any Revolving Credit
Lender (other than the Revolving Credit Lender acting as Swing Line Lender as
described above) shall not exceed such Lender’s Revolving Credit Commitment;
(ii) the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan; and (iii) the Swing Line Lender shall not be
under any obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Swing Line Loan.

 

79



--------------------------------------------------------------------------------

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 12:00 noon on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to 1:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 2:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Applicable
Revolving Credit Percentage of the amount of Swing Line Loans then outstanding.
Such request shall be made in writing (which written request shall be deemed to
be a Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Revolving Credit Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Revolving Credit Lender
shall make an amount equal to its Applicable Revolving Credit Percentage of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in immediately available funds (and the Administrative Agent may apply
Cash Collateral available with respect to the applicable Swing Line Loan) for
the account of the Swing Line Lender at the Administrative Agent’s Office not
later than 12:00 noon on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Revolving Credit Lender

 

80



--------------------------------------------------------------------------------

that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against the Swing Line
Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.

 

81



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Revolving Credit Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

Prepayments.

(a) Voluntary Prepayments of Loans.

(i) Revolving Credit Loans and Term Loans. The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Credit Loans or any Class of Term Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 10:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess

 

82



--------------------------------------------------------------------------------

thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility). If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Subject to Section 2.16, each such
prepayment of the outstanding Term Loans of any Class pursuant to this
Section 2.05(a) shall be applied to such Class as directed by the Borrower (and
absent any such direction, in direct order of maturity of remaining amortization
payments of such Class), and each prepayment of the outstanding Term Loans of
any Class or the Revolving Credit Loans pursuant to this Section 2.05(a) shall
be paid to the Lenders in accordance with their respective Applicable
Percentages in respect of each of the relevant Classes or Facilities, as
applicable.

(ii) Swing Line Loans. The Borrower may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 12:00 noon on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

(b) Mandatory Prepayments of Loans.

(i) Revolving Credit Commitments. If for any reason the Total Revolving Credit
Outstandings at any time exceed the Aggregate Credit Revolving Credit
Commitments then in effect, the Borrower shall immediately prepay Revolving
Credit Loans, Swing Line Loans and/or L/C Borrowings and/or Cash Collateralize
the L/C Obligations (other than L/C Borrowings) in an aggregate amount equal to
such excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b) unless after
the prepayment in full of the Revolving Credit Loans and Swing Line Loans the
Total Revolving Credit Outstandings exceed the Aggregate Revolving Credit
Commitments then in effect.

(ii) Recovery Events. Subject to Section 2.05(b)(vi) below, to the extent of Net
Cash Proceeds received in connection with a Recovery Event which are in excess
of $25,000,000 in the aggregate in any fiscal year and which

 

83



--------------------------------------------------------------------------------

are not applied to repair, replace or relocate damaged property or to purchase
or acquire fixed or capital assets in replacement of the assets lost or
destroyed within twelve (12) months of the receipt of such Net Cash Proceeds (or
in the case of a binding commitment in respect of an application within such
twelve (12) months, eighteen (18) months of receipt of such Net Cash Proceeds),
the Borrower shall prepay the Term Loans in an aggregate amount equal to one
hundred percent (100%) of such Net Cash Proceeds by the fifth (5th) Business Day
following receipt of such Net Cash Proceeds (such prepayment to be applied as
set forth in clause (viii) below); provided that if such Net Cash Proceeds have
not been reinvested or committed to be reinvested within the time periods set
forth above, the Borrower shall be required to prepay the Term Loans with such
Net Cash Proceeds; provided that the Borrower may use a portion of the Net Cash
Proceeds received from such Recovery Event to prepay or repurchase any other
Indebtedness that is secured by the Collateral on a pari passu basis with the
Obligations to the extent such other Indebtedness and the Liens securing the
same are permitted hereunder and the documentation governing such other
Indebtedness requires such a prepayment or repurchase thereof with the proceeds
of such Recovery Event, in each case in an amount not to exceed the product of
(1) the amount of such Net Cash Proceeds and (2) a fraction, the numerator of
which is the outstanding principal amount of such other Indebtedness and the
denominator of which is the aggregate outstanding principal amount of Term Loans
and such other Indebtedness; provided further that the Borrower shall not be
permitted to reinvest any such Net Cash Proceeds in accordance with this clause
(ii) to the extent the Borrower applies any such Net Cash Proceeds to prepay or
purchase such other Indebtedness, unless the Borrower applies the corresponding
ratable portion of such Net Cash Proceeds (after giving effect to such
reinvestment) to prepay the Term Loans in accordance with this clause (ii);
provided further that the Borrower shall not be permitted to repay any such
other Indebtedness unless it repays the Term Loans.

(iii) Dispositions. Subject to Section 2.05(b)(vi) below, the Borrower shall
prepay the Term Loans on the fifth (5th) Business Day following receipt of Net
Cash Proceeds from a Disposition in reliance on Section 7.05(n) in an aggregate
amount equal to one hundred percent (100%) of such Net Cash Proceeds (such
prepayment to be applied as set forth in clause (viii) below) (any such
transaction or series of related transactions resulting in Net Cash Proceeds
being a “Relevant Transaction”); provided that (x) if (1) the Borrower shall
deliver a certificate of a Responsible Officer to the Administrative Agent at
the time of receipt thereof setting forth the Borrower’s intent to reinvest such
proceeds in capital assets useful in the business of the Borrower or any
Subsidiary within twelve (12) months of the receipt of such proceeds and (2) no
Default shall have occurred and be continuing at the time of such certificate or
at the proposed time of the application of such proceeds, such proceeds shall
not be required to be applied to prepay the Term Loans except to the extent such
proceeds are not so reinvested within such twelve (12) month period (or in the
case of a binding commitment in respect of an application within such twelve
(12) months, eighteen (18) months of receipt of such Net Cash Proceeds) and
(y) no such prepayment

 

84



--------------------------------------------------------------------------------

shall be required to the extent that the aggregate amount of such proceeds that
are not reinvested in accordance with clause (1) hereof does not exceed
$25,000,000 in any fiscal year; and provided further, however, that any Net Cash
Proceeds not subject to such binding commitment or so reinvested shall be
immediately applied to the prepayment of the Term Loans as set forth in this
Section 2.05(b)(iii); provided that the Borrower may use a portion of the Net
Cash Proceeds received from such Relevant Transaction to prepay or repurchase
any other Indebtedness that is secured by the Collateral on a pari passu basis
with the Obligations to the extent such other Indebtedness and the Liens
securing the same are permitted hereunder and the documentation governing such
other Indebtedness requires such a prepayment or repurchase thereof with the
proceeds of such Relevant Transaction, in each case in an amount not to exceed
the product of (1) the amount of such Net Cash Proceeds and (2) a fraction, the
numerator of which is the outstanding principal amount of such other
Indebtedness and the denominator of which is the aggregate outstanding principal
amount of Term Loans and such other Indebtedness; provided further that the
Borrower shall not be permitted to reinvest any such Net Cash Proceeds in
accordance with this clause (iii) to the extent the Borrower applies any such
Net Cash Proceeds to prepay or purchase such other Indebtedness unless the
Borrower applies the corresponding ratable portion of such Net Cash Proceeds
(after giving effect to such reinvestment) to prepay the Term Loans in
accordance with this clause (iii); provided further that the Borrower shall not
be permitted to repay any such other Indebtedness unless it repays the Term
Loans.

(iv) Incurrence of Indebtedness. The Borrower shall prepay the Term Loans
substantially concurrently following receipt of Net Cash Proceeds from any
incurrence or issuance of Indebtedness (including, for purposes hereof, any debt
instrument convertible into or exchangeable or exercisable for Equity Interests)
by the Borrower or any of its Restricted Subsidiaries, other than Indebtedness
expressly permitted to be incurred or issued pursuant to Section 7.03 (other
than any Credit Agreement Refinancing Facilities and any Permitted External
Refinancing Indebtedness) in an aggregate amount equal to one hundred percent
(100%) of such Net Cash Proceeds (such prepayment to be applied as set forth in
clause (viii) below).

(v) [Reserved].

(vi) Repatriation Considerations. Notwithstanding any other provisions of
Sections 2.05(b)(ii) and 2.05(b)(iii), (i) to the extent that any of or all the
Net Cash Proceeds of any Disposition with respect to any property or assets of
Foreign Subsidiaries giving rise to a mandatory prepayment pursuant to this
Section 2.05(b) are prohibited, delayed or restricted by applicable local Law,
an amount equal to the portion of such Net Cash Proceeds so affected will not be
required to be applied to repay Term Loans at the times provided in this
Section 2.05(b) but may be retained by the applicable Restricted Subsidiary (the
Borrower hereby agreeing to cause the applicable Restricted Subsidiary to
promptly take commercially reasonable actions available under applicable local
Law to permit

 

85



--------------------------------------------------------------------------------

such repatriation or a part thereof if full repatriation is not permitted) and
(ii) to the extent that the Borrower has determined in good faith that
repatriation of any of or all of the Net Cash Proceeds of any Disposition with
respect to any property or assets of Foreign Subsidiaries to the jurisdiction of
organization of the Borrower would have a material adverse Tax consequence with
respect to such Net Cash Proceeds, the Net Cash Proceeds so affected will not be
required to be applied to repay the Term Loans at the times provided in this
Section 2.05(b) but may be retained by the applicable Restricted Subsidiary;
provided that, on or before the date on which such Net Cash Proceeds so retained
would otherwise have been required to be applied to reinvestments or
prepayments, as applicable, such Net Cash Proceeds shall, to the extent
practicable, be applied to the repayment of Indebtedness of the applicable
Foreign Subsidiary.

(vii) [Reserved].

(viii) Application of a Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied as follows:

(A) With respect to all amounts prepaid pursuant to Section 2.05(b)(i), first,
ratably to the L/C Borrowings and the Swing Line Loans, second, to the
outstanding Revolving Credit Loans, and, third, to Cash Collateralize the
remaining L/C Obligations; and

(B) With respect to all amounts prepaid pursuant to Section 2.05(b)(ii), (iii),
and (iv), except as otherwise set forth therein, ratably to the Term Loans and
to the principal repayment installments therefor as directed by the Borrower
(and absent any such direction, in direct order of maturity of remaining
amortization payments).

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to LIBOR Rate Loans in direct order of
Interest Period maturities. All prepayments under this Section 2.05(b) shall be
subject to Section 3.05, but otherwise without premium or penalty, and shall be
accompanied by interest on the principal amount prepaid through the date of
prepayment.

Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the unused Commitments of any Class or from time to time permanently
reduce such Commitments; provided that (i) any such notice shall be received by
the Administrative Agent not later than 10:00 a.m. three Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof, (iii) the Borrower shall not terminate or reduce (A) the
Revolving Credit Facility if, after giving effect thereto and to any concurrent
prepayments

 

86



--------------------------------------------------------------------------------

hereunder, the Total Revolving Credit Outstandings would exceed the Revolving
Credit Facility, (B) the Letter of Credit Sublimit if, after giving effect
thereto, the Outstanding Amount of L/C Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit, or (C) the Swing Line
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of Swing Line Loans would exceed the Swing
Line Sublimit.

(b) Mandatory.

(i) The aggregate Term A Commitments were reduced to zero upon the funding of
the Term A Loans on the Original Closing Date.

(ii) The aggregate Tranche A-1 Term Loan Commitments were reduced to zero upon
the funding of the Tranche A-1 Term Loans on the Tranche A-1 Incremental
Effective Date.

(iii) The aggregate Tranche A-2 Term Loan Commitments shall be automatically and
permanently reduced to zero on the Restatement Date upon the Borrowing of the
Tranche A-2 Term Loans on such date.

(iv) If after giving effect to any reduction or termination of Revolving Credit
Commitments under this Section 2.06, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the Revolving Credit Facility at such time, the Letter of
Credit Sublimit or the Swing Line Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or the Revolving Credit
Commitment under this Section 2.06. Upon any reduction of the Revolving Credit
Commitments, the Revolving Credit Commitment of each Revolving Credit Lender
shall be reduced by such Lender’s Applicable Revolving Credit Percentage of such
reduction amount. All fees in respect of the Revolving Credit Facility accrued
until the effective date of any termination of the Revolving Credit Facility
shall be paid on the effective date of such termination.

Repayment of Loans.

(a) Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date for each Revolving Credit Facility Class, the
aggregate principal amount of all Revolving Credit Loans under such Revolving
Credit Facility Class outstanding on such date.

(b) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten (10) Business Days after such Swing Ling
Loan is made and (ii) the Maturity Date for the Revolving Credit Facility in
effect on the Restatement Date; provided with the written consent of the Swing
Line Lender, the Maturity Date with respect to Swing Line Loans may be the then
Latest Maturity Date for the Revolving Credit Facility (although Swing Line
Loans may thereafter be reborrowed, in accordance with the terms and conditions
hereof, if there are one or more Classes of Revolving Credit Commitments which
remain in effect).

 

87



--------------------------------------------------------------------------------

(c) Term A Loans, Tranche A-1 Term Loans, Tranche A-2 Term Loans.

(i) Term A Loans. The Borrower shall repay to the Term A Lenders the aggregate
principal amount of all Term A Loans outstanding on the following dates in the
respective amounts set forth opposite such dates (as such installments may
hereafter be adjusted as a result of prepayments made pursuant to Section 2.05),
unless accelerated sooner pursuant to Section 8.02.

Term A Loans

 

Date    Amount  

March 31, 2016

   $ 1,875,000   

June 30, 2016

   $ 1,875,000   

September 30, 2016

   $ 1,875,000   

December 31, 2016

   $ 1,875,000   

March 31, 2017

   $ 3,750,000   

June 30, 2017

   $ 3,750,000   

September 30, 2017

   $ 3,750,000   

December 31, 2017

   $ 3,750,000   

March 31, 2018

   $ 3,750,000   

June 30, 2018

   $ 3,750,000   

September 30, 2018

   $ 3,750,000   

December 31, 2018

   $ 3,750,000   

March 31, 2019

   $ 3,750,000   

June 30, 2019

   $ 3,750,000   

September 30, 2019

   $ 3,750,000   

December 31, 2019

   $ 3,750,000   

March 31, 2020

   $ 5,625,000   

June 30, 2020

   $ 5,625,000   

September 30, 2020

   $ 5,625,000   

December 31, 2020

   $ 5,625,000   

Maturity Date for the Tranche A Term Loans

    
 
  Outstanding Principal
Balance of the Term A
Loans   
  
  

provided, however, that the final principal repayment installment of the Term A
Loans shall be repaid on the Maturity Date for the Term A Loans and in any event
shall be in an amount equal to the aggregate principal amount of all Term A
Loans outstanding on such date.

 

88



--------------------------------------------------------------------------------

(ii) Tranche A-1 Term Loans. The Borrower shall repay to the Tranche A-1 Term
Lenders the aggregate principal amount of all Tranche A-1 Term Loans outstanding
on the following dates in the respective amounts set forth opposite such dates
(as such installments may hereafter be adjusted as a result of prepayments made
pursuant to Section 2.05), unless accelerated sooner pursuant to Section 8.02.

Tranche A-1 Term Loans

 

Date    Amount  

March 31, 2016

   $ 2,500,000   

June 30, 2016

   $ 2,500,000   

September 30, 2016

   $ 2,500,000   

December 31, 2016

   $ 2,500,000   

March 31, 2017

   $ 2,500,000   

June 30, 2017

   $ 2,500,000   

September 30, 2017

   $ 2,500,000   

December 31, 2017

   $ 2,500,000   

March 31, 2018

   $ 2,500,000   

June 30, 2018

   $ 2,500,000   

September 30, 2018

   $ 3,750,000   

December 31, 2018

   $ 3,750,000   

March 31, 2019

   $ 3,750,000   

June 30, 2019

   $ 3,750,000   

September 30, 2019

   $ 3,750,000   

December 31, 2019

   $ 3,750,000   

March 31, 2020

   $ 3,750,000   

June 30, 2020

   $ 3,750,000   

September 30, 2020

   $ 3,750,000   

December 31, 2020

   $ 3,750,000   

Maturity Date for the Tranche A-1 Term Loans

    
 
  Outstanding Principal
Balance of the Tranche
A-1 Term Loans   
  
  

provided, however, that the final principal repayment installment of the Tranche
A-1 Term Loans shall be repaid on the Maturity Date for the Tranche A-1 Term
Loans and in any event shall be in an amount equal to the aggregate principal
amount of all Tranche A-1 Term Loans outstanding on such date.

 

89



--------------------------------------------------------------------------------

(iii) Tranche A-2 Term Loans. The Borrower shall repay to the Tranche A-2 Term
Lenders the aggregate principal amount of all Tranche A-2 Term Loans outstanding
on the following dates in the respective amounts set forth opposite such dates
(as such installments may hereafter be adjusted as a result of prepayments made
pursuant to Section 2.05), unless accelerated sooner pursuant to Section 8.02.

Tranche A-2 Term Loans

 

Date    Amount  

June 30, 2016

   $ 6,406,250   

September 30, 2016

   $ 6,406,250   

December 31, 2016

   $ 6,406,250   

March 31, 2017

   $ 6,406,250   

June 30, 2017

   $ 12,812,500   

September 30, 2017

   $ 12,812,500   

December 31, 2017

   $ 12,812,500   

March 31, 2018

   $ 12,812,500   

June 30, 2018

   $ 12,812,500   

September 30, 2018

   $ 12,812,500   

December 31, 2018

   $ 12,812,500   

March 31, 2019

   $ 12,812,500   

June 30, 2019

   $ 12,812,500   

September 30, 2019

   $ 12,812,500   

December 31, 2019

   $ 12,812,500   

March 31, 2020

   $ 12,812,500   

June 30, 2020

   $ 19,218,750   

September 30, 2020

   $ 19,218,750   

December 31, 2020

   $ 19,218,750   

Maturity Date for the Tranche A-2 Term Loans

    
 
  Outstanding Principal
Balance of the Tranche
A-2 Term Loans   
  
  

provided, however, that the final principal repayment installment of the Tranche
A-2 Term Loans shall be repaid on the Maturity Date for the Tranche A-2 Term
Loans and in any event shall be in an amount equal to the aggregate principal
amount of all Tranche A-2 Term Loans outstanding on such date.

(d) Other Term Loans. The Borrower shall repay the outstanding principal amount
of each Class of Term Loans (other than the Term A Loans) in the installments on
the dates and in the amounts set forth in the applicable Additional Credit
Extension Amendment (as such installments may hereafter be adjusted as a result
of prepayments made pursuant to Section 2.05), unless accelerated sooner
pursuant to Section 8.02.

Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan under a Facility shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate for such Facility;
(ii) each Base Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the sum of the Base Rate plus the Applicable Rate for Base Rate Loans
for such Facility; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for the Revolving
Credit Facility.

 

90



--------------------------------------------------------------------------------

(b) (i) If any Payment Default exists with respect to any amount of principal of
any Loan, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(ii) If any Payment Default exists with respect to any other amount (other than
principal of any Loan) payable by the Borrower under any Loan Document, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) So long as any Payment Default exists, upon the request of the Required
Lenders the principal amount of all outstanding amounts constituting Obligations
hereunder (excluding (x) Guaranteed Cash Management Agreements and Guaranteed
Hedge Agreements and (y) other Obligations to the extent already subject to the
Default Rate pursuant to clause (i) or (ii) above) shall bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a facility fee equal to the Applicable Fee Rate
times the actual daily amount of the Aggregate Revolving Credit Commitments (or,
if the Aggregate Revolving Credit Commitments have terminated, on the
Outstanding Amount of all Revolving Credit Loans, Swing Line Loans and L/C
Obligations), regardless of usage, subject to adjustment as provided in
Section 2.16. The facility fee shall accrue at all times during the Availability
Period for the Revolving Credit Facility (and thereafter so long as any
Revolving Credit Loans, Swing Line Loans or L/C Obligations remain outstanding),
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Original Closing Date, and on the last day of
the Availability Period for the Revolving Credit Facility (and, if applicable,
thereafter on demand). The facility fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Fee Rate during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Fee Rate separately for each period during such quarter that such
Applicable Fee Rate was in effect.

(b) Other Fees. (i) The Borrower shall pay to each Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the BofA Fee Letter and/or the Discovery Fee Letters,
as applicable. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

91



--------------------------------------------------------------------------------

Computation of Interest and Fees. All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurodollar Rate)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

92



--------------------------------------------------------------------------------

Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 1:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage in respect of the
relevant Facility (or other applicable share as provided herein) of such payment
in like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 1:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to the relevant Loans (without duplication of any interest paid in accordance
with Section 2.08). If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

93



--------------------------------------------------------------------------------

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the applicable L/C Issuer,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Appropriate Lenders or the applicable
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

 

94



--------------------------------------------------------------------------------

Sharing of Payments by Lenders. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of the Committed Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Committed
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section 2.13 shall not be construed to apply to
(A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) the application
of Cash Collateral provided for in Section 2.15, or (C) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Committed Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than an assignment to the Borrower
or any Subsidiary thereof (as to which the provisions of this Section shall
apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

Increase in Commitments.

(a) Request for Increase. The Borrower may by written notice to the
Administrative Agent (which notice shall be provided at least ten (10) Business
Days (or such shorter period as consented to by the Administrative Agent) prior
to the effectiveness of any Incremental Commitment) elect to request (x) prior
to the Maturity Date for the Revolving Credit Facility, an increase to the
existing Revolving Credit Commitments (each, an “Incremental Revolving Credit
Commitment”) and/or (y) prior to the Latest Maturity Date then in effect, the
establishment of one or more new term loan commitments for an additional Class
of term loans

 

95



--------------------------------------------------------------------------------

or as an increase to an existing Class of Term Loans (each, an “Incremental Term
Commitment”), by an aggregate amount, when taken together with all Incremental
Equivalent Debt, not in excess of the Incremental Cap. Each such increase in
existing commitments or establishment of new commitments constituting
Incremental Commitments shall be in a minimum amount of $25,000,000. The
Borrower may elect to seek Incremental Commitments from Lenders (provided no
Lender shall be obligated to provide any Incremental Commitment and any Lender
may elect to provide or decline to provide any Incremental Commitment in its
sole discretion) or other Eligible Assignees reasonably acceptable to the
Administrative Agent. In order to provide an Incremental Commitment, each party
that provides an Incremental Commitment (which party must be consented to by the
Borrower and to the extent such party is not then a Lender, the Administrative
Agent) shall execute and deliver to the Administrative Agent a joinder agreement
in form and substance satisfactory to the Administrative Agent and its counsel
(the “Increase Joinder”). Notwithstanding the provisions of Section 10.01, the
Increase Joinder may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.14.

(b) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the Increase Effective Date.

(c) Conditions to Effectiveness of Incremental Commitments. The Incremental
Commitments shall become effective as of the Increase Effective Date; provided
that the Borrower shall deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
requirements set forth in Section 2.14(e)(viii) and Section 2.14(e)(ix) have
been satisfied and (B) the Borrower is in compliance with Section 7.12 on a Pro
Forma Basis after giving effect to such Incremental Commitments (giving effect
to the full incurrence of Loans pursuant to all such Incremental Commitments
and, to any Permitted Acquisition, other Investment, or any sale, transaction or
other Disposition or any incurrence of Indebtedness or repayment of Indebtedness
consummated concurrently therewith), as of the end of the most recently ended
Test Period for which there are Available Financing Statements; provided that,
for purposes of any Limited Condition Transaction, any Pro Forma Basis
calculation and other conditions set forth in this clause (c) shall be subject
to Section 1.09 and in the event of any inconsistency between Section 1.09 and
this clause (c), Section 1.09 shall control. In addition, the effectiveness of
any Increase Joinder or Additional Credit Extension Amendment shall be subject
to, to the extent reasonably requested by the Administrative Agent, receipt by
the Administrative Agent of legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements, including any supplements or
amendments to the Collateral Documents, consistent in all material respects with
those delivered on the Restatement Date under Section 4.01 and otherwise in form
and substance satisfactory to the Administrative Agent.

 

96



--------------------------------------------------------------------------------

(d) Adjustment of Revolving Credit Loans. To the extent the Commitments being
increased on the relevant Increase Effective Date are Incremental Revolving
Credit Commitments, then, on such Increase Effective Date, (i) each relevant
Revolving Credit Lender that is increasing its Revolving Credit Commitment shall
make available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
relevant Revolving Credit Lenders, as being required in order to cause, after
giving effect to such increase and the application of such amounts to make
payments to such other relevant Revolving Credit Lenders, the outstanding
Revolving Credit Loans (and risk participations in outstanding Swing Line Loans
and Letter of Credit Exposure) to be held ratably by all Revolving Credit
Lenders in accordance with their respective revised Applicable Revolving Credit
Percentages, (ii) the Borrower shall be deemed to have prepaid and reborrowed
the outstanding Revolving Credit Loans as of such Increase Effective Date to the
extent necessary to keep the outstanding Revolving Credit Loans ratable with any
revised Applicable Revolving Credit Percentages arising from any nonratable
increase in the Revolving Credit Commitments under this Section 2.14, (iii) the
Borrower shall pay to the relevant Revolving Credit Lenders the amounts, if any,
required pursuant to Section 3.05 as a result of such prepayment and
(iv) unfunded risk participations in outstanding Swing Line Loans and Letter of
Credit Exposure (excluding risk participations that the applicable Lender failed
to fund in accordance with this Agreement) shall be reallocated by the
Administrative Agent to be held ratably by all Revolving Credit Lenders in
accordance with their revised Applicable Revolving Credit Percentages.

(e) Terms of New Loans and Commitments. The terms and provisions of Loans made
pursuant to Incremental Commitments shall be as follows:

(i) the terms and provisions of Revolving Credit Loans made pursuant to new
Commitments shall be identical to the Revolving Credit Loans;

(ii) the scheduled principal amortization payments under each Incremental Term
Loan shall be as set forth in the related Increase Joinder; provided that the
Weighted Average Life to Maturity of any Incremental Term Loan incurred after
the Restatement Date shall be no shorter than the then longest remaining
Weighted Average Life to Maturity of the then-existing Tranche A-2 Term Loans,
calculated as of the date of making such Incremental Term Loan; provided
further, in the event no Tranche A-2 Term Loans remain outstanding hereunder,
the Weighted Average Life to Maturity of any Incremental Term Loan incurred
shall be no shorter than the then longest remaining Weighted Average Life to
Maturity of the then-existing Term Loans, calculated as of the date of making
such Incremental Term Loan;

(iii) the maturity date of each Incremental Term Loan shall be as set forth in
the Increase Joinder; provided that the maturity date of any Incremental Term
Loan incurred after the Restatement Date shall be no shorter than the Latest
Term Loan Maturity Date of Tranche A-2 Term Loans, as of the date of such
Increase Joinder and calculated as of the date of making such Incremental Term
Loan; provided further, in the event no Tranche A-2 Term

 

97



--------------------------------------------------------------------------------

Loans remain outstanding hereunder, the maturity date of any Incremental Term
Loan shall be no shorter than the Latest Term Loan Maturity Date, as of the date
of such Increase Joinder and calculated as of the date of making such
Incremental Term Loan;

(iv) the fees and amortization schedule applicable to Incremental Term Loans
shall be determined by the Borrower and the Lenders of the Incremental Term
Loans and set forth in the related Increase Joinder;

(v) any Incremental Term Loans may participate on a pro rata basis or on a less
than pro rata basis (but not on a greater than pro rata basis) in any voluntary
or mandatory prepayments hereunder (whether by acceleration or otherwise), as
specified in the Increase Joinder;

(vi) such Incremental Facilities shall be secured on a pari passu basis with
respect to the Loans outstanding as of (or made on) the Increase Effective Date;

(vii) all other terms of the Incremental Term Loans shall be determined by the
Borrower and the Incremental Term Lenders and set forth in the applicable
Increase Joinder; provided that to the extent such terms and documentation are
not the same as the Tranche A-2 Facility (other than, in each case, pricing,
amortization, maturity, or participation in voluntary or mandatory prepayments),
they shall be reasonably acceptable to the Administrative Agent (except for
covenants and events of default applicable only to periods after the Latest
Maturity Date in effect at the time the applicable Increase Joinder is entered
into);

(viii) it shall be a condition to such Incremental Commitments on the Increase
Effective Date and on the date of Borrowing that no Default shall have occurred
and be continuing or would exist after giving effect to such Incremental
Commitments or Borrowing, as applicable; provided that, in the event that the
proceeds of Borrowings under such Incremental Commitments will be used to
finance a Limited Condition Transaction and to the extent the Lenders providing
such Incremental Commitments agree, this clause (viii) may be limited to the
absence of a Payment Default and the absence of a Bankruptcy Default except in
the case of conditions to Borrowing a Revolving Credit Loan;

(ix) it shall be a condition to such Incremental Commitments that the
representations and warranties set forth in Article V and in each other Loan
Document shall be true and correct in all material respects on the Increase
Effective Date and on the date of such Borrowing (except, if a qualifier
relating to materiality, Material Adverse Effect or a similar concept applies to
any such representation or warranty, such representation or warranty shall be
required to be true and correct in all respects) on and as of such date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in

 

98



--------------------------------------------------------------------------------

which case they shall be true and correct in all material respects (except, if a
qualifier relating to materiality, Material Adverse Effect or a similar concept
applies to any such representation or warranty, such representation or warranty
shall be required to be true and correct in all respects) as of such earlier
date, and except that for purposes of this Section 2.14, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01 (provided that, in the event that the
proceeds of Borrowings under such Incremental Commitments will be used to
finance a Limited Condition Transaction and to the extent the Lenders providing
such Incremental Commitments agree, this clause (ix) may be limited to Sections
5.01(a), 5.01(b)(ii), 5.02(a), 5.03, 5.04, 5.14, 5.17 (determined as of the
Increase Effective Date and giving effect to the Incremental Commitments and use
of proceeds thereof), and 5.18 and those representations included in the
acquisition agreement related to such Limited Condition Transaction that are
material to the interests of the Lenders and only to the extent that the
Borrower or its applicable Subsidiary has the right to terminate its obligations
under such acquisition agreement as a result of a breach of such representations
or the failure of those representations to be accurate except in the case of
conditions to Borrowing a Revolving Credit Loan);

(x) no Incremental Facility requested by the Borrower may have any mandatory
prepayment provisions payable solely to the lenders thereunder, including,
without limitation, a mandatory prepayment related to Excess Cash Flow; and

(xi) Schedule 2.01 shall be deemed revised to reflect the commitments and
commitment percentages of the Incremental Term Loan Lenders as set forth in the
Increase Joinder or other Additional Credit Extension Amendment.

(f) Equal and Ratable Benefit. The Loans and Commitments established pursuant to
this paragraph shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guaranty and the Liens created by the Collateral Documents. The
Loan Parties shall take any actions reasonably required by the Administrative
Agent to ensure and/or demonstrate that (i) the Lien and security interests
granted by the Collateral Documents continue to secure all Obligations and
continue to be perfected under the UCC or otherwise after giving effect to the
establishment of any Incremental Commitments or the funding of Loans thereunder
and (ii) the Loans to be funded under any Incremental Commitments and any other
Obligations related to any Incremental Commitments or Loans funded thereunder
are subject to and benefit from the Guaranty.

(g) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

(h) Collateral Release. After the Borrower’s election to cause the Liens on the
Collateral to be released following the satisfaction of the Collateral Release
Conditions,

 

99



--------------------------------------------------------------------------------

(a) no Incremental Facilities may be incurred on a secured basis, (b) all
outstanding Incremental Facilities that are secured must either (x) be repaid in
full or (y) become unsecured contemporaneously with such release and (c) no
Incremental Facilities may be incurred unless the Borrower shall be in
compliance on a Pro Forma Basis with a Consolidated Net Leverage Ratio less than
or equal to 3.50:1.00 as of the end of the most recently ended Test Period for
which there are Available Financial Statements.

Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the applicable L/C Issuer (i) if such L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) if, as of the Letter of Credit Expiration Date, any
L/C Obligation for any reason remains outstanding, or (iii) if required pursuant
to Section 2.03(l), the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations. At any time
that there shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent, the applicable L/C Issuer or the Swing Line Lender, the
Borrower shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the applicable L/C Issuer and the Lenders (including the
Swing Line Lender), and agrees to maintain, a first priority security interest
in all such cash, deposit accounts and all balances therein, and all other
property so provided as collateral pursuant hereto, and in all proceeds of the
foregoing, all as security for the obligations to which such Cash Collateral may
be applied pursuant to Section 2.15(c). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent as herein provided, or that the total amount
of such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.04, 2.05, 2.16 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following

 

100



--------------------------------------------------------------------------------

(i) the elimination of the applicable Fronting Exposure or other obligations
giving rise thereto (including by the termination of Defaulting Lender status of
the applicable Lender (or, as appropriate, its assignee following compliance
with Section 10.06(b)(iv))) or (ii) the Administrative Agent’s good faith
determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default (and following application as
provided in this Section 2.15 may be otherwise applied in accordance with
Section 8.03), and (y) the Person providing Cash Collateral and the applicable
L/C Issuer or Swing Line Lender, as applicable, may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.

Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Borrower may request (so
long as no Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s

 

101



--------------------------------------------------------------------------------

breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Obligations owed
to, all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Obligations owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. Such Defaulting Lender (x) shall be entitled to receive any
facility fee pursuant to Section 2.10 for any period during which that Lender is
a Defaulting Lender only to extent allocable to the sum of (1) the Outstanding
Amount of the Committed Loans funded by it and (2) its Applicable Percentage of
the stated amount of Letters of Credit and Swing Line Loans for which it has
provided Cash Collateral pursuant to Section 2.03, Section 2.04, Section 2.15,
or Section 2.16(a)(ii), as applicable (and the Borrower shall (A) be required to
pay to each of the L/C Issuer and the Swing Line Lender, as applicable, the
amount of such fee allocable to its Fronting Exposure arising from that
Defaulting Lender and (B) not be required to pay the remaining amount of such
fee that otherwise would have been required to have been paid to that Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in Section 2.03(h).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default exists; and (ii) the aggregate obligation of each non-Defaulting
Lender to acquire, refinance or fund participations in Letters of Credit and
Swing Line Loans pursuant to this Agreement shall not at any time exceed the
positive difference, if any, of (1) the Commitment of that non-Defaulting Lender
minus (2) the aggregate Outstanding Amount of the Committed Loans of that
Lender. Subject to Section 10.20, no reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a non-Defaulting Lender as a result of such non-Defaulting Lender’s
increased exposure following such reallocation.

 

102



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing that a Defaulting Lender no
longer is a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Committed Loans and funded and unfunded participations in Letters of Credit
and Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to
Section 2.16(a)(iv)), together with any payments reasonably determined by the
Administrative Agent to be necessary to compensate the non-Defaulting Lenders
for any loss, cost or expense of the type described in Section 3.05 (all of
which purchases are hereby consented to by the Borrower and each Lender)
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

Extensions of Term Loans and Revolving Credit Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Term Lenders of any Class of Term Loans or all Revolving Credit
Lenders of any Class of Revolving Credit Commitments, in each case on a pro rata
basis (based on the aggregate outstanding principal amount of the respective
Term Loans or Revolving Credit Commitments of the applicable Class) and on the
same terms to each such Lender, the Borrower is hereby permitted to consummate
from time to time transactions with individual Lenders that accept the terms
contained in such Extension Offers to extend the maturity date of each such
Lender’s Term Loans and/or Revolving Credit Commitments of the applicable Class
and otherwise modify the terms of such Term Loans and/or Revolving Credit
Commitments pursuant to the terms of the relevant Extension Offer (including,
without limitation, by changing the interest rate or fees payable in respect of
such Term Loans and/or Revolving Credit Commitments (and related outstandings)
and/or modifying the amortization schedule in respect of such Term Loans) (each,
an “Extension,” and each group of Term Loans or Revolving Credit Commitments, as
applicable, in each case as so extended, as well as the original Term Loans and
the original Revolving Credit Commitments (in each case not so extended), being
a separate Class of Term Loans from the Class of Term Loans from which they were
converted, and any Extended Revolving Credit Commitments (as defined below)
shall constitute a separate Class of Revolving Credit Commitments from the Class
of Revolving Credit Commitments from which they were converted, it being
understood that an Extension may be in the form of an increase in the amount of
any other then outstanding Class of Term Loans or Revolving Credit Commitments
otherwise satisfying the criteria set forth below), so long as the following
terms are satisfied:

(i) no Default shall exist at the time the notice in respect of an Extension
Offer is delivered to the Lenders, and no Default shall exist

 

103



--------------------------------------------------------------------------------

immediately prior to or after giving effect to the effectiveness of any Extended
Term Loans (as defined below) or Extended Revolving Credit Commitments, as
applicable;

(ii) except as to interest rates, fees and final maturity (which shall be
determined by the Borrower and set forth in the relevant Extension Offer), the
Revolving Credit Commitment of any Revolving Credit Lender that agrees to an
extension with respect to such Revolving Credit Commitment (an “Extending
Revolving Credit Lender”) extended pursuant to an Extension (an “Extended
Revolving Credit Commitment”), and the related Revolving Credit Exposure, shall
be a Revolving Credit Commitment (or related Revolving Credit Exposure, as the
case may be) with the same terms as the original Class of Revolving Credit
Commitments (and related Revolving Credit Exposure); provided that at no time
shall there be Revolving Credit Commitments hereunder (including Extended
Revolving Credit Commitments and any original Revolving Credit Commitments)
which have more than two different maturity dates;

(iii) after giving effect to any Extended Revolving Credit Commitment, all
borrowings under the Revolving Credit Commitments, all participations in Letters
of Credit and all borrowings under Swing Line Loans and all repayments
thereunder shall be made on a pro rata basis among all Revolving Credit
Commitments (including any such extended Revolving Credit Commitments); provided
that (A) any payments of interest and fees may be at different rates applicable
to such Class of Revolving Credit Commitments, (B) repayments may be made with
respect to any Class of Revolving Credit Commitments on the applicable Maturity
Date of such Class of Revolving Credit Commitments, without making repayments of
any later maturing Class of Revolving Credit Commitments, (C) if any Class of
Revolving Credit Commitments has a Maturity Date in advance of all other Classes
of Revolving Credit Commitments, such Class of Revolving Credit Commitments may
be terminated in full, with all Loans thereunder being prepaid in a manner that
is not pro rata with other Revolving Credit Commitments, (D) with the consent of
the L/C Issuers, the Letter of Credit Expiration Date may be extended to a date
no later than seven (7) Business Days prior to the Maturity Date of the Extended
Revolving Credit Commitments and (E) if any Class of Revolving Credit
Commitments is terminated, participations in Letters of Credit which have not
been drawn and in Swing Line Loans which are not then due shall be reallocated
to the Lenders holding Extended Revolving Credit Commitments pursuant to
procedures designated by the Administrative Agent and so long as after giving
effect to such reallocation the Revolving Credit Exposure of any Lender does not
exceed such Lender’s Revolving Credit Commitments;

(iv) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v) and (vi), be
determined by the Borrower and set forth in the relevant Extension Offer),

 

104



--------------------------------------------------------------------------------

the Term Loans of any Lender (an “Extending Term Lender”) extended pursuant to
any Extension (“Extended Term Loans”) shall have the same terms as the Class of
Term Loans subject to such Extension Offer (except for covenants or other
provisions contained therein applicable only to periods after the then Latest
Term Maturity Date or, to the extent all other then outstanding Classes of Term
Loans are later prepaid, the period after such prepayment);

(v) the final maturity date of any Extended Term Loans shall be no earlier than
the final maturity date of the Class of Term Loans subject to such Extension
Offer and the amortization schedule applicable to Term Loans pursuant to
Section 2.07 for periods prior to such final maturity date of the Term Loans
subject to such Extension Offer may not be increased;

(vi) the Weighted Average Life to Maturity of any Extended Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Term
Loans extended thereby;

(vii) any Extended Term Loans may participate on a pro rata basis or on a less
than pro rata basis (but not on a greater than pro rata basis) in any voluntary
or mandatory prepayments hereunder, as specified in the applicable Extension
Offer;

(viii) if the aggregate principal amount of the Class of Term Loans (calculated
on the face amount thereof) or Revolving Credit Commitments, as the case may be,
in respect of which Term Lenders or Revolving Credit Lenders, as the case may
be, shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Term Loans or Revolving Credit Commitments of such
Class, as the case may be, offered to be extended by the Borrower pursuant to
such Extension Offer, then the Term Loans or Revolving Credit Commitments of
such Class, as the case may be, of such Term Lenders or Revolving Credit
Lenders, as the case may be, shall be extended ratably up to such maximum amount
based on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Term Lenders or Revolving Credit Lenders, as
the case may be, have accepted such Extension Offer;

(ix) the establishment of any Extended Revolving Credit Commitments shall
replace the Revolving Credit Commitments of the Lenders providing Extended
Revolving Credit Commitments to the extent of such Extended Revolving Credit
Commitments;

(x) all documentation in respect of such Extension shall be consistent with the
foregoing and otherwise acceptable to the Administrative Agent; and

(xi) any applicable minimum extension condition required by the Borrower shall
be satisfied unless waived by the Borrower.

 

105



--------------------------------------------------------------------------------

(b) With respect to all Extensions consummated by the Borrower pursuant to
Section 2.17(a), (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.05 and (ii) there shall be not
more than five (5) Classes of Extended Term Loans outstanding at any time. The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section 2.17 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Term Loans
and/or Extended Revolving Credit Commitments on such terms as may be set forth
in the relevant Extension Offer) and hereby waive the requirements of any
provision of this Agreement (including, without limitation, Sections 2.05, 2.12
and 2.13) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 2.17.

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (i) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Credit Commitments (or a portion thereof) and (ii) with respect to any Extension
of any Class of Revolving Credit Commitments, the consent of the L/C Issuer and
Swing Line Lender (if such L/C Issuer or Swing Line Lender is being requested to
issue letters of credit or make swing line loans with respect to the Class of
Extended Revolving Credit Commitments). The Lenders hereby irrevocably authorize
the Administrative Agent to enter into an Additional Credit Extension Amendment
to this Agreement and the other Loan Documents with the Borrower and the other
applicable Loan Parties as may be necessary in order to establish new Classes in
respect of Revolving Credit Commitments or Term Loans so extended and such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent in connection with the establishment of such
new Classes, in each case on terms consistent with this Section 2.17.

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.17.

(e) This Section shall supersede any provisions in Sections 2.13 or 10.01 to the
contrary. Notwithstanding any language to the contrary, no Lender’s Commitments
may be extended without such Lender’s consent and any such decision whether to
extend its Term Loan or Revolving Credit Commitment shall be in such Lender’s
sole and absolute discretion.

Refinancing Facilities

(a) The Borrower may, by written notice to the Administrative Agent from time to
time, request (x) Replacement Revolving Credit Commitments to replace all or a
portion of any existing Class of Revolving Credit Commitments (the “Replaced
Revolving Credit Commitments”) in an aggregate amount not to exceed the
aggregate amount of the Replaced Revolving Credit Commitments plus any accrued
interest, fees, costs and expenses related thereto and (y) Refinancing Term
Loans to refinance all or a portion of any existing Class of Term Loans (the
“Refinanced Term Loans”; Refinanced Term Loans and Replaced Revolving

 

106



--------------------------------------------------------------------------------

Credit Commitments referred to collectively herein as “Credit Agreement
Refinanced Indebtedness”) in an aggregate principal amount not to exceed the
aggregate principal amount of the Refinanced Term Loans plus any accrued
interest, fees, costs and expenses related thereto (including any original issue
discount or upfront fees). Such notice shall set forth (i) the amount of the
applicable Credit Agreement Refinancing Facility (which shall be in minimum
increments of $1,000,000 and a minimum amount of $5,000,000 or, in each case, if
less, the entire outstanding amount of the Class of Loans or Commitments being
refinanced or replaced), (ii) the date on which the applicable Credit Agreement
Refinancing Facility is to become effective (which shall not be less than ten
(10) Business Days nor more than sixty (60) days after the date of such notice
(or such longer or shorter periods as the Administrative Agent shall agree)) and
(iii) whether such Credit Agreement Refinancing Facilities are Replacement
Revolving Credit Commitments or Refinanced Term Loans. The Borrower may seek
Credit Agreement Refinancing Facilities from existing Lenders (each of which
shall be entitled to agree or decline to participate in its sole discretion) or
any Eligible Assignee.

(b) It shall be a condition precedent to the effectiveness of any Credit
Agreement Refinancing Facility and the incurrence of any Refinanced Term Loans
that (i) no Default shall have occurred and be continuing immediately prior to
or immediately after giving effect to such Credit Agreement Refinancing Facility
or the incurrence of such Refinanced Term Loans, as applicable, (ii) the
representations and warranties set forth in Article V and in each other Loan
Document shall be true and correct in all material respects (except, if a
qualifier relating to materiality, Material Adverse Effect or a similar concept
applies to any such representation or warranty, such representation or warranty
shall be required to be true and correct in all respects) on and as of the date
such Credit Agreement Refinancing Facility becomes effective and the Refinanced
Term Loans are made, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (except, if a qualifier relating to
materiality, Material Adverse Effect or a similar concept applies to any such
representation or warranty, such representation or warranty shall be required to
be true and correct in all respects) as of such earlier date, and except that
for purposes of this Section 2.18, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01; (iii) the terms of the Credit Agreement Refinancing Facility shall
comply with Section 2.18(c); and (iv) (x) substantially concurrently with the
incurrence of any such Refinancing Term Loans, 100% of the proceeds thereof
shall be applied to repay the Refinanced Term Loans (including accrued interest,
fees and premiums (if any) payable in connection therewith) and
(y) substantially concurrently with the effectiveness of such Replacement
Revolving Credit Commitments, all or an equivalent portion of the Revolving
Credit Commitments in effect immediately prior to such effectiveness shall be
terminated, and all or an equivalent portion of the Revolving Credit Loans then
outstanding, together with interest thereon and all other amounts accrued for
the benefit of the Revolving Credit Lenders, shall be repaid.

(c) The terms of any Credit Agreement Refinancing Facility shall be determined
by the Borrower and the applicable Credit Agreement Refinancing Facility Lenders
and set forth in an Additional Credit Extension Amendment; provided that (i) the
final maturity date of any Refinancing Term Loans or Replacement Revolving
Credit Commitments shall not be earlier than the Maturity Date for the
refinanced Loans, (ii) (x) there shall be no scheduled

 

107



--------------------------------------------------------------------------------

amortization of the Replacement Revolving Credit Commitments and (y) the
Weighted Average Life to Maturity of the Refinancing Term Loans shall be no
shorter than the remaining Weighted Average Life to Maturity of the Refinanced
Term Loans, (iii) the Credit Agreement Refinancing Facilities will rank pari
passu in right of payment and of security with the Revolving Credit Loans and
the Term Loans and shall benefit from the Guaranty on the same basis as the
Revolving Credit Loans and the Term Loans, (iv) the interest rate margin, rate
floors, fees, original issue discount and premiums applicable to the Credit
Agreement Refinancing Facilities shall be determined by the Borrower and the
applicable Credit Agreement Refinancing Facility Lenders, (iv) such Credit
Agreement Refinancing Facilities shall not be incurred or guaranteed by any
Person other than the Borrower and the Guarantors, respectively, and (v) the
other terms and conditions of such Credit Agreement Refinancing Facilities
(excluding any amortization, collateral, pricing, fees, rate floors, discounts,
premiums and optional prepayment terms) are substantially similar to, or not
materially more favorable to the Credit Agreement Refinancing Lenders than the
terms and conditions, taken as a whole, applicable to the Credit Agreement
Refinancing Indebtedness (other than covenants or other provisions solely
applicable to periods after the Latest Maturity Date then in effect for the
Credit Agreement Refinanced Indebtedness).

(d) In connection with any Credit Agreement Refinancing Facility pursuant to
this Section 2.18, the Borrower, the Administrative Agent and each applicable
Credit Agreement Refinancing Facility Lender shall execute and deliver to the
Administrative Agent an Additional Credit Extension Amendment and such other
documentation as the Administrative Agent shall reasonably specify to evidence
such Credit Agreement Refinancing Facilities, including, without limitation,
legal opinions, board resolutions, officers’ certificates and/or reaffirmation
agreements, including any supplements or amendments to the Collateral Documents,
consistent in all material respects with those delivered on the Restatement Date
under Section 4.01 and otherwise in form and substance reasonably satisfactory
to the Administrative Agent. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Additional Credit Extension Amendment.
Notwithstanding Section 10.01, any Additional Credit Extension Amendment may,
without the consent of any other Lender, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.18, including any amendments necessary to
establish the applicable Credit Agreement Refinancing Facility as a new Class of
Term Loans or Revolving Credit Commitments (as applicable) and such other
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
establishment of such Classes (including to preserve the pro rata treatment of
the refinanced and non-refinanced Classes and to provide for the reallocation of
participation in outstanding Letters of Credit and Swingline Loans upon the
expiration or termination of the commitments under any Class), in each case on
terms consistent with this Section 2.18. Upon effectiveness of any Replacement
Revolving Credit Commitments pursuant to this Section 2.18, each Revolving
Credit Lender with a Revolving Credit Commitment immediately prior to such
effectiveness will automatically and without further act be deemed to have
assigned to each Replacement Revolving Lender, and each such Replacement
Revolving Lender will automatically and without further act be deemed to have
assumed, a portion of such existing Revolving Credit Lender’s participations
hereunder in outstanding Letters of Credit and Swingline Loans such that, after
giving effect to each such deemed assignment and assumption of participations,
the percentage of the aggregate outstanding participations hereunder in Letters

 

108



--------------------------------------------------------------------------------

of Credit and Swingline Loans held by each Revolving Credit Lender (including
each such Replacement Revolving Lender) will equal its Aggregate Percentage of
Revolving Credit Loans. If, on the date of such effectiveness, there are any
Revolving Credit Loans outstanding, such Revolving Credit Loans shall upon the
effectiveness of such Replacement Revolving Credit Commitment be prepaid from
the proceeds of additional Revolving Credit Loans made hereunder so that
Revolving Credit Loans are thereafter held by the Revolving Credit Lenders
(including each Replacement Revolving Lender) according to their Applicable
Revolving Credit Percentage, which prepayment shall be accompanied by accrued
interest on the Revolving Credit Loans being prepaid and any costs incurred by
any Revolving Credit Lender in accordance with Section 3.05. The Administrative
Agent and the Lenders hereby agree that the minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

(e) After giving effect to any Replacement Revolving Credit Commitments, all
borrowings under the Revolving Credit Commitments, all participations in Letters
of Credit and all borrowings under Swing Line Loans and all repayments
thereunder shall be made on a pro rata basis among all Revolving Credit
Commitments (including any such Replaced Revolving Credit Commitments); provided
that (A) any payments of interest and fees may be at different rates applicable
to such Class of Revolving Credit Commitments, (B) repayments may be made with
respect to any Class of Revolving Credit Commitments on the applicable Maturity
Date of such Class of Revolving Credit Commitments, without making repayments of
any later maturing Class of Revolving Credit Commitments, (C) if any Class of
Revolving Credit Commitments has a Maturity Date in advance of all other Classes
of Revolving Credit Commitments, such Class of Revolving Credit Commitments may
be terminated in full, with all Loans thereunder being prepaid in a manner that
is not pro rata with other Revolving Credit Commitments, (D) with the consent of
the L/C Issuers, the Letter of Credit Expiration Date may be extended to a date
no later than seven (7) Business Days prior to the Maturity Date of the
Replacement Revolving Credit Commitments and (E) if any Class of Revolving
Credit Commitments is terminated, participations in Letters of Credit which have
not been drawn and in Swing Line Loans which are not then due, such
participations may be reallocated to the Lenders holding Replacement Revolving
Credit Commitments pursuant to procedures designated by the Administrative Agent
and so long as after giving effect to such reallocation the Revolving Credit
Exposure of any Lender does not exceed such Lender’s Revolving Credit
Commitments.

(f) Notwithstanding anything herein to the contrary, after the Borrower’s
election to cause the liens on the Collateral to be released following the
satisfaction of the Collateral Release Conditions, (i) no Credit Agreement
Refinancing Facilities may be incurred on a secured basis and (ii) all
outstanding Credit Agreement Refinancing Facilities that are secured must either
(x) be repaid in full or (y) become unsecured contemporaneously with such
release.

 

109



--------------------------------------------------------------------------------

TAXES, YIELD PROTECTION AND ILLEGALITY

Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of any Loan
Party hereunder or under any other Loan Document shall to the extent permitted
by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require a Loan Party or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by
applicable Law to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding Taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or the applicable L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, each of the Loan Parties shall, and does hereby, jointly and
severally, indemnify the Administrative Agent, each Lender and the L/C Issuers,
and shall make payment in respect thereof within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by such Loan Party or the Administrative Agent or paid by
the Administrative Agent, such Lender or the applicable L/C Issuer, as the case
may be, as a result of its Commitment, any Loans made by it hereunder, any
Letter of Credit issued hereunder, any participation in any of the foregoing, or
otherwise arising in any manner in connection with any Loan Document and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. Each of the Loan Parties
shall also, and does hereby, jointly and severally, indemnify the Administrative
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, for any amount which a Lender or the applicable L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required by
clause (ii) of this subsection. A certificate as to the amount of any such
payment or liability delivered to the Borrower by a Lender or the L/C Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive
absent manifest error.

 

110



--------------------------------------------------------------------------------

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and each L/C Issuer shall, and does hereby, indemnify the Loan Parties and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the reasonable
fees, charges and disbursements of any counsel for the Loan Parties or the
Administrative Agent) incurred by or asserted against the Loan Parties or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or such L/C Issuer, as the case may be, to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or such L/C Issuer, as the case may be, to the Borrower
or the Administrative Agent pursuant to subsection (e). Each Lender and each L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or such L/C Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Indemnified Taxes by the
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

 

111



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number as shall be reasonably requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable, claiming eligibility for benefits of an income tax treaty to which
the United States is a party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

112



--------------------------------------------------------------------------------

(C) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for Taxes
from amounts payable to such Lender.

(iv) For purposes of determining withholding Taxes imposed under FATCA from and
after the Restatement Date, the Borrower and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) the
Loans as not qualifying as a “grandfathered obligation” within the meaning of
Treasury Regulation Section 1.1471-2(b)(2)(i).

 

113



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Indemnified Taxes as to
which it has been indemnified by any Loan Party or with respect to which any
Loan Party has paid additional amounts pursuant to this Section, it shall pay to
such Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section with respect to the Indemnified Taxes giving rise to such refund),
net of all out-of-pocket expenses incurred by the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that such Loan Party, upon the request of the Administrative
Agent, such Lender or the L/C Issuer, agrees to repay the amount paid over to
such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
L/C Issuer in the event the Administrative Agent, such Lender or the L/C Issuer
is required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Loan Party or any other Person.

Illegality. If any Lender determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable Lending Office to perform any of its obligations hereunder or
make, maintain or fund or charge interest with respect to any Credit Extension
or to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such

 

114



--------------------------------------------------------------------------------

suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

Inability to Determine Rates. If in connection with any request for a Eurodollar
Rate Loan or a conversion to or continuation thereof, (a) the Administrative
Agent determines that (i) Dollar deposits are not being offered to banks in the
London interbank eurodollar market for the applicable amount and Interest Period
of such Eurodollar Rate Loan, or (ii) adequate and reasonable means do not exist
for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan (in each case with respect to clause (a)(i) above,
“Impacted Loans”), or (b) the Administrative Agent or the Required Lenders
determine that for any reason the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Eurodollar Rate Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended (to the extent of the affected Eurodollar Rate
Loans or Interest Periods) and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent upon the
instruction of the Required Lenders revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans in the amount specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.

 

115



--------------------------------------------------------------------------------

Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the
applicable L/C Issuer;

(ii) subject any Lender, any L/C Issuer or the Administrative Agent to any Tax
of any kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender, such L/C Issuer or the
Administrative Agent in respect thereof (except for Indemnified Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender, such L/C Issuer or the Administrative Agent) (other
than any Excluded Tax imposed on or measured by net income (however denominated)
or that are franchise Taxes or branch profits taxes and, in each case, that
arise from such Lender, such L/C Issuer or the Administrative Agent, as
applicable, having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Documents);
or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan, or of
maintaining its obligation to make any such Loan, or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s

 

116



--------------------------------------------------------------------------------

policies and the policies of such Lender’s or such L/C Issuer’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrower will pay to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such L/C Issuer
or such Lender’s or such L/C Issuer’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or any L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan and each Base Rate Loan
that bears interest at the rate set forth in clause (c) of the definition
thereof equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender. If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable 10 days from receipt of such notice.

Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

117



--------------------------------------------------------------------------------

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. Each Lender may make any Credit
Extension to the Borrower through any Lending Office, provided that the exercise
of this option shall not affect the obligation of the Borrower to repay the
Credit Extension in accordance with the terms of this Agreement. If any Lender
requests compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then at the request of the
Borrower such Lender or the L/C Issuer shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or such L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or such L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or such L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or any L/C Issuer in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 and in each case, such Lender has declined or is unable to
designate a different Lending Office in accordance with Section 3.06(a), the
Borrower may replace such Lender in accordance with Section 10.13.

 

118



--------------------------------------------------------------------------------

Survival. All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Conditions of Initial Credit Extension. The effectiveness of the amendment and
restatement of the Existing Credit Agreement as set forth herein, the
obligations of the Lenders having Tranche A-2 Term Loan Commitments to make
Tranche A-2 Term Loans and the obligations of the Revolving Credit Lenders to
make Revolving Credit Loans on the Restatement Date are each subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated as of the Restatement Date (or, in the case of certificates of
governmental officials, a recent date before the Restatement Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:

(i) executed counterparts of this Agreement from the Borrower, the
Administrative Agent, the Required Lenders and each Tranche A-2 Term Lender;

(ii) executed counterparts of the Security Agreement, the Perfection
Certificate, each Intellectual Property Security Agreement, the Pledge Agreement
and the Guaranty, together with: (A) certificates and instruments representing
pledged certificated Equity Interests and pledged debt referred to therein
accompanied by undated stock powers or instruments of transfer executed in blank
and (B) proper financing statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that are necessary to perfect the
Liens created under the Security Agreement, covering the Collateral described in
the Security Agreement;

(iii) a Note executed by the Borrower in favor of each Tranche A-2 Term Lender
requesting a Note;

(iv) such customary certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

(v) such documents and certifications as the Administrative Agent may reasonably
require and as are customary for transactions of this type to evidence that each
Loan Party is duly organized or formed, validly existing, and in good standing
in its jurisdiction of organization;

 

119



--------------------------------------------------------------------------------

(vi) a favorable opinion of (A) Winston & Strawn LLP, counsel to the Loan
Parties, (B) Foley & Lardner LLP, Wisconsin counsel to the Loan Parties,
(C) Fredrickson & Byron, P.A., Minnesota counsel to the Loan Parties,
(D) Troutman Sanders LLP, Georgia counsel to the Loan Parties, and (E) Bryan
Cave LLP, Missouri counsel to the Loan Parties, in each case, addressed to the
Administrative Agent and each Lender, as to such matters concerning the Loan
Parties and the Loan Documents as are customary for financings of this type;

(vii) an officer’s certificate prepared by the chief financial officer of the
Borrower in the form of Exhibit J hereto certifying that the Borrower and its
Subsidiaries, on a consolidated basis, after giving effect to the Transactions,
are Solvent;

(viii) an initial Request for Credit Extension with respect to the Credit
Extensions to be made on the Restatement Date in accordance with the
requirements hereof; and

(ix) the Global Intercompany Note, duly executed by the Borrower and each
Restricted Subsidiary.

(b) The Discovery Acquisition shall have been consummated or shall be
consummated substantially simultaneously with the initial borrowings under the
Tranche A-2 Term Facility in accordance in all material respects with the
Acquisition Agreement.

(c) All accrued costs, fees and expenses (including reasonable and documented
legal fees and expenses and the fees and expenses of any other advisors) and
other compensation payable to the Administrative Agent, the Tranche A-1
Arrangers or any Lender required to be paid on the Restatement Date pursuant to
the Discovery Fee Letters and/or the Discovery Commitment Letter, in each case,
to the extent invoiced at least two (2) Business Days prior to the Restatement
Date (or such later date as the Borrower may reasonably agree), shall have been
paid.

(d) The Specified Discovery Acquisition Agreement Representations and the
Specified Discovery Representations shall be true and correct in all material
respects (other than any such representations and warranties that are qualified
by materiality or “Material Adverse Effect”, which representations and
warranties shall be true and correct in all respects).

(e) The Tranche A-2 Arrangers shall have received (i) the Audited Financial
Statements, (ii) the Discovery Audited Financial Statements, (iii) the Unaudited
Financial Statements, (iv) the Discovery Unaudited Financial Statements and
(v) the Pro Forma Financial Statements.

(f) The Administrative Agent shall have received, at least five (5) days prior
to the Restatement Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT
Act, to the extent any such information or documentation was requested by the
Tranche A-2 Lenders at least ten (10) days prior to the Restatement Date.

 

120



--------------------------------------------------------------------------------

(g) The Administrative Agent shall have received results of recent customary UCC
lien searches with respect to the Borrower, Discovery and the other Loan Parties
in their applicable jurisdictions of organization, and such searches shall
reveal no Liens on any of the assets of such parties except for Liens permitted
by Section 7.01 or discharged on or prior to the Restatement Date pursuant to
documentation satisfactory to the Administrative Agent.

(h) Since August 30, 2015, there has not occurred a “Material Adverse Effect”
(as defined in the Discovery Acquisition Agreement as in effect on November 1,
2015).

(i) Solely with respect to the obligations of the Revolving Credit Lenders to
make Revolving Credit Loans on the Restatement Date, after giving effect to
Borrowings on the Restatement Date, availability under the Revolving Credit
Facility on the Restatement Date shall not be less than $250,000,000.

Notwithstanding anything herein to the contrary, it is understood that, other
than with respect to any UCC Filing Collateral (as defined below) and, subject
to Section 6.16, Stock Certificates (as defined below), to the extent any Lien
on any Collateral is not or cannot be provided and/or perfected on the
Restatement Date (including, without limitation, any Stock Certificates of
Discovery and its Subsidiaries to the extent not received by the Borrower from
the Discovery Seller on or prior to the Restatement Date), after the Borrower’s
use of commercially reasonable efforts to do so or without undue burden or
expense, the delivery, the provision and/or perfection of a Lien on such
Collateral shall not constitute a condition precedent for purposes of this
Section 4.01, but instead shall be required to be delivered after the Closing
Date in accordance with Section 6.16. For purposes of this paragraph, “UCC
Filing Collateral” means Collateral, including Collateral constituting
investment property, for which a security interest can be perfected solely by
filing a UCC-1 financing statement. “Stock Certificates” means Collateral
consisting of certificates representing Equity Interests of each wholly- owned
Material Subsidiary subject to the Collateral and Guarantee Requirement for
which a security interest can be perfected by delivering such certificates,
together with undated stock powers or other appropriate instruments of transfer
executed in blank for each such certificate.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required hereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Restatement
Date specifying its objection thereto.

 

121



--------------------------------------------------------------------------------

Conditions to all Credit Extensions. Subject to the limitations in Section 2.14
and the applicable Increase Joinder, the obligation of each Lender to honor any
Request for Credit Extension (other than a Committed Loan Notice requesting only
a conversion of Committed Loans to the other Type, or a continuation of
Eurodollar Rate Loans) after the Restatement Date is subject to the following
conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (except, if a qualifier
relating to materiality, Material Adverse Effect or a similar concept applies to
any representation or warranty, such representation or warranty shall be
required to be true and correct in all respects) on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (except, if a qualifier relating to
materiality, Material Adverse Effect or a similar concept applies to any
representation or warranty, such representation or warranty shall be required to
be true and correct in all respects) as of such earlier date, and except that
for purposes of this Section 4.02, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

Existence, Qualification and Power; Compliance with Laws. Each Loan Party and
each Restricted Subsidiary thereof (a) is duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party,
(c) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i),
(c) or (d), to the extent that failure to do so would not reasonably be expected
to have a Material Adverse Effect.

Authorization; No Contravention. The execution, delivery and performance by each
Loan Party of each Loan Document to which such Person is a party have been duly
authorized

 

122



--------------------------------------------------------------------------------

by all necessary corporate or other organizational action, and do not and will
not (a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any material breach or contravention of, or the
creation of any Lien under (other than Liens permitted by clause (a) of
Section 7.01), or require any payment to be made under any material Contractual
Obligation to which such Person is a party or affecting such Person or its
properties or any of its Restricted Subsidiaries; (c) violate any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (d) violate any Law in any
material respect. Each Loan Party and each Restricted Subsidiary thereof is in
compliance with all Contractual Obligations referred to in clause (b), except to
the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect.

Governmental Authorization; Other Consents. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by any Loan Party of this
Agreement or any other Loan Document to which it is a party except such
approvals, consents, exemptions, authorizations or other actions as have been
made or obtained, as applicable, and are in full force and effect.

Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors rights
generally or by general principles of equity.

Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.

(b) The Unaudited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.

(c) Since the date of the Audited Financial Statements for the fiscal year
ending December 31, 2014, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

(d) The Pro Forma Financial Statements fairly present the consolidated pro forma
financial condition of the Borrower and its Subsidiaries and the consolidated
pro forma results of operations of the Borrower and its Subsidiaries for the
period ended as of the date set forth therein, in each case giving effect to the
Transaction, all in accordance with GAAP.

 

123



--------------------------------------------------------------------------------

Litigation. There are no actions, suits, proceedings, claims or disputes pending
or, to the knowledge of the Borrower overtly threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Restricted Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, in each case in
any material respect, or (b) either individually or in the aggregate would
reasonably be expected to have a Material Adverse Effect.

No Default. Neither the Borrower nor any Restricted Subsidiary is in default
under or with respect to any Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

Ownership of Property; Liens. Each of the Borrower and each Restricted
Subsidiary has good and marketable title to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Borrower and its Restricted Subsidiaries is subject to no Liens, other than
Liens permitted by Section 7.01.

Environmental Compliance. The Borrower and its Restricted Subsidiaries conduct
in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Borrower has reasonably concluded
that such Environmental Laws and claims would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Insurance. The properties of the Borrower and its Restricted Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Restricted
Subsidiary operates.

Taxes. The Borrower and its Restricted Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any Restricted Subsidiary that would, if
made, have a Material Adverse Effect. Neither any Loan Party nor any Restricted
Subsidiary thereof is party to any tax sharing agreement, other than tax sharing
agreements among Borrower and its Domestic Subsidiaries that are Restricted
Subsidiaries.

 

124



--------------------------------------------------------------------------------

ERISA Compliance.

(a) Each Plan is in compliance with the applicable provisions of ERISA, the Code
and other Federal or state Laws, except as could not reasonably be expected to
result in a Material Adverse Effect. Each Plan that is intended to be qualified
under Section 401(a) of the Code has received a favorable determination letter
from the IRS or an application for such a letter is currently being processed by
the IRS with respect thereto or will be filed within the applicable remedial
application period and, to the best knowledge of the Borrower, nothing has
occurred which would prevent, or cause the loss of, such qualification, except
as could not reasonably be expected to result in a Material Adverse Effect. The
Borrower and each ERISA Affiliate have made all required contributions to each
Plan subject to the Pension Funding Rules, and no application for a funding
waiver or an extension of any amortization period pursuant to the Pension
Funding Rules has been made with respect to any Plan, except as could not
reasonably be expected to result in a Material Adverse Effect.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) Except as could not reasonably be expected to result in a Material Adverse
Effect, (i) with respect to all Multiemployer Plans, no ERISA Event has occurred
or is reasonably expected to occur; (ii) with respect to all Plans other than
Multiemployer Plans, no ERISA Event has occurred or is reasonably expected to
occur; (iii) no Pension Plan has any Unfunded Pension Liability; (iv) neither
the Borrower nor any ERISA Affiliate reasonably expects to incur any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (v) neither the Borrower
nor any ERISA Affiliate reasonably expects to incur any liability (and, to the
best knowledge of the Borrower, no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(vi) neither the Borrower nor any ERISA Affiliate has engaged in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA.

Subsidiaries; Equity Interests. As of the Restatement Date, the Borrower has no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned, directly or
indirectly, by the Borrower in the amounts specified on Part (a) of Schedule
5.13 free and clear of all Liens (other than Liens permitted by Section 7.01
(other than clauses (o) and (bb) thereof)). As of the Restatement Date, the
Borrower has no other equity investments in any other corporation or entity
other than those specifically disclosed in Part(b) of Schedule 5.13 and those
permitted by Section 7.02(w).

 

125



--------------------------------------------------------------------------------

Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

Disclosure. The Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Restricted Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

Compliance with Laws. Each of the Borrower and each Restricted Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

Solvency. As of the Restatement Date, after giving effect to the Credit
Extensions to be made on the Restatement Date, each Loan Party is, individually
and together with its Subsidiaries on a consolidated basis, Solvent.

Anti-Terrorism Laws.

(a) No Loan Party nor any Restricted Subsidiary of a Loan Party, nor any
director or officer of any Loan Party, or, to the knowledge of any Loan Party,
any agent, employee, Affiliate of, or other Persons associated with or acting on
behalf of the Borrower or any of its Restricted Subsidiaries is a Sanctioned
Person. No Loan, nor the proceeds from any Loan or any other Credit Extension,
has been used or will be used, directly or indirectly, to lend, contribute,
provide or otherwise be made available to fund any activity or business of any
Sanctioned Person, or in any other manner that will result in any violation by
any Person (including any Lender, the Arrangers, the Administrative Agent, any
L/C Issuer or the Swing Line Lender) of Sanctions.

 

126



--------------------------------------------------------------------------------

(b) None of the Borrower, any of its Restricted Subsidiaries or, to the
knowledge of the Borrower, any director, officer, agent, employee, Affiliate of,
or other Person associated with or acting on behalf of the Borrower or any of
its Restricted Subsidiaries has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the FCPA or any other
applicable Anti-Corruption Law; or (iv) made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment.

(c) No part of the proceeds of the Credit Extensions will be used, directly or
indirectly, (i) for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the FCPA or
any other applicable Anti-Corruption Law; or (ii) to fund any activities or
business of or with any Person, or in a country or territory, that, at the time
of such funding, is, or whose government is, a Sanctioned Person or a Sanctioned
Country.

(d) To the extent applicable, each of the Borrower and its Restricted
Subsidiaries is in compliance, in all material respects, with (i) Sanctions,
(ii) the Patriot Act and (iii) Anti-Corruption Laws.

Security Agreement; Pledge Agreement.

(a) The Security Agreement is effective to create in favor of the Administrative
Agent, for the ratable benefit of the holders of the “secured obligations”
identified therein, a legal, valid and enforceable security interest in the
Collateral identified therein, except to the extent the enforceability thereof
may be limited by applicable Debtor Relief Laws affecting creditors’ rights
generally and by equitable principles of law (regardless of whether enforcement
is sought in equity or at law) and, when UCC financing statements (or other
appropriate notices) in appropriate form are duly filed at the locations
identified in the Security Agreement, the Security Agreement shall create a
fully perfected first priority Lien on, and security interest in, all right,
title and interest of the grantors thereunder in such Collateral (to the extent
such Liens may be perfected by the filing of a financing statement or other
appropriate notice), in each case prior and superior in right to any other Lien
(other than Liens permitted under Section 7.01).

(b) The Pledge Agreement is effective to create in favor of the Administrative
Agent, for the ratable benefit of the holders of the “secured obligations”
identified therein, a legal, valid and enforceable security interest in the
Collateral identified therein, except to the extent the enforceability thereof
may be limited by applicable Debtor Relief Laws affecting creditors’ rights
generally and by equitable principles of law (regardless of whether enforcement
is sought in equity or at law). The Pledge Agreement shall create a fully
perfected first priority Lien on, and security interest in, all right, title and
interest of the pledgors thereunder in the Collateral identified therein, in
each case prior and superior in right to any other Lien (other than Liens
arising by operation of law and Liens permitted by Section 7.01(h) (i) with
respect to any such Collateral that is a “security” (as such term is defined in
the UCC) and is evidenced by a certificate, when such Collateral is delivered to
the Administrative Agent

 

127



--------------------------------------------------------------------------------

with duly executed stock powers with respect thereto, (ii) with respect to any
such Collateral that is a “security” (as such term is defined in the UCC) but is
not evidenced by a certificate, when UCC financing statements in appropriate
form are filed in the appropriate filing offices in the jurisdiction of
organization of the pledgor, and (iii) with respect to any such Collateral that
is not a “security” (as such term is defined in the UCC), when UCC financing
statements in appropriate form are filed in the appropriate filing offices in
the jurisdiction of organization of the pledgor.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) Obligations under Guaranteed Cash
Management Agreements or Guaranteed Hedge Agreements) shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall, and shall (except in the case of the covenants set forth in Sections
6.01, 6.02, and 6.03) cause each Restricted Subsidiary to:

Financial Statements. Deliver to the Administrative Agent and each Lender, in
form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower (or if earlier within 15 days after the date
required to be filed with the SEC (without giving effect to extensions)), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of a Registered Public Accounting Firm of
nationally recognized standing reasonably acceptable (it being agreed that any
“Big Four” accounting firm shall be deemed to be acceptable) to the Required
Lenders (the “Auditor”), which report and opinion shall be prepared in
accordance with audit standards of the Public Company Accounting Oversight Board
and applicable Securities Laws and shall not be subject to any “going concern”
or like qualification or exception or any qualification or exception as to the
scope of such audit (except for any such qualification pertaining to the
maturity of any Facility or any Incremental Equivalent Debt occurring within
twelve (12) months of the relevant audit or any breach or anticipated breach of
the financial covenants in Section 7.12) or with respect to the absence of
material misstatement;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended March 31, 2014) (or if earlier within
10 days after the date required to be filed with the SEC (without giving effect
to extensions)), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations and cash flows for such fiscal quarter and
for the portion of the Borrower’s fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of

 

128



--------------------------------------------------------------------------------

the previous fiscal year, all in reasonable detail, such consolidated statements
to be certified by a Responsible Officer of the Borrower as fairly presenting
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes; and

(c) concurrently with the delivery of the financial statements required to be
delivered pursuant to Section 6.01(a), an annual budget of the Borrower and its
Restricted Subsidiaries on a consolidated basis, including forecasts prepared by
management of the Borrower of consolidated balance sheets and statements of
income or operations and cash flows of the Borrower and its Restricted
Subsidiaries on a monthly basis for such fiscal year.

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

Certificates; Other Information. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or e-mail and shall be deemed to be an original
authentic counterpart thereof for all purposes) (excluding the financial
statements for the fiscal year ended December 31, 2015 for which no Compliance
Certificate is required);

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Borrower by independent accountants in connection with the accounts or books
of the Borrower or any Subsidiary, or any audit of any of them;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Exchange Act, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto; and

(d) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may

 

129



--------------------------------------------------------------------------------

be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.02; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Borrower shall notify
the Administrative Agent and each Lender (by facsimile or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, SyndTrak,
ClearPar or substantially similar electronic transmission system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to Public Lenders and that (w) all
such Borrower Materials shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC”, the
Borrower shall be deemed to have authorized the Administrative Agent, the
Arrangers, the L/C Issuer and the Lenders to treat such Borrower Materials as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information”.

Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect;

 

130



--------------------------------------------------------------------------------

(c) of the occurrence of any ERISA Event other than those disclosed on Schedule
6.03(c);

(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Restricted Subsidiary; and

(e) of the (i) occurrence of any Disposition of property or assets for which the
Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(iii), (ii) occurrence of any Disposition of Equity Interests for
which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(iii) or (iii) incurrence or issuance of any Indebtedness for
which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(iv).

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

Payment of Taxes. Pay and discharge as the same shall become due and payable,
all tax liabilities, assessments and governmental charges or levies upon it or
its properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Restricted Subsidiary.

Preservation of Existence, Etc. (a) Preserve, renew and maintain in full force
and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which would reasonably be expected to have a
Material Adverse Effect.

Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof, in each
case except where the failure to do so could not reasonably be expected to have
a Material Adverse Effect.

Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons and all such insurance shall (i) provide for not less than
30 days’ prior notice to the Administrative Agent of termination, lapse or
cancellation of such insurance, (ii) name the Administrative Agent as
(x) additional insured on behalf of the Secured

 

131



--------------------------------------------------------------------------------

Parties (in the case of liability insurance) or (y) loss payee (in the case of
property insurance), as applicable and (iii) if reasonably requested by the
Administrative Agent, include a breach of warranty clause; provided that upon
the occurrence of the Collateral Release Date, the Administrative Agent shall be
removed as a loss payee from such insurance policies.

Compliance with Laws. Comply in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its business or property, except in such instances in which (a) such requirement
of Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.

Books and Records. Maintain proper books of record and account, in which full,
true and correct entries in conformity with GAAP consistently applied shall be
made of all financial transactions and matters involving the assets and business
of the Borrower or such Restricted Subsidiary, as the case may be.

Inspection Rights. Permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours, upon reasonable advance notice to the Borrower; provided,
however, that (i) so long as no Event of Default exists, inspections pursuant to
this Section 6.10 shall be limited to no more than once per calendar year, and
(ii) when an Event of Default exists the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at any time during normal business hours, as often as may be
desired and without advance notice.

Use of Proceeds. Use the proceeds of the Credit Extensions made (a) on the
Restatement Date (i) to finance the Discovery Acquisition and (ii) to pay fees
and expenses in connection with the Transactions; provided that after giving
effect to Borrowings on the Restatement Date, availability under the Revolving
Credit Facility on the Restatement Date shall not be less than $250,000,000; and
(b) following the Restatement Date, for working capital and other general
corporate purposes of the Borrower and its Subsidiaries not in contravention of
any Law or of any Loan Document.

Anti-Corruption Laws and Sanctions. Each Loan Party will, and will cause each of
its Subsidiaries to, maintain in effect and enforce policies and procedures
reasonably designed to ensure compliance by the Loan Parties and their
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

Farm Credit Equities. (a) So long as a Farm Credit Lender is a Lender or Voting
Participant hereunder, the Borrower will acquire equity in such Farm Credit
Lender in such amounts and at such times as such Farm Credit Lender may require
in accordance with such Farm Credit Lender’s bylaws and capital plan or similar
documents (as each may be amended from time to time), except that the maximum
amount of equity that the Borrower may be

 

132



--------------------------------------------------------------------------------

required to purchase in such Farm Credit Lender in connection with the portion
of the Loans made by such Farm Credit Lender may not exceed the maximum amount
permitted by the applicable bylaws, capital plan and related documents (x) at
the time this Agreement is entered into or (y) in the case of a Farm Credit
Lender that becomes a Lender or Voting Participant as a result of an assignment
or sale of participation, at the time of the closing of the related assignment
or sale of participation. The Borrower acknowledges receipt of documents from
each Farm Credit Lender that describe the nature of the Borrower’s stock and
other equities in such Farm Credit Lender acquired in connection with its
patronage loan from such Farm Credit Lender (the “Farm Credit Equities”) as well
as applicable capitalization requirements, and agrees to be bound by the terms
thereof.

(b) Each party hereto acknowledges that each Farm Credit Lender’s bylaws,
capital plan and similar documents (as each may be amended from time to time)
shall govern (x) the rights and obligations of the parties with respect to the
Farm Credit Equities and any patronage refunds or other distributions made on
account thereof or on account of the Borrower’s patronage with such Farm Credit
Lender, (y) the Borrower’s eligibility for patronage distributions from such
Farm Credit Lender (in the form of Farm Credit Equities and cash) and
(z) patronage distributions, if any, in the event of a sale of a participation
interest. Each Farm Credit Lender reserves the right to assign or sell
participations in all or any part of its Commitments or outstanding Loans
hereunder on a non-patronage basis (and/or to a Lender that pays no patronage or
pays patronage that is lower than the patronage paid by the transferring Farm
Credit Lender) in accordance with Section 10.06.

(c) Each party hereto acknowledges that each Farm Credit Lender has a statutory
first lien pursuant to the Farm Credit Act of 1971 (as amended from time to
time) on all Farm Credit Equities of such Farm Credit Lender that the Borrower
may now own or hereafter acquire, which statutory lien shall be for such Farm
Credit Lender’s sole and exclusive benefit. The Farm Credit Equities of a
particular Farm Credit Lender shall not constitute security for the Obligations
due to any other Lender. To the extent that any of the Loan Documents create a
Lien on the Farm Credit Equities of a Farm Credit Lender or on patronage accrued
by such Farm Credit Lender for the account of the Borrower (including, in each
case, proceeds thereof), such Lien shall be for such Farm Credit Lender’s sole
and exclusive benefit and shall not be subject to pro rata sharing hereunder.
Neither the Farm Credit Equities nor any accrued patronage shall be offset
against the obligations hereunder except that, in the event of an Event of
Default, a Farm Credit Lender may elect, solely at its discretion, to apply the
cash portion of any patronage distribution or retirement of equity, made with
respect to the Farm Credit Equities of such Farm Credit Lender, to amounts due
under this Agreement. The Borrower acknowledges that any corresponding tax
liability associated with such application is the sole responsibility of the
Borrower. No Farm Credit Lender shall have an obligation to retire the Farm
Credit Equities of such Farm Credit Lender upon any Default, either for
application to the Obligations or otherwise.

 

133



--------------------------------------------------------------------------------

Collateral Matters; Guaranty. Subject to the terms of the Collateral and
Guarantee Requirement and any applicable limitation in any Collateral Document,
the Borrower will, and will cause each Loan Party to, take all action necessary
or reasonably requested by the Administrative Agent to ensure that the
Collateral and Guarantee Requirement continues to be satisfied, including:

(a) Upon (i) the formation or acquisition after the Restatement Date of any
Restricted Subsidiary that is a Material Subsidiary, (ii) the designation of any
Unrestricted Subsidiary that is a Material Subsidiary as a Restricted
Subsidiary, (iii) any Restricted Subsidiary ceasing to be an Immaterial
Subsidiary or (iv) any Restricted Subsidiary that is a Domestic Subsidiary
ceasing to be an Excluded Subsidiary, on or before the date that is thirty
(30) days after the relevant formation, acquisition, designation or cessation
occurred (or such longer period as the Administrative Agent may reasonably agree
in its sole discretion), the Borrower shall (A) cause such Restricted Subsidiary
(other than any Excluded Subsidiary) to comply with the applicable requirements
set forth in the definition of “Collateral and Guarantee Requirement” and
(B) upon the reasonable request of the Administrative Agent, cause the relevant
Restricted Subsidiary to deliver to the Administrative Agent a customary opinion
of counsel for such Restricted Subsidiary, addressed to the Administrative Agent
and the Lenders.

(b) Notwithstanding anything to the contrary herein or in any other Loan
Document, it is understood and agreed that:

(i) no Loan Party shall be required to seek any landlord waiver, bailee letter,
estoppel, warehouseman waiver or other collateral access, lien waiver or similar
letter or agreement;

(ii) no action shall be required to perfect any Lien with respect to any
Excluded Asset;

(iii) no Loan Party shall be required to perfect a security interest in any
asset to the extent perfection of a security interest in such asset would be
prohibited under any applicable Law;

(iv) any joinder or supplement to any Collateral Document or any other Loan
Document executed by any Restricted Subsidiary that is required to become a Loan
Party pursuant to Section 6.14(a) above may, with the consent of the
Administrative Agent (not to be unreasonably withheld, conditioned or delayed),
include such schedules (or updates to schedules) as may be necessary to qualify
any representation or warranty with respect to such Restricted Subsidiary set
forth in any Loan Document to the extent necessary to ensure that such
representation or warranty is true and correct to the extent required thereby or
by the terms of any other Loan Document; and

(v) the Administrative Agent shall not require the taking of a Lien on, or
require the perfection of any Lien granted in, those assets as to which the cost
of obtaining or perfecting such Lien (including any mortgage, stamp, intangibles
or other Tax or expenses relating to such Lien) is excessive in relation to the
benefit to the Lenders of the security afforded thereby as reasonably determined
by the Borrower and the Administrative Agent.

For the avoidance of doubt, (a) the Borrower shall have the option to cause any
wholly-owned Restricted Subsidiary to become a Guarantor even if such Restricted
Subsidiary is not otherwise required to become a Guarantor pursuant to the terms
of this Agreement or any other

 

134



--------------------------------------------------------------------------------

Loan Document and (b) to the extent any such Restricted Subsidiary is an
Excluded Subsidiary, such Restricted Subsidiary shall no longer be an Excluded
Subsidiary from and after the date such Restricted Subsidiary becomes a
Guarantor. Upon any such election, such Restricted Subsidiary shall only become
a Guarantor hereunder upon execution and delivery of a Guaranty Joinder
Agreement and upon satisfaction of all other applicable terms and conditions set
forth in the Collateral and Guarantee Requirement.

Designation of Subsidiaries. The Borrower may at any time designate any
Restricted Subsidiary of the Borrower as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that
(i) immediately before and after such designation, no Default shall have
occurred and be continuing or would result therefrom and (ii) such Subsidiary
also shall have been or will promptly be designated an “unrestricted subsidiary”
(or otherwise not be subject to the covenants) under the Senior Notes, any
Incremental Equivalent Debt, Permitted External Refinancing Indebtedness, any
Credit Agreement Refinancing Indebtedness and any Permitted Refinancing of any
of the foregoing (and successive Permitted Refinancing thereof). The designation
of any Subsidiary as an Unrestricted Subsidiary on or after the Restatement Date
shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal the fair market value of the Borrower’s or its
Subsidiary’s (as applicable) Investment therein (including the aggregate
(undiscounted) principal amount of any Indebtedness owed by such Subsidiary to
any Loan Party or Restricted Subsidiary at the time of such designation). The
Investment resulting from such designation must otherwise be in compliance with
Section 7.02. The Borrower may designate any Unrestricted Subsidiary as a
Restricted Subsidiary at any time by written notice to the Administrative Agent
if after giving effect to such designation, no Default Event of Default exists
or would otherwise result therefrom and the Borrower complies with the
obligations under clause (a) of Section 6.14. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence by the Borrower at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time and (ii) a return
on any Investment by the Borrower in any Unrestricted Subsidiary pursuant to the
above in an amount equal to the fair market value at the date of such
designation of the Borrower’s or its Subsidiary’s (as applicable) Investment in
such Subsidiary (without giving effect to any write downs or write offs
thereof). All designations and revocations occurring after the Restatement Date
must be evidenced by an officer’s certificate of Borrower delivered to
Administrative Agent with the Responsible Officer so executing such certificate
certifying compliance with the foregoing provisions of this Section 6.15.

Further Assurances and Post-Closing Covenant. At any time or from time to time
upon the request of the Administrative Agent, each Loan Party will, at its
expense:

(a) promptly execute, acknowledge and deliver such further documents and do such
other acts and things as the Administrative Agent may reasonably request in
order to effect fully the purposes of the Loan Documents;

(b) (i) correct any material defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of any Collateral Document or
other document or instrument relating to any Collateral and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts (including

 

135



--------------------------------------------------------------------------------

notices to third parties), deeds, certificates, assurances and other instruments
as the Administrative Agent may reasonably request from time to time in order to
carry out more effectively the purposes of the Collateral Documents; and

(c) as promptly as practicable, and in any event within the time periods after
the Closing Date specified on Schedule 6.16 or such later date as the
Administrative Agent reasonably agrees in writing in its sole discretion,
deliver the documents or take the actions specified on Schedule 6.16, in each
case, except to the extent otherwise agreed by the Administrative Agent.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) Obligations under Guaranteed Cash
Management Agreements or Guaranteed Hedge Agreements) shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall not, nor shall it permit any Restricted Subsidiary to, directly or
indirectly:

Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Restatement Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that such renewal or extension
satisfies the applicable requirements of a Permitted Refinancing;

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) liens of landlords (or mortgages of landlords) and carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like Liens
arising in the ordinary course of business which are not overdue for a period of
more than 60 days or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security or
similar legislation, other than any Lien imposed by ERISA;

(f) pledges or deposits to secure obligations with respect to, or the
performance of, tenders, bids, governmental contracts, trade contracts and
leases (other than Indebtedness), statutory obligations, surety, stay, customs
and appeal bonds, performance bonds and return of money bonds, liability to
insurance carriers (including any Captive Insurance Subsidiary), and other
obligations of a like nature incurred in the ordinary course of business;

 

136



--------------------------------------------------------------------------------

(g) survey exceptions, (including any title exceptions listed on a title
policy), easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which, in each case, do not in any case materially detract from the value of
the property subject thereto or materially interfere with the ordinary conduct
of the business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.03(c); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness (and improvements and attachments thereto) and
(ii) the Indebtedness secured thereby does not exceed the cost or fair market
value, whichever is lower, of the property being acquired on the date of
acquisition;

(j) Liens securing Acquired Indebtedness permitted under Section 7.03(d);
provided that such Liens do not (i) at any time encumber any property other than
property acquired in such Permitted Acquisition (and improvements and
attachments thereto), or (ii) secure any Indebtedness other than Acquired
Indebtedness existing immediately prior to the time of acquisition of such
property;

(k) Liens on accounts receivable (and related supporting obligations and books
and records) subject to any Permitted Securitization Facility;

(l) other Liens incidental to the conduct of the Borrower’s or any of its
Subsidiaries businesses (including (1) Liens on goods securing trade letters of
credit issued in respect of the importation of goods in the ordinary course of
business, or the ownership of any of the Borrower’s or any Subsidiary’s property
or assets, (2) any customary interest or title of a third-party lessor or
sublessor or third-party licensor or sublicensor under any lease or sublease or
license or sublicense (including with respect to intellectual property) entered
into in the ordinary course of business and not prohibited by this Agreement,
(3) Liens arising from the filing of precautionary uniform commercial code
financing statements with respect to any lease permitted by this Agreement or
any consignment of goods) which, in each case, (x) are not incurred in
connection with Indebtedness, and (y) do not in the aggregate materially detract
from the value of the Borrower’s or any of its Restricted Subsidiaries’ property
or assets or materially impair the use thereof in the operation of the
Borrower’s or any of its Restricted Subsidiaries’ businesses;

(m) customary rights of setoff, revocation, refund or chargeback under deposit
agreements, or banker’s or similar Liens arising under the UCC (including Liens
in favor of collecting banks), of banks or other financial institutions where
the Borrower or any of its Subsidiaries maintains deposit accounts in the
ordinary course of business in accordance with this Agreement;

(n) Liens attaching solely to cash or Cash Equivalent earnest money deposits in
connection with Investments permitted under Section 7.02;

 

137



--------------------------------------------------------------------------------

(o) statutory Liens on the Farm Credit Equities of any Farm Credit Lender that
the Borrower has acquired pursuant to Section 6.13;

(p) at any time prior to the Collateral Release Date, Liens on the Collateral
securing Incremental Equivalent Debt, and Permitted Refinancings thereof, in
each case, permitted under Section 7.03(h) and subject to a Market Intercreditor
Agreement;

(q) at any time prior to the Collateral Release Date, Liens on the Collateral
securing Permitted External Refinancing Debt, and Permitted Refinancings
thereof, in each case, permitted under Section 7.03(i) and subject to a Market
Intercreditor Agreement;

(r) at any time prior to the Collateral Release Date, Liens on the Collateral
securing Indebtedness permitted under Section 7.03(j) or Section 7.03(k), and,
in each case, subject to a Market Intercreditor Agreement;

(s) Liens in favor of customs and revenue authorities arising as a matter of law
which secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(t) zoning, building codes and other land use laws regulating the use or
occupancy of such real estate or the activities conducted thereon which are
imposed by any Governmental Authority having jurisdiction over such real estate
which are not violated by the current use or occupancy of such real estate or
the operation of the business of the Borrower or any Restricted Subsidiary,
except for such violations that would not materially affect the business of the
Borrower or such Restricted Subsidiary;

(u) to the extent constituting a Lien, negative pledges on property and assets,
and only such property and assets, which are the subject of an unconsummated
asset purchase agreement in connection with a Disposition permitted hereunder,
which Liens secure the obligation of the Borrower or any of its Subsidiaries
under such agreement;

(v) Liens consisting of prepayments and security deposits in connection with
leases, subleases, licenses, sublicenses, use and occupancy agreements, utility
services and similar transactions entered into by the Borrower or any Restricted
Subsidiary in the ordinary course of business and not required as a result of
any breach of any agreement or default in payment of any obligation;

(w) Liens on assets of Foreign Subsidiaries securing Indebtedness and other
obligations of Foreign Subsidiaries permitted hereunder; provided that any such
Liens and related Indebtedness are non-recourse as to any Loan Party and/or
assets of any Loan Party;

(x) Liens securing Indebtedness permitted under Section 7.03(m)(i), which such
Liens attach solely to the insurance policies financed in connection with such
Indebtedness and the proceeds thereof;

(y) Liens that are contractual rights of set-off relating to purchase orders and
other agreements, in each case, entered into in the ordinary course of business;

 

138



--------------------------------------------------------------------------------

(z) Liens on the Equity Interests of any joint venture entity in the form of a
transfer restriction, purchase option, call or similar right in connection with
a joint venture;

(aa) deposits of cash in connection with a prepayment, redemption, repurchase,
defeasance or other satisfaction of any Junior Financing permitted pursuant to
Section 7.07(a);

(bb) Liens in favor of Loan Parties to the extent not otherwise prohibited by
this Agreement;

(cc) pledges of cash and Cash Equivalents securing Swap Contracts permitted
under the terms of this Agreement; and

(dd) other Liens on property of any Restricted Subsidiary securing Indebtedness
(and other obligations in respect of such Indebtedness) of such Restricted
Subsidiary permitted under Section 7.03 to the extent such Liens do not secure
Indebtedness in an aggregate principal amount exceeding the greater of
$160,000,000 and 4.50% of Consolidated Tangible Assets at the time of incurrence
less the aggregate outstanding Sale and Leaseback Permitted Amount from Sale and
Leaseback Transactions consummated in accordance with Section 7.13.

Notwithstanding the foregoing, on and after the Collateral Release Date, Liens
shall no longer be permitted hereunder with respect to Specified Secured
Indebtedness except to the extent expressly set forth under the Specified
Secured Indebtedness Collateral Release Requirement.

Investments. Make any Investments, except:

(a) Investments held by the Borrower or such Restricted Subsidiary in the form
of cash and Cash Equivalents (including Investments consisting of deposits with
financial institutions available for withdrawal on demand);

(b) Investments (i) by the Borrower or any Restricted Subsidiary in any Loan
Party; (ii) by any Restricted Subsidiary that is not a Loan Party in any other
Restricted Subsidiary that is also not a Loan Party; (iii) by the Borrower or
any Restricted Subsidiary in any Restricted Subsidiary; provided that the
aggregate outstanding amount of such Investments made by Loan Parties in
Restricted Subsidiaries that are not Loan Parties in reliance on this clause
(iii), shall not exceed the greater of $105,000,000 and 3.00% of Consolidated
Tangible Assets; and (iv) Investments by the Borrower or any Guarantor in any
Restricted Subsidiary that is not a Guarantor consisting solely of (x) the
contribution of Equity Interests of any other Restricted Subsidiary that is not
a Guarantor held directly by the Borrower or such Guarantor in exchange for
Equity Interests (or additional share premium or paid in capital in respect of
Equity Interests) of the Restricted Subsidiary to which such contribution is
made, in each case, to the extent the ownership of the Equity Interests of such
Restricted Subsidiary which are contributed are not diluted; provided, that
immediately following the consummation of an Investment pursuant to the
preceding clause (x), the Restricted Subsidiary whose Equity Interests are the
subject of such Investment remains a Restricted Subsidiary;

 

139



--------------------------------------------------------------------------------

(c) (i) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, (ii) Investments (including debt obligations and
Equity Interests) received in satisfaction or partial satisfaction thereof from
financially troubled account debtors and other credits to suppliers in the
ordinary course of business or received in connection with the bankruptcy or
reorganization of suppliers and customers or in settlement of delinquent
obligations of, or other disputes with, customers and suppliers arising in the
ordinary course of business or upon the foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment and
(iii) Investments in the ordinary course of business in prepaid expenses,
negotiable instruments held for collection and lease, utility and worker’s
compensation, performance and other similar deposits provided to third parties;

(d) Guarantees permitted by Section 7.03;

(e) the Borrower or any of its Restricted Subsidiaries may make Acquisitions,
pursuant to a merger, consolidation, amalgamation or otherwise (including with
respect to an Investment in a Restricted Subsidiary that serves to increase the
Borrower’s or its Restricted Subsidiaries’ respective ownership of Equity
Interests therein) if, with respect to each such Acquisition:

(i) Event of Default. Subject to Section 1.09 for any such Acquisition that is a
Limited Condition Transaction, no Event of Default has occurred and is
continuing or would result therefrom on the date the definitive agreement for
the Permitted Acquisition is entered into by the Borrower and/or the Restricted
Subsidiary, as applicable;

(ii) Similar Business. The line or lines of business of the Person to be
acquired are Permitted Lines of Business;

(iii) Delivery and Notice Requirements. The Borrower shall provide to
Administrative Agent, prior to the consummation of the Permitted Acquisition,
the following: (A) notice of the Permitted Acquisition and (B) a certificate
signed by a Responsible Officer of the Borrower certifying as to compliance with
clauses (i) and (ii) above; and

(iv) Collateral and Guarantee Requirement. The Borrower shall comply with the
applicable provisions of Section 6.14, within the times specified therein;
provided that, (x) such provisions relating to the granting of Liens shall cease
to apply if the Collateral Release Date has occurred and (y) the occurrence of
the Collateral Release Date will not affect the obligation of any Loan Party to
comply with the guarantee requirements set forth in clause (b) of the Collateral
and Guarantee Requirement;

; provided that in respect to Acquisitions of assets that are not held by a Loan
Party and/or Acquisitions of Equity Interests of Persons that do not become
Guarantors in accordance with Section 6.14 (other than as a result of the
acquired Person being an Immaterial Subsidiary), the aggregate consideration in
connection with all such Permitted Acquisitions shall not exceed the greater of
$105,000,000 and 3.00% of Consolidated Tangible Assets.

 

140



--------------------------------------------------------------------------------

(f) Investments of the Borrower or any of its Restricted Subsidiaries in, and
the creation of, any Special Purpose Finance Subsidiary;

(g) the Discovery Acquisition;

(h) the Farm Credit Equities and any other stock or securities of, or
Investments in, Farm Credit Lenders or their investment services or programs;

(i) to the extent constituting Investments, Dispositions permitted by
Section 7.05(d), Restricted Payments permitted by Section 7.06(a) and
transactions permitted by Section 7.04;

(j) prior to the Collateral Release Date, any other Investment that, if such
Investment were a Restricted Payment, would be permitted under Section 7.06(g)
or Section 7.06(h), in each case, made in accordance with the terms and
conditions applicable thereto; provided that in the case of Investments made
pursuant to this clause (j) in reliance on (x) Section 7.06(g), the aggregate
amount of all such Investments shall not exceed, when taken together with all
Restricted Payments made pursuant to Section 7.06(g), $250,000,000 during the
term of this Agreement after the Restatement Date and (y) Section 7.06(h), such
Investment shall be permitted solely to the extent the Borrower is in compliance
on a Pro Forma Basis with a Consolidated Net Leverage Ratio not to exceed
3.50:1.00 as of the last day of the most recently ended Test Period for which
there are Available Financial Statements after giving effect to such Investment;

(k) Asset Swaps consummated in compliance with Section 7.05(g);

(l) Investments in Swap Contracts entered into in the ordinary course of
business for bona fide hedging purposes and not for speculation;

(m) contingent obligations arising under indemnity agreements to title insurers
to cause such title insurers to issue title insurance policies;

(n) Investments in the ordinary course of business consisting of endorsements
for collection or deposit;

(o) Investments in the ordinary course of business consisting of the
non-exclusive licensing of intellectual property pursuant to development,
marketing or manufacturing agreements or arrangements or similar agreements or
arrangements with other Persons, which are not prohibited by this Agreement and
do not in the aggregate materially detract from the value of the Borrower’s or
any of its Restricted Subsidiaries’ property or assets, materially interfere
with the business of the Borrower or any of its Restricted Subsidiaries, or
materially impair the use of such intellectual property in the operation of the
Borrower’s or any of its Restricted Subsidiaries’ businesses;

 

141



--------------------------------------------------------------------------------

(p) loans or advances to officers, directors, consultants and employees of the
Borrower and its Subsidiaries for reasonable and customary business related
travel, entertainment, relocation and analogous ordinary business purposes and
in connection with such Person’s purchase of Equity Interests of the Borrower;

(q) advances of payroll payments, fees or other compensation to officers,
directors, consultants or employees, in the ordinary course of business;

(r) Investments held by a Restricted Subsidiary acquired after the Restatement
Date or of a Person merged into the Borrower or merged or consolidated with any
Restricted Subsidiary after the Restatement Date that were not made in
contemplation of such Acquisition, merger or consolidation;

(s) Investments in the Borrower or any Subsidiary deemed to result from the
reclassification or conversion of any existing Investments to debt or equity or
any combination thereof, to the extent such existing Investment was permitted
under this Section 7.02 at the time made;

(t) Investments by any joint venture; provided that the aggregate amount of
Investments made pursuant to this clause (t) during the term of this Agreement
shall not exceed $50,000,000;

(u) Investments received as the non-cash portion of consideration received in
connection with transactions permitted pursuant to Section 7.05(n);

(v) contingent obligations arising with respect to customary indemnification
obligations in favor of (i) sellers in connection with Acquisitions permitted
hereunder (including the Discovery Acquisition) and (ii) purchasers in
connection with Dispositions permitted under Section 7.05(n);

(w) Investments existing or contemplated on the Restatement Date and, to the
extent in excess of $5,000,000 individually or $10,000,000 in the aggregate, set
forth on Schedule 7.02(w) and any modification, replacement, renewal,
reinvestment or extension thereof; provided that the amount of the original
Investment is not increased except by the terms of such Investment to the extent
set forth on Schedule 7.02(w) or as otherwise permitted by this Section 7.02;

(x) Investments to the extent that payment for such Investments is made solely
with Equity Interests of the Borrower;

(y) prior to Collateral Release Date, other Investments in an aggregate amount
not to exceed the Available Amount; provided that as of the date of any such
Investment and after giving effect thereto, no Event of Default shall exist or
result therefrom; and

(z) following the Collateral Release Date, additional Investments so long as, at
the time of each such Investment, (i) no Default shall exist or would result
therefrom, (ii) the Borrower is in compliance on a Pro Forma Basis with
Section 7.12 after giving effect to such Investment, (iii) there shall be at
least $50,000,000 of Available Liquidity, both

 

142



--------------------------------------------------------------------------------

immediately prior to and immediately after making such Investment, and (iv) with
respect to any Investment the amount of which, when added to the amount of all
other Investments pursuant to this clause (z), all Restricted Payments pursuant
to Section 7.06(k) and all payments under Section 7.07(a)(v) in the immediately
preceding twelve months, is in excess of $50,000,000, the Borrower shall have
furnished to the Administrative Agent a Compliance Certificate prepared on a Pro
Forma Basis which Compliance Certificate shall demonstrate that, on a Pro Forma
Basis as of the date thereof, no Default (including under Section 7.12) would be
deemed to have occurred at such time.

Indebtedness. Create, incur, assume or suffer to exist any Indebtedness, except:

(a) (i) Indebtedness under the Loan Documents or, with respect to any Loan
Party, under Guaranteed Cash Management Agreement or Guaranteed Hedge Agreement,
and (ii) Indebtedness of the Loan Parties under the Senior Notes, and any
Permitted Refinancings thereof;

(b) Indebtedness outstanding on the Restatement Date that (i) is less than
$5,000,000 individually or $10,000,000 in the aggregate or (ii) listed on
Schedule 7.03 and any Permitted Refinancings thereof;

(c) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding pursuant to this
clause (c), shall not exceed the greater of $175,000,000 and 5.00% of
Consolidated Tangible Assets;

(d) Acquired Indebtedness; provided that after giving effect to such acquisition
or assumption on a Pro Forma Basis (giving effect to any other Investment, or
any sale, transaction or other Disposition or any incurrence of Indebtedness or
repayment of Indebtedness consummated concurrently therewith), (w) (i) in the
case of secured Indebtedness incurred prior to the Collateral Release Date, the
Secured Net Leverage Ratio shall be equal to or less than 3.50:1.00, and (ii) in
the case of unsecured Indebtedness, the Consolidated Net Leverage Ratio shall be
equal to or less than (A) prior to the Collateral Release Date, 5.00:1.00 and
(B) after the Collateral Release Date, the Leverage Maintenance Covenant, in
each case, as of the last day of the most recently ended fiscal quarter for
which there are Available Financial Statements; (x) in the case of unsecured
Indebtedness only, the Consolidated Net Leverage Ratio after giving effect to
the assumption of such Acquired Indebtedness shall be no worse than the
Consolidated Net Leverage Ratio in effect immediately prior to the assumption of
such debt; (y) any Indebtedness assumed by non-Guarantor Restricted Subsidiaries
and outstanding under this clause (d), when taken together with any Indebtedness
incurred by non-Guarantor Restricted Subsidiaries and outstanding pursuant to
Section 7.03(k), shall not at any time exceed the greater of (1) $105,000,000
and (2) 3.00% of Consolidated Tangible Assets and (z) following the Collateral
Release Date, the aggregate amount of secured Acquired Indebtedness that is
outstanding pursuant to this Section 7.03(d) at any time shall not exceed, when
taken together with any secured Indebtedness then outstanding pursuant to
Section 7.03(k), 10% of Consolidated Tangible Assets;

 

143



--------------------------------------------------------------------------------

(e) unsecured intercompany Indebtedness permitted pursuant to Section 7.02(b);
provided, that any such Indebtedness of the Borrower or any Guarantor that is
not owed to the Borrower or another Guarantor shall be subordinated to the
payment in full in cash of the Obligations on terms and conditions acceptable to
the Administrative Agent in its sole discretion and all such Indebtedness shall
be subject to the Global Intercompany Note;

(f) Indebtedness pursuant to any Permitted Securitization Facility;

(g) [Reserved];

(h) Indebtedness in respect of (i) one or more series of senior or subordinated
notes issued by the Borrower that are either, at the option of the Borrower,
(x) unsecured or (y) secured by Liens on the Collateral ranking junior to or
pari passu with the Liens securing the Obligations, and (ii) senior or
subordinated loans made to the Borrower that are either (x) unsecured or
(y) secured by Liens on Collateral ranking junior to or pari passu to the Liens
securing the Obligations (any such Indebtedness, “Incremental Equivalent Debt”)
and any Permitted Refinancing thereof; provided that (1) (A) any Incremental
Equivalent Debt, when taken together with any Incremental Facilities, shall not
exceed the Incremental Cap at the time of incurrence thereof and (B) such
Indebtedness satisfies the applicable requirements set forth in the definition
of Incremental Cap; (2) no Default shall have occurred and be continuing or
would exist immediately after giving effect to such incurrence or issuance of
Incremental Equivalent Debt; provided that in the event the proceeds of such
Incremental Equivalent Debt will be used to finance a Limited Condition
Transaction and to the extent the investors or holders thereof agree, this
clause (2) may be limited to the absence of a Payment Default and the absence of
a Bankruptcy Default; (3) the Borrower shall be in compliance with Section 7.12
on a Pro Forma Basis after giving effect to such Incremental Equivalent Debt
(giving effect to the full incurrence of such Incremental Equivalent Debt and to
any Permitted Acquisition, other Investment, or any sale, transaction or other
Disposition or any incurrence of Indebtedness or repayment of Indebtedness
consummated concurrently therewith), as of the end of the most recently ended
Test Period; (4) any Incremental Equivalent Debt shall not have a maturity
earlier than the Latest Maturity Date then in effect or a Weighted Average Life
to Maturity that is shorter than any of the Term Loans then in effect (other
than customary bridge loans with a maturity date of no longer than one year that
are required to be converted or exchanged on customary terms into other
instruments, provided that the long-term Indebtedness that such bridge loan is
to be converted into satisfies the maturity, amortization, and prepayment
restrictions of this clause (h)); (5) any such Incremental Equivalent Debt shall
be established pursuant to a separate loan agreement, indenture, note purchase
agreement or other such facilities, (6) all terms of such Indebtedness not
covered in this clause (h) shall be determined by the Borrower and the investors
or lenders of such Incremental Equivalent Debt and to the extent such
Incremental Equivalent Debt takes the form of loans and the terms and
documentation for such loans are not the same as the Term Loans (other than, in
each case, pricing, amortization, maturity, or participation in voluntary or
mandatory prepayments) (as determined by the Borrower in good faith), such loans
shall be reasonably acceptable to the Administrative Agent (except for covenants
and events of default applicable to periods after the Latest Maturity Date in
effect at the time such Incremental Equivalent Debt is entered into); provided
further, if such Incremental Equivalent Debt (x) is secured (1) such facility
shall not be incurred by or subject to any Guarantee by any Person other than
the Borrower and a Guarantor, respectively, and shall not be secured by any
property or

 

144



--------------------------------------------------------------------------------

assets of any Loan Party other than Collateral, (2) the holders of such
Indebtedness or a representative thereof will enter into a Market Intercreditor
Agreement that is reasonably acceptable to the Administrative Agent and (3) on a
pari passu basis with the Loans, such Indebtedness may participate on a pro rata
basis or on a less than pro rata basis (but not on a greater than pro rata
basis) in any mandatory prepayments hereunder and (y) is subordinated in rights
of security or are unsecured, (1) the holders of such indebtedness or a
representative thereof will enter into a Market Intercreditor Agreement that is
reasonably acceptable to the Administrative Agent with the Loan Parties and the
Administrative Agent evidencing such subordination and (2) such Indebtedness
shall not have any scheduled principal prepayments or be subject to any
mandatory redemption or prepayment provisions (except for customary change of
control provisions and customary asset sale provisions that permit application
of the applicable proceeds to the payment of the obligations prior to
application to such Junior Financing) due prior to the date that is ninety-one
(91) days after the Latest Maturity Date then in effect hereunder; provided
that, for purposes of any Limited Condition Transaction, any Pro Forma Basis
calculation and other conditions set forth in this clause (c) shall be subject
to Section 1.09, and in the event of any inconsistency between Section 1.09 and
this clause (c), Section 1.09 shall control;

(i) Permitted External Refinancing Debt and any Permitted Refinancing thereof;

(j) other Indebtedness of the Borrower and its Restricted Subsidiaries; provided
that on a Pro Forma Basis after giving effect to the incurrence of such
Indebtedness (giving effect to any Permitted Acquisition, other Investment, or
any sale, transaction or other Disposition or any incurrence of Indebtedness or
repayment of Indebtedness consummated concurrently therewith), (i) prior to the
Collateral Release Date, in the case of secured Indebtedness, the Secured Net
Leverage Ratio shall be equal to or less than 3.50:1.00, and (ii) in the case of
unsecured Indebtedness the Consolidated Net Leverage Ratio shall be equal to or
less than (x) prior to the Collateral Release Date, 5.00:1.00 and (y) after the
Collateral Release Date, the Leverage Maintenance Covenant, in each case, as of
the last day of the most recently ended fiscal quarter for which there are
Available Financial Statements; provided that any Indebtedness pursuant to
clause (i) above (1) if secured, shall be subject to a Market Intercreditor
Agreement reasonably satisfactory to the Administrative Agent and the Borrower
and (2) shall not mature prior to the Latest Maturity Date then in effect, or
have a Weighted Average Life to Maturity that is less than the Weighted Average
Life to Maturity of any of the Term Loans then in effect (other than customary
bridge loans with a maturity date of no longer than one year that are required
to be converted or exchanged on customary terms into other instruments, provided
that the long-term Indebtedness that such bridge loan is to be converted into
satisfies the maturity and amortization restrictions of this clause (j));
provided further, that any Indebtedness outstanding pursuant to this clause
(j) incurred by a non-Guarantor Restricted Subsidiary under sub-clause
(i) above, shall not exceed at any time the greater of (1) $105,000,000 and
(2) 3.00% of Consolidated Tangible Assets;

(k) Indebtedness incurred in connection with a Permitted Acquisition; provided
that after giving effect to such acquisition on a Pro Forma Basis (giving effect
to any other Investment, or any sale, transaction or other Disposition or any
incurrence of Indebtedness or repayment of Indebtedness consummated concurrently
therewith), (w) (i) in the case of

 

145



--------------------------------------------------------------------------------

secured Indebtedness incurred prior to the Collateral Release Date, the Secured
Net Leverage Ratio shall be equal to or less than 3.50:1.00, and (ii) in the
case of unsecured Indebtedness, the Consolidated Net Leverage Ratio shall be
equal to or less than (x) prior to the Collateral Release Date, 5.00:1.00, and
(y) after the Collateral Release Date, the Leverage Maintenance Covenant, in
each case, as of the last day of the most recently ended fiscal quarter for
which there are Available Financial Statements; or (z) in the case of unsecured
Indebtedness only, the Consolidated Net Leverage Ratio after giving effect to
the incurrence of such Indebtedness shall be no worse than the Consolidated Net
Leverage Ratio in effect immediately prior to the incurrence of such
Indebtedness; provided that any Indebtedness pursuant to this clause (k) (1) if
secured, shall be subject to a Market Intercreditor Agreement reasonably
satisfactory to the Administrative Agent and the Borrower and (2) shall not
mature prior to the Latest Maturity Date then in effect, or have a Weighted
Average Life to Maturity that is less than the Weighted Average Life to Maturity
of the Term Loans then in effect (other than customary bridge loans with a
maturity date of no longer than one year that are required to be converted or
exchanged on customary terms into other instruments, provided that the long-term
Indebtedness that such bridge loan is to be converted into satisfies the
maturity and amortization restrictions of this clause (k)); provided further
that (y) any Indebtedness incurred by non-Guarantor Restricted Subsidiaries and
outstanding under this clause (k), when taken together with any Indebtedness
assumed by non-Guarantor Restricted Subsidiaries and outstanding pursuant to
Section 7.03(d), shall not at any time exceed the greater of (1) $105,000,000
and (2) 3.00% of Consolidated Tangible Assets and (z) following the Collateral
Release Date, the aggregate amount of secured Acquired Indebtedness that is
outstanding pursuant to this Section 7.03(k) at any time shall not exceed, when
taken together with any secured Indebtedness then outstanding pursuant to
Section 7.03(d), 10% of Consolidated Tangible Assets;

(l) Indebtedness in respect of (i) netting services, (ii) ACH arrangements, or
(iii) bank overdrafts or returned items incurred in the ordinary course of
business that are repaid promptly and in any event within ten (10) Business Days
(or such longer period not to exceed an additional five (5) Business Days as the
Administrative Agent may reasonably agree);

(m) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(n) unsecured Indebtedness owing to banks or other financial institutions under
credit cards issued to officers and employees for, and constituting,
business-related expenses in the ordinary course of business; provided, such
Indebtedness is extinguished within ninety (90) days after the incurrence
thereof;

(o) Indebtedness which may exist or be deemed to exist in connection with
customary agreements entered into in the ordinary course of business providing
for indemnification, purchase price adjustments, and similar obligations in
connection with Investments, Permitted Acquisitions or Dispositions permitted
hereunder;

(p) Indebtedness which may exist or be deemed to exist with respect to surety
and appeals bonds, performance and bid bonds and other similar obligations, in
each case, in the ordinary course of business, provided that the underlying
obligation is an obligation of the Borrower or any Restricted Subsidiary and is
not in respect of borrowed money;

 

146



--------------------------------------------------------------------------------

(q) to the extent constituting Indebtedness, deferred compensation and similar
obligations to current and former employees, officers and directors/managers of
the Borrower and its Restricted Subsidiaries incurred in the ordinary course of
business and consistent with past practices;

(r) unsecured Indebtedness issued by the Borrower or any Restricted Subsidiary
to current or former officers, directors and employees, their respective
estates, spouses or former spouses to finance the purchase or redemption of
Equity Interests of the Borrower permitted by Section 7.06;

(s) Indebtedness which may exist or be deemed to existing in connection with
Swap Contracts permitted under Section 7.02(l);

(t) Guarantees (i) by the Borrower or any Guarantor of any Indebtedness of the
Borrower or any Guarantor permitted to be incurred under this Agreement, (ii) by
the Borrower or any Guarantor of Indebtedness of any Restricted Subsidiary that
is not a Guarantor to the extent such Guarantees are unsecured and are permitted
by Section 7.02 and the Indebtedness incurred by such Restricted Subsidiary that
is not a Guarantor is permitted to be incurred under this Section 7.03, (iii) by
any Restricted Subsidiary that is not a Guarantor of Indebtedness of another
Restricted Subsidiary that is not a Guarantor so long as such Restricted
Subsidiary incurred such Indebtedness in compliance with this Agreement;
provided, that, in each case, to the extent such Indebtedness is subordinated to
the Obligations, such Guarantee is subordinated to the same extent as the
Indebtedness being Guaranteed; and

(u) other Indebtedness in an aggregate principal amount not to exceed the
greater of $210,000,000 and 6.00% of Consolidated Tangible Assets at any time
outstanding less the aggregate outstanding Sale and Leaseback Permitted Amount
from Sale and Leaseback Transactions consummated in accordance with
Section 7.13.

Notwithstanding the foregoing, on and after the Collateral Release Date,
Specified Secured Indebtedness shall no longer be permitted hereunder except to
the extent expressly set forth under the Specified Secured Indebtedness
Collateral Release Requirement.

Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that (x) when any wholly-owned Subsidiary is merging with
another Subsidiary, the continuing or surviving Person is, or becomes, a
wholly-owned Subsidiary and (y) when any Guarantor is merging with another
Subsidiary, the continuing or surviving Person is such Guarantor or becomes a
Guarantor in accordance with Section 6.14;

 

147



--------------------------------------------------------------------------------

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided that (x) if the transferor in such a transaction is a wholly-owned
Subsidiary, then the transferee must either be the Borrower, a wholly-owned
Subsidiary or become a wholly-owned Subsidiary, (y) if the transferor in such a
transaction is a Guarantor, then the transferee must either be the Borrower, a
Guarantor or become a Guarantor in accordance with Section 6.14 and (z) if the
transferor in such transaction is a Restricted Subsidiary, then the transferee
must either be the Borrower, a Restricted Subsidiary or become a Restricted
Subsidiary;

(c) the Borrower or any Subsidiary may Dispose of any Equity Interests to
another Subsidiary or to the Borrower; provided, that (x) if the transferor in
such transaction is a wholly-owned Subsidiary, then the transferee must either
be the Borrower, a wholly-owned Subsidiary or become a wholly-owned Subsidiary,
(y) if the transferor in such transaction is a Guarantor, then the transferee
must either be the Borrower, another Guarantor, or become a Guarantor in
accordance with Section 6.14 and (z) if the transferor in such transaction is a
Restricted Subsidiary, then the transferee must either be the Borrower, a
Restricted Subsidiary or become a Restricted Subsidiary;

(d) any Subsidiary may merge or consolidate with, or Dispose of all or
substantially all of its assets to, another Person in order to consummate (i) a
Disposition permitted by Section 7.05(n), (ii) an Investment permitted by
Section 7.02 or (iii) a Restricted Payment permitted pursuant to Section 7.06,
in each case, made in accordance with the terms and conditions applicable
thereto;

(e) the Borrower or any Subsidiary may engage in Permitted Acquisitions pursuant
to and in accordance with the terms of this Agreement and (i) any Person may
merge into or consolidate with the Borrower or any Subsidiary and (ii) any
Subsidiary may merge into or consolidate with another Person, in each case, in
connection with a Permitted Acquisition so long as, in the case of any merger
involving (x) the Borrower, the continuing or surviving Person is the Borrower,
(y) a Guarantor, the continuing or surviving Person is a Guarantor or becomes a
Guarantor in accordance with Section 6.14, and (z) a Restricted Subsidiary, the
continuing or surviving Person is, or becomes, a Restricted Subsidiary;

(f) the Borrower may be consolidated with or merged into any newly formed
corporation organized under the laws of the United States or any State thereof
solely for changing its jurisdiction of incorporation; provided that
simultaneously with such transaction, (x) the Person formed by such
consolidation or into which the Borrower is merged shall expressly assume all
obligations of the Borrower under the Loan Documents, (y) the Person formed by
such consolidation or into which the Borrower is merged shall take all actions
as may be required to preserve the enforceability of (1) the Loan Documents and
(2) prior to the occurrence of the Collateral Release Date, validity and
perfection of the Liens of the Collateral Documents and (z) such Person shall
deliver or cause to be delivered legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements, including any supplements or
amendments to the applicable Collateral Documents, consistent in all material
respects with those delivered on the Restatement Date under Section 4.01 and
otherwise in form and substance satisfactory to the Administrative Agent; and

(g) any Restricted Subsidiary which has Disposed of all of its assets as
permitted under this Section 7.04 or Section 7.05 or otherwise has no assets may
be dissolved, liquidated or otherwise have their existence terminated.

 

148



--------------------------------------------------------------------------------

Dispositions. Make any Disposition, except:

(a) Dispositions (i) of obsolete or worn out property, whether now owned or
hereafter acquired in the ordinary course of business and (ii) consisting of the
abandonment, lapse or other disposition of intellectual property that is not
material or useful to the business of the Borrower or any of its Restricted
Subsidiaries (or otherwise of material value to the Borrower and its Restricted
Subsidiaries taken as a whole);

(b) Dispositions of inventory, cash and Cash Equivalents in the ordinary course
of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by any Restricted Subsidiary to the Borrower or to
another Restricted Subsidiary; provided that (x) if the transferor in such a
transaction is a wholly-owned Subsidiary, then the transferee must either be the
Borrower, a wholly-owned Subsidiary or become a wholly-owned Subsidiary, (y) if
the transferor in such a transaction is a Guarantor, then the transferee must
either be the Borrower, a Guarantor or become a Guarantor in accordance with
Section 6.14 and (z) if the transferor in such transaction is a Restricted
Subsidiary, then the transferee must either be the Borrower, a Restricted
Subsidiary or become a Restricted Subsidiary;

(e) Dispositions (i) permitted by Section 7.04(a), Section 7.04(b) or
Section 7.04(c), (ii) constituting an Investment permitted by Section 7.02,
(iii) constituting a Restricted Payment permitted pursuant to Section 7.06 or
(iv) constituting the grant of Liens (or foreclosure thereon) permitted by
Section 7.01, in each case, made in accordance with the terms and conditions
applicable thereto;

(f) Dispositions of accounts receivable (and related supporting obligations and
books and records) subject to any Permitted Securitization Facility;

(g) Asset Swaps; provided that to the extent any asset sold or exchanged is
Collateral, the purchased Related Business Asset shall become Collateral and the
relevant Loan Party shall execute any necessary Collateral Documents to
effectuate such security interest;

(h) non-exclusive licenses, sublicenses, leases or subleases (including any
non-exclusive license or sublicense of intellectual property) granted to third
parties in the ordinary course of business not interfering in any material
respect with the business of the Borrower or any of its Restricted Subsidiaries;

 

149



--------------------------------------------------------------------------------

(i) sales or discounting or forgiveness, on a non-recourse basis and in the
ordinary course of business, of past due accounts in connection with the
collection or compromise thereof;

(j) the sale or transfer of accounts receivable (and related supporting
obligations and books and records) subject to any Permitted Securitization
Facility;

(k) Dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any of its Restricted Subsidiaries;
provided the proceeds of any such Disposition are applied in accordance with
Section 2.05(b)(iii) if and to the extent required thereby;

(l) the unwinding of any Swap Contract pursuant to its terms;

(m) Dispositions resulting from (i) conversion of any intercompany Indebtedness
to Equity Interests and (ii) settlement, discounting, writing off, forgiveness,
cancelation, surrender, waiver or release of any intercompany Indebtedness or
other obligation owing to the Borrower or any Restricted Subsidiary; and

(n) other Dispositions by the Borrower or any Restricted Subsidiaries; provided
that (i) at the time of such Disposition, no Default shall exist or would result
therefrom, (ii) the consideration for any such Disposition shall be at least 70%
cash or Cash Equivalents (the “Cash Consideration Requirement”); provided that
the following shall be deemed cash for purposes of the Cash Consideration
Requirement: (A) the amount of any Indebtedness or other liabilities (other than
Indebtedness or other liabilities that are subordinated to the Obligations or
that are owed to the Borrower or a Restricted Subsidiary) of the Borrower or any
applicable Restricted Subsidiary (as shown on such Person’s most recent balance
sheet or in the notes thereto) that are (x) assumed by the transferee of any
such assets or (y) otherwise cancelled or terminated in connection with the
transaction with such transferee and, in each case, for which the Borrower and
its Restricted Subsidiaries (to the extent previously liable thereunder) shall
have been validly released by all relevant creditors in writing, (B) any
securities, notes or other obligations or assets received by the Borrower or any
Restricted Subsidiary from such transferee that are converted by such Person
into cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
received) within one hundred eighty (180) days following the closing of the
applicable Disposition and (C) any Designated Non-Cash Consideration received in
respect of such Disposition having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (C) that is at that time outstanding, not in excess of $50,000,000
(with the fair market value of each item of Designated Non-Cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value), (iii) such disposition shall be for at least the fair market
value (as determined by the Borrower in good faith) of the assets or property
subject to such Disposition, and (iv) the Net Cash Proceeds received by the
Borrower or any Restricted Subsidiary from Dispositions pursuant to this clause
(n) shall be applied to prepay the Loans to the extent required by
Section 2.05(b)(iii).

 

150



--------------------------------------------------------------------------------

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person (other than a Loan Party), such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and, if
requested of the Administrative Agent, upon the certification by the Borrower
that such Disposition is permitted by this Agreement, the Administrative Agent
shall be authorized to take any actions deemed appropriate in order to effect
the foregoing in accordance with Section 9.10.

Restricted Payments. Declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except:

(a) each Subsidiary may make Restricted Payments to the Borrower, the Guarantors
and any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

(b) the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

(c) the Borrower and each Restricted Subsidiary may purchase, redeem or
otherwise acquire Equity Interests issued by it with the proceeds received from
the substantially concurrent issue of new shares of its common stock or other
common Equity Interests;

(d) the repurchase, redemption or other acquisition or retirement for value of
any Equity Interests of the Borrower held by any member of the Borrower’s (or
any of its Restricted Subsidiaries’) management pursuant to any management
equity subscription agreement, stock option agreement, employment agreement,
severance agreement or other executive compensation arrangement; provided that
the aggregate price paid for all such repurchased, redeemed, acquired or retired
Equity Interests shall not exceed $10,000,000 in any twelve-month period
(provided that the Borrower may carry over and make in a subsequent calendar
year, commencing with the 2017 calendar year, in addition to the amounts
permitted for such calendar year, up to $10,000,000 of unutilized capacity under
this clause (d) attributable to the immediately preceding calendar year;

(e) prior to the Collateral Release Date, the Borrower and its Restricted
Subsidiaries may make Restricted Payments in an aggregate amount not to exceed
the Available Amount; provided that (i) at the time such Restricted Payment is
made or consummated, no Event of Default shall exist, or result therefrom, and
(b) the Borrower shall be in compliance with a Consolidated Net Leverage Ratio
not to exceed 4.00:1.00 as of the last day of the most recently ended Test
Period for which there are Available Financial Statements after giving effect to
the making or consummation, as applicable, of such Restricted Payment;

(f) the Borrower or any Restricted Subsidiary may pay cash payments in lieu of
fractional shares in connection with (i) any dividend, split or combination of
Equity Interests or any Permitted Acquisition (or similar Investment) or
(ii) the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Borrower or any of its Subsidiaries;

 

151



--------------------------------------------------------------------------------

(g) prior to the Collateral Release Date, the Borrower and its Restricted
Subsidiaries may make Restricted Payments in an aggregate amount not to exceed,
when taken together with any Investments made pursuant to Section 7.02(j),
$250,000,000 during the term of this Agreement after the Restatement Date, if
immediately after giving effect to such Restricted Payment no Event of Default
shall have occurred and be continuing;

(h) prior to the Collateral Release Date, the Borrower and its Restricted
Subsidiaries may make other Restricted Payments if immediately after giving
effect to such Restricted Payment (i) no Event of Default shall have occurred
and be continuing and (ii) the Borrower shall be in compliance on a Pro Forma
Basis with a Consolidated Net Leverage Ratio not to exceed 3.50:1.00 as of the
last day of the most recently ended Test Period for which there are Available
Financial Statements as though such Restricted Payment had occurred on the first
day of such period;

(i) the repurchase of Equity Interests deemed to occur (i) upon the exercise of
stock options to the extent such Equity Interests represent a portion of the
exercise price of those stock options or (ii) for purposes of satisfying any
required tax withholding obligation upon the exercise of a grant or award that
was granted or awarded to an employee;

(j) the purchase, redemption, acquisition, cancellation or other retirement for
a nominal value per right of any rights granted to all the holders of common
stock of the Borrower pursuant to any shareholders’ rights plan adopted for the
purpose of protecting shareholders from unfair takeover tactics; provided that
any such purchase, redemption, acquisition, cancellation or other retirement of
such rights is not for the purpose of evading the limitations of this covenant
(all as determined in good faith by a Responsible Officer of the Borrower); and

(k) following the Collateral Release Date, the Borrower may declare or pay cash
dividends to its stockholders and purchase, redeem or otherwise acquire for cash
Equity Interests issued by it; provided that at the time of such declaration,
payment, purchase, redemption or acquisition, as the case may be, (i) the
Borrower is in compliance on a Pro Forma Basis with Section 7.12 after giving
effect to such action, (ii) no Default shall exist or would result therefrom,
(iii) there shall be at least $50,000,000 of Available Liquidity, both
immediately prior to declaration and immediately after payment of such cash
dividend or purchase or redemption price, and (iv) with respect to any
Restricted Payment the amount of which, when added to the amount of all other
Restricted Payments pursuant to this clause (k) in the immediately preceding
twelve months, is in excess of $50,000,000, the Borrower shall have furnished to
the Administrative Agent a Compliance Certificate prepared on a Pro Forma Basis
as of the most recently ended date for which there are Available Financial
Statements, which Compliance Certificate shall demonstrate that, on a Pro Forma
Basis as of the date thereof, no Default (including under Section 7.12) would be
deemed to have occurred at such time.

 

152



--------------------------------------------------------------------------------

Prepayments etc. of Indebtedness.

(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (1) the Senior Notes (if any), any
Incremental Equivalent Debt, any Permitted External Refinancing Debt, any
Indebtedness permitted by Section 7.03(j)(ii), any other Indebtedness, in each
case, that is secured on a junior priority basis relative to the Facilities by
some or all of the Collateral or other unsecured Indebtedness permitted to be
incurred under this Agreement or (2) any other Indebtedness that is subordinated
to the Obligations expressly by its terms (other than Indebtedness among the
Borrower and its Subsidiaries) at any time during the term of this Agreement
(all such Indebtedness referred to in the preceding clause (1) and this clause
(2), collectively, the “Junior Financing”), except (i) any Permitted Refinancing
thereof, (ii) the conversion of any such Junior Financing to Equity Interests
(other than Disqualified Equity Interests) of the Borrower from the
substantially concurrent issuance of new shares of its common stock or other
common equity interests, (iii) with respect to subordinated debt, to the extent
permitted by any applicable subordination provisions, (iv) prior to the
Collateral Release Date, other prepayments redemptions, purchases, defeasances
and other repayments in respect of Junior Financings in an aggregate amount not
to exceed the Available Amount, and (v) following the Collateral Release Date,
the Borrower may prepay, redeem, purchase, defease or otherwise satisfy prior to
the scheduled maturity thereof any Junior Financing; provided that at the time
thereof (i) the Borrower is in compliance on a Pro Forma Basis with Section 7.12
after giving effect to such action, (ii) there shall be at least $50,000,000 of
Available Liquidity, both immediately prior to and after such action, and
(iii) with respect to any such action, the amount of which, when added to the
amount of all other such actions under this clause (v), Investments under
Section 7.02(z) and Restricted Payments pursuant to Section 7.06 (k) in the
immediately preceding twelve months, is in excess of $50,000,000, the Borrower
shall have furnished to the Administrative Agent a Compliance Certificate
prepared on a Pro Forma Basis, which Compliance Certificate shall demonstrate
that, on a Pro Forma Basis as of the date thereof, no Default (including under
Section 7.12) would be deemed to have occurred at such time; provided that,
(x) in each case, no Default shall exist immediately before or immediately after
giving effect thereto on a Pro Forma Basis and (y) solely with respect to clause
(iv) above, the Consolidated Net Leverage Ratio as determined on a Pro Forma
Basis as of the last day of most recently ended Test Period for which there are
Available Financial Statements is less than 4.00:1.00.

(b) Amend, modify or change any term or condition of any documentation governing
any Junior Financing in a manner that would (i) permit a payment not otherwise
permitted by Section 7.07(a), (ii) contravene any subordination or intercreditor
provisions then in effect or (iii) otherwise be materially adverse to the
interests of the Lenders.

Change in Nature of Business; Fiscal Year.

(a) Engage in any material line of business other than Permitted Lines of
Business.

(b) Neither the Borrower nor any Restricted Subsidiary shall change the manner
in which either the last day of its fiscal year or the last day of each of the
first three (3) fiscal quarters of its fiscal year is calculated; provided that
any Restricted Subsidiary acquired or formed, or Person designated as an
Unrestricted Subsidiary, in each case, after the Restatement Date, may change
its fiscal year to match the fiscal year of the Borrower.

 

153



--------------------------------------------------------------------------------

Transactions with Affiliates. Enter into any transaction of any kind with any
Affiliate of the Borrower other than (a) transactions which are on fair and
reasonable terms substantially as favorable to the Borrower or such Subsidiary
as would be obtainable by the Borrower or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate (or,
if the nature of such transaction is such that it is not available on an
arm’s-length basis, on terms and conditions that are fair and reasonable),
(b) transactions among Loan Parties and (c) transactions between the Borrower
and wholly-owned Restricted Subsidiaries or among wholly-owned Restricted
Subsidiaries; provided that this Section 7.09 shall not (i) prohibit any
transaction permitted by Section 7.02(b), Section 7.02(f), Section 7.02(p),
Section 7.02(q), Section 7.02(s), Section 7.03(e) or Section 7.03(f), (ii) apply
to reasonable compensation (including amounts paid pursuant to Plans) and
indemnification paid or made available to an officer, director or employee of
the Borrower or any of its Restricted Subsidiaries for services rendered in that
Person’s capacity as an officer, director or employee or the making of any
Restricted Payment otherwise permitted by this Agreement, in each case to the
extent any such payments are made in accordance with applicable Laws or
(iii) apply to the issuance of Equity Interests otherwise permitted under the
terms of this Agreement.

Burdensome Agreements. Enter into any Contractual Obligation (other than this
Agreement or any other Loan Document) that (a) limits the ability of any
Subsidiary (other than a Special Purpose Finance Subsidiary) to make Restricted
Payments to the Borrower or any Guarantor or to otherwise transfer property to
the Borrower or any Guarantor, in each case other than (i) any limitation
consisting of customary non-assignment provisions in Contractual Obligations
entered into in the ordinary course of business to the extent such provisions
restrict the transfer or assignment of such agreement, (ii) any limitation
pursuant to a Lien permitted under clause (i) or (j) of Section 7.01 to the
extent such provisions restrict the transfer of the property subject to such
agreements, (iii) customary limitations on the Disposition of an asset pursuant
to an agreement with a Person that is not an Affiliate to Dispose of such asset
to such Person to the extent such Disposition is permitted by Section 7.05,
(iv) customary limitations on the Borrower or any of its Subsidiaries party to a
Permitted Securitization Facility that restrict the transfer of the Borrower’s
or any such Subsidiary’s interest in accounts receivable (and related supporting
obligations and books and records) subject to such Permitted Securitization
Facility, and (v) limitations set forth in documents governing Indebtedness
permitted under Section 7.03(d) so long as such limitations are not applicable
to any Person, or the properties or assets of any Person, other than the
Person(s), or the property or assets of the Person(s), that are the subject of
the applicable Acquisition, or (b) at any time prior to the Collateral Release
Date, prohibits, restricts, or imposes any condition upon the ability of the
Borrower or any of its Restricted Subsidiaries to create, incur or permit to
exist any Lien upon any of its property or assets (other than any Excluded
Assets) in favor of the Administrative Agent (or its agent or designee) for the
benefit of the Secured Parties securing any of the Obligations other than
prohibitions, restrictions or conditions (i) contained in any Loan Document, the
Senior Notes, or any document governing any Incremental Equivalent Debt,
Permitted External Refinancing Debt, Specified Secured Indebtedness or any
Permitted Refinancing in respect thereof; (ii) in licenses, leases and other
contracts restricting the assignment, subletting or other transfer thereof
(including the granting of any Lien); provided that such restriction or
limitation is limited to the assets subject to such license, lease or contract;
(iii) customary limitations contained in any agreement with respect to a
Disposition permitted under Section 7.05, (iv) contained in Acquired
Indebtedness and Permitted Refinancings thereof; provided that the restrictive
provisions in such Permitted Refinancing are

 

154



--------------------------------------------------------------------------------

not materially more restrictive than the restrictive provisions in the Acquired
Indebtedness being refinanced and such restrictions are limited to the Persons
or assets being acquired or the Subsidiaries of such Persons and their assets;
(v) customary restrictions in joint venture arrangements or management
contracts; provided that such restrictions are limited to assets of such joint
venture and the Equity Interests of the Persons party to such arrangement or
contract; (vi) contained in the Indebtedness of Foreign Subsidiaries incurred
pursuant to Section 7.03 and Permitted Refinancings thereof; provided that such
restrictions only apply to the Foreign Subsidiaries incurring such Indebtedness
and their Subsidiaries (and the assets thereof); and (vii) contained in
Indebtedness used to finance, or incurred for the purpose of financing, purchase
money obligations for fixed or capital assets; provided that such restrictions
apply only to the asset (or the Person owning such asset) being financed
pursuant to such Indebtedness. Notwithstanding the foregoing, it is acknowledged
and agreed that subsection (a) of the preceding sentence shall not prohibit
contractual obligations limiting Restricted Payments to the extent such
limitations are no more restrictive or onerous than the provisions of
Section 7.06.

Use of Proceeds.

(a) Use the proceeds of any Credit Extension, whether directly or indirectly,
and whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

(b) The Borrower will not request any Borrowing, and the Borrower shall not use,
and shall procure that the Loan Parties and the Borrower’s or Loan Party’s
respective directors, officers, employees and agents shall not use, the proceeds
of any Credit Extension (i) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto (including any Person participating in the transaction, whether as
Lender, Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or
otherwise).

Financial Covenants.

(a) Consolidated Cash Interest Coverage Ratio. Following the Restatement Date,
permit the Consolidated Cash Interest Coverage Ratio as of the end of any fiscal
quarter of the Borrower to be less than 3.00 to 1.00.

(b) Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage Ratio
as of the end of any fiscal quarter of the Borrower ending during any period set
forth below to be greater than the ratio set forth below for such fiscal quarter
(the “Leverage Maintenance Covenant”):

 

Fiscal Quarter

   Maximum Consolidated Net Leverage Ratio  

Restatement Date through September 30, 2017

     5.50:1.00   

Thereafter

     4.50:1.00   

 

155



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Consolidated Net Leverage Ratio as of the
last day of the first fiscal quarter ending after the Collateral Release Date
shall not be greater than 3.50:1.00; provided that if, at the end of any
subsequent fiscal quarter, the Consolidated Net Leverage Ratio is greater than
3.50:1.00 and the Borrower has entered into a Permitted Acquisition within such
fiscal quarter (a fiscal quarter in which such conditions are satisfied, a
“Trigger Quarter”), then the Consolidated Net Leverage Ratio may be greater than
3.50 to 1.00 but shall not be greater than 4.00:1.00 for such Trigger Quarter
and the next succeeding three fiscal quarters (such period, the “Acquisition
Compliance Period”); provided, further, that, following the occurrence of a
Trigger Quarter, no subsequent Trigger Quarter shall be deemed to have occurred
or to exist for any reason unless and until the Consolidated Net Leverage Ratio
is less than or equal to 3.50:1.00 as of the end of any fiscal quarter following
the occurrence of such initial Trigger Quarter.

7.12 Sale and Leaseback Transactions. Enter into any Sale and Leaseback
Transaction, except to the extent (x) permitted by Section 7.05(n) and (y) at
the time such Sale and Leaseback Transaction is entered into, and after giving
effect thereto, the Borrower may incur at least $1 of additional Indebtedness
under Section 7.03(u).

Organizational Documents. Amend, modify or change in any matter materially
adverse to the interests of the Lenders its Organization Documents. For the
avoidance of doubt, changes to Organization Documents necessary to permit
transactions permitted by, and consummated in accordance with the terms of,
Section 7.04 shall be deemed not to be materially adverse to the interests of
the Lenders.

EVENTS OF DEFAULT AND REMEDIES

Events of Default. Any of the following shall constitute an Event of Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03, 6.05 (in the case of any
Loan Party), 6.10, 6.11, 6.14 or Article VII, or any Guarantor fails to perform
or observe any term, covenant or agreement contained in the Guaranty; or

 

156



--------------------------------------------------------------------------------

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document or any Discovery Fee Letter (unless such Default is waived
by the parties to the applicable Discovery Fee Letter) on its part to be
performed or observed and such failure continues for 30 days after written
notice thereof to the Borrower by the Administrative Agent or any Lender; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, or in any other Loan Document or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made; or

(e) Cross-Default. (i) The Borrower or any Restricted Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $75,000,000, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guarantee
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; provided
that this clause (e)(i) shall not apply to Indebtedness secured by any Lien
permitted under clause (i) or (j) of Section 7.01 to the extent such
Indebtedness becomes due as a result of the voluntary sale or transfer of the
property or assets secured by such Lien, or (ii) there occurs under any Swap
Contract an Early Termination Date (as defined in such Swap Contract) resulting
from (A) any Event of Default (as defined in such Swap Contract) as to which the
Borrower or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Borrower or any Subsidiary is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by the Borrower or such
Restricted Subsidiary as a result thereof is greater than $75,000,000; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person

 

157



--------------------------------------------------------------------------------

or to all or any material part of its property is instituted without the consent
of such Person and continues undismissed or unstayed for 60 calendar days, or an
order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any of its
Restricted Subsidiaries becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

(h) Judgments. There is entered against the Borrower or any Restricted
Subsidiary (i) a final judgment or order for the payment of money in an
aggregate amount exceeding $75,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) any seizure, sale or similar enforcement proceeding is
commenced by any creditor upon any assets of the Borrower or any Restricted
Subsidiary with respect to such judgment or order, or (B) there is a period of
60 consecutive days during which such judgments or orders shall not have been
paid, vacated, discharged, stayed or bonded pending appeal; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan which has
resulted or would reasonably be expected to result in liability of the Borrower
under Title IV of ERISA to the Pension Plan or the PBGC in an aggregate amount
in excess of $50,000,000, or (ii) the Borrower or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$50,000,000; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document or
any Discovery Fee Letter, at any time after its execution and delivery and for
any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party contests in any manner the validity or enforceability
of any provision of any Loan Document or any Discovery Fee Letter; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document or any Discovery Fee Letter; or

(k) Change of Control. There occurs any Change of Control;

(l) Collateral. Prior to the Collateral Release Date, other than with respect to
items constituting an immaterial portion of the Collateral, any Lien purported
to be created under any Collateral Document shall cease to be, or shall be
asserted in writing by any Loan Party not to be, a valid and perfected Lien on
any Collateral, except (i) to the extent that perfection or priority is not
required pursuant to the Collateral and Guarantee Requirement or the Security
Agreement or (ii) in connection with a release of such Collateral in accordance
with the terms of this Agreement or (iii) as a result of the (A) Administrative
Agent’s failure to maintain possession of any stock certificates, promissory
notes or other instruments delivered to it under

 

158



--------------------------------------------------------------------------------

the Collateral Documents or (B) file Uniform Commercial Code continuation
statements or (iv) if such loss of enforceable or perfected, as applicable,
security interest may be remedied by the filing of appropriate documentation
without the loss of priority.

Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders (or with respect to the proviso in clause (a)
and clause (c) below, the Required Revolving Lenders), take any or all of the
following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated; provided that the Administrative
Agent shall, at the request of, or may, with the consent of, the Required
Revolving Lenders, terminate any undrawn Revolving Credit Commitments.

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); provided that the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Revolving Lenders, require the Borrower to Cash Collateralize L/C
Obligations; and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received under the Loan Documents, subject to the provisions of Sections 2.15
and 2.16, be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

159



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees and amounts payable in respect of Guaranteed Hedge Agreements and
Guaranteed Cash Management Agreements) payable to the Lenders and the L/C Issuer
(including fees, charges and disbursements of counsel to the respective Lenders
and the L/C Issuer and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under
Guaranteed Hedge Agreements and Guaranteed Cash Management Agreements, ratably
among the Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks
in proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprising the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.15; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Guaranteed Cash
Management Agreements and Guaranteed Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may reasonably request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article IX for itself and its Affiliates as if a “Lender” party hereto.

 

160



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT

Appointment and Authority.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents (including, without limitation, with respect to any Market
Intercreditor Agreement required to be entered into pursuant to the terms of
this Agreement) and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the L/C Issuer, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

Rights as a Lender. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

Exculpatory Provisions. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

161



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by a final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien intended or purported to be created by the
Collateral Documents, (v) the value or the sufficiency of any Collateral, or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

Reliance by Administrative Agent. The Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a

 

162



--------------------------------------------------------------------------------

Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Delegation of Duties. The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

Resignation of Administrative Agent. (a) The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice on the Resignation
Effective Date.

(b) With effect from the Resignation Effective Date (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) except for any indemnity
payments or other amounts then owed to the retiring Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent (other than any rights to indemnity payments or other
amounts owed to the retiring Administrative Agent as of the Resignation
Effective Date and the retiring Administrative Agent shall be discharged from
all of its duties and obligations hereunder or

 

163



--------------------------------------------------------------------------------

under the other Loan Documents (if not already discharged therefrom as provided
above in this Section 9.06). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

(c) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Borrower of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the L/C
Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

No Other Duties, Etc. Anything herein to the contrary notwithstanding, none of
the Bookrunners, Arrangers, the Syndication Agent or Co-Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.

 

164



--------------------------------------------------------------------------------

Administrative Agent May File Proofs of Claim; Credit Bidding. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of Collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law. In connection with any such
credit bid and purchase, the Secured Obligations owed to the Secured Parties
shall be entitled to be, and shall be, credit bid on a ratable basis (with
Secured Obligations with respect to contingent or unliquidated claims

 

165



--------------------------------------------------------------------------------

receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (i) of Section 10.01 of this Agreement, (iii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Secured Parties, as a result of which each of the
Secured Parties shall be deemed to have received a pro rata portion of any
Equity Interests and/or debt instruments issued by such an acquisition vehicle
on account of the assignment of the Secured Obligations to be credit bid, all
without the need for any Secured Party or acquisition vehicle to take any
further action, and (iv) to the extent that Secured Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Secured Obligations assigned to the acquisition vehicle exceeds the amount of
debt credit bid by the acquisition vehicle or otherwise), such Secured
Obligations shall automatically be reassigned to the Secured Parties pro rata
and the Equity Interests and/or debt instruments issued by any acquisition
vehicle on account of the Secured Obligations that had been assigned to the
acquisition vehicle shall automatically be cancelled, without the need for any
Secured Party or any acquisition vehicle to take any further action.

Guaranty Matters; Collateral Matters. The Lenders (including each in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuer irrevocably authorize the Administrative Agent, at its option and
in its discretion:

(a) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder (unless such Person continues to guarantee the Senior Notes);

(b) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (A) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (x) contingent
indemnification obligations, (y) obligations under any Guaranteed Cash
Management Agreement and (z) obligations under any Guaranteed Hedge Agreement)
and the expiration or termination of all Letters of Credit (other than Letters
of Credit as to which other arrangements satisfactory to the Administrative
Agent and the L/C Issuer shall have been made), (B) that is sold or otherwise
Disposed of or to be sold or otherwise Disposed of as part of or in connection
with any sale or other Disposition permitted hereunder or under any other Loan
Document, (C) upon the effectiveness of the Collateral Release Conditions or
(D) subject to Section 10.01, if approved, authorized or ratified in writing by
the Required Lenders; and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i), Section 7.01(j) or
Section 7.01(o).

 

166



--------------------------------------------------------------------------------

In addition, immediately upon the Collateral Release Date and without further
action of any Person, the security interests of the Administrative Agent and the
other Secured Parties in the Collateral shall be terminated and released;
provided that the Guarantee of each Loan Party of the Obligations pursuant to
the Loan Documents shall remain in effect. The Administrative Agent shall
execute and deliver, at the Borrower’s expense, all documents or other
instruments that the Borrower shall reasonably request to evidence the
termination and release of such security interests and shall return all such
Collateral in their possession to the Borrower.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the authority of the Administrative Agent to release or
subordinate its interest in particular property and of the Administrative Agent
to release any Guarantor from its obligations hereunder pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

Guaranteed Cash Management Agreements and Guaranteed Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefit of the provisions of
Section 8.03 or the Guaranty by virtue of the provisions hereof or of the
Guaranty shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document (or to notice
of or to consent to any amendment, waiver or modification of the provisions
hereof or of the Guaranty) other than in its capacity as a Lender and, in such
case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Guaranteed Cash Management Agreements and Guaranteed Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may reasonably request, from the applicable Cash Management Bank or Hedge
Bank, as the case may be.

 

167



--------------------------------------------------------------------------------

MISCELLANEOUS

Amendments, Etc. Except as otherwise set forth in this Agreement (including
without limitation in Section 2.15 and Section 2.16), no amendment or waiver of
any provision of this Agreement or any other Loan Document, and no consent to
any departure by the Borrower or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower or
the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01 (except as expressly provided
therein) without the written consent of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(e) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(f) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(f)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders” or “Required Term Loan Lenders” without the written consent of each
Lender under the applicable Facility; or

(g) release all or substantially all of the value of the Guaranty without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or

 

168



--------------------------------------------------------------------------------

(h) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is any Class of Term Loans, the Required Term Loan
Lenders with respect to such Class of Term Loans and (ii) if such Facility is
the Revolving Credit Facility, the Required Revolving Lenders;

(i) (i) waive any condition set forth in Section 4.02 as to any Credit Extension
under the Revolving Credit Facilities or (ii) amend, waive or otherwise modify
any term or provision which directly affects Lenders under the Revolving Credit
Facility and does not directly affect Lenders under any other Facility, in each
case, without the written consent of the Required Revolving Lenders;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document;
(iv) Section 10.06(g) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
(iv) the BofA Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto; and (v) any amendment
or waiver that by its terms affects the rights or duties of Lenders holding
Loans or Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) will require only the requisite percentage in
interest of the affected Class of Lenders that would be required to consent
thereto if such Class of Lenders were the only Class of Lenders. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

 

169



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, the L/C Issuer or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY

 

170



--------------------------------------------------------------------------------

OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic or electronic Committed Loan Notices, Letter of
Credit Applications and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

171



--------------------------------------------------------------------------------

No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable and documented fees, charges and disbursements of one
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration, as applicable, of the Discovery Commitment Letter,
the Discovery Fee Letters, this Agreement and the other Loan Documents (and a
single firm of local counsel for the Administrative Agent in each appropriate
jurisdiction) or any amendments, modifications or waivers of the provisions
hereof or thereof, (ii) all reasonable out-of-pocket expenses incurred by the
L/C Issuer in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of one counsel to the Administrative Agent and the Lenders, taken
as a whole, and, if reasonably necessary, of a single firm of local counsel in
each appropriate jurisdiction and in the case of an actual or perceived conflict
of interest, a single firm of counsel in each

 

172



--------------------------------------------------------------------------------

applicable jurisdiction for such affected person), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
reasonable and documented out-of-pocket fees, disbursements and other charges of
a single firm of counsel to the Indemnified Parties, taken as a whole, and a
single firm of local counsel in each appropriate jurisdiction to all such
Indemnified Parties, taken as a whole, and, solely in the case of an actual or
perceived conflict of interest, a single firm of counsel in each applicable
jurisdiction for such affected Indemnified Parties, incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
syndication of the credit facilities provided for herein, the execution or
delivery of the Discovery Commitment Letter, the Discovery Fee Letters, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any Environmental Liability related in any way
to the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee, (y) result from
any material breach of such Indemnitee’s obligations under the Discovery
Commitment Letter, hereunder or under any other Loan Document, if the Borrower
or such Loan Party has obtained a final and nonappealable judgment in its favor
on such claim as determined by a court of competent jurisdiction or (z) arise
from disputes solely among Indemnitees, and in any event, solely to the extent
that the underlying dispute does not (1) arise as a result of an action,
inaction or representation of, or information provided by or on behalf of the
Loan Parties or their Subsidiaries or Affiliates or (2) relate to any action of
such Indemnitee in its capacity as Administrative Agent or Arranger.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing

 

173



--------------------------------------------------------------------------------

Line Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the L/C
Issuer, the Swing Line Lender or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the L/C Issuer or the
Swing Line Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
L/C Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, other than for direct or actual damages resulting from such
Indemnitee’s gross negligence, bad faith or willful misconduct as determined by
a final and nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provision of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

174



--------------------------------------------------------------------------------

Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that other than pursuant to a
transaction expressly permitted pursuant to Section 7.04(f), the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section, or (iv) to an SPC in accordance with the provisions of
subsection (h) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it (in
each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in
Section 10.06(b)(i)(B) in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B) in any case not described in Section 10.06(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the

 

175



--------------------------------------------------------------------------------

Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans.

(iii) [Reserved].

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a $3,500 processing and recordation fee; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The Eligible Assignee, if it
is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

176



--------------------------------------------------------------------------------

(vi) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(vii) The Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions hereof relating to Disqualified Institutions. Without
limiting the generality of the foregoing, the Administrative Agent shall not
(x) be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Institution.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection

 

177



--------------------------------------------------------------------------------

by each of the Borrower and the L/C Issuer at any reasonable time and from time
to time upon reasonable prior notice. In addition, at any time that a request
for a consent for a material or substantive change to the Loan Documents is
pending, any Lender may request and receive from the Administrative Agent a copy
of the Register.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under
subsection (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 3.06 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment,

 

178



--------------------------------------------------------------------------------

loan, letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(e) Voting Participants. Notwithstanding anything in this Section 10.06 to the
contrary, any Farm Credit Lender that (i) has purchased a participation in the
minimum amount of $5,000,000 on or after the Original Closing Date, (ii) is, by
written notice to the Borrower and the Administrative Agent (a “Voting
Participant Notification”), designated by the selling Lender (including any
existing Voting Participant) as being entitled to be accorded the rights of a
voting participant hereunder (any Farm Credit Lender so designated being called
a “Voting Participant”) and (iii) receives the prior written consent of the
Administrative Agent and the Borrower (such consent by the Borrower not to be
unreasonably withheld or delayed) to become a Voting Participant (only to the
extent and under such circumstances that such consent would be required if such
Voting Participant were to become a Lender pursuant to an assignment in
accordance with subsection (b) of this Section, and such consent is not required
for an assignment to an existing Voting Participant), shall be entitled to vote
(and the voting rights of the selling Lender shall be correspondingly reduced),
on a dollar for dollar basis, as if such Voting Participant were a Lender, on
any matter requiring or allowing a Lender to provide or withhold its consent, or
to otherwise vote on any proposed action, in each case, in lieu of the vote of
the selling Lender; provided, however, that if such Voting Participant has at
any time failed to fund any portion of its participation when required to do so
and notice of such failure has been delivered by the selling Lender to the
Administrative Agent, then until such time as all amounts of its participation
required to have been funded have been funded and notice of such funding has
been delivered by the selling Lender to the Administrative Agent, such Voting
Participant shall not be entitled to exercise its voting rights pursuant to the
terms of this clause (e), and the voting rights of the selling Lender shall not
be correspondingly reduced by the amount for such Voting Participant’s
participation. Notwithstanding the foregoing, each Farm Credit Lender designated
as a Voting Participant on Schedule 10.06(e) shall be a Voting Participant
without delivery of a Voting Participant Notification and without the prior
written consent of the Borrower and the Administrative Agent. To be effective,
each Voting Participant Notification shall, with respect to any Voting
Participant, (A) state the full name of such Voting Participant, as well as all
contact information required of an assignee as set forth in the Administrative
Questionnaire, (B) state the dollar amount of the participation purchased and
(C) include such other information as may be required by the Administrative
Agent. The selling Lender (including any existing Voting Participant) and the
Voting Participant shall notify the Administrative Agent and the Borrower within
three Business Days of any termination of, or reduction or increase in the
amount of, such participation and shall promptly upon request of the
Administrative Agent update or confirm there has been no change in the
information set forth in Schedule 10.06(e) or delivered in connection with any
Voting Participant Notification. The Borrower and the Administrative Agent shall
be entitled to conclusively rely on information provided by a Lender identifying
itself or its participant as a Farm Credit Bank without verification thereof and
may also conclusively rely on the information set forth in Schedule 10.06(e),
delivered in connection with any Voting Participant Notification or otherwise
furnished pursuant to this clause (e) and, unless

 

179



--------------------------------------------------------------------------------

and until notified thereof in writing by the selling Lender, may assume that
there have been no changes in the identity of Voting Participants, the dollar
amount of participations, the contact information of the participants or any
other information furnished to the Borrower and the Administrative Agent
pursuant to this clause (e). The voting rights hereunder are solely for the
benefit of the Voting Participants and shall not inure to any assignee or
participant of a Voting Participant that is not a Farm Credit Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Committed Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Committed Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Committed Loan, the Granting
Lender shall be obligated to make such Committed Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to the Administrative
Agent as is required under Section 2.12(b)(ii). Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 3.04), (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Committed Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Committed Loan were made by such Granting Lender. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee in the amount of $3,500 (which processing fee may be waived by
the Administrative Agent in its sole discretion), assign all or any portion of
its right to receive payment with respect to any Committed Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Committed Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

 

180



--------------------------------------------------------------------------------

(h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to subsection (b) above, Bank of America may, (i) upon 30 days’
notice to the Borrower and the Lenders, resign as an L/C Issuer and/or (ii) upon
30 days’ notice to the Borrower, resign as Swing Line Lender. In the event of
any such resignation as an L/C Issuer or Swing Line Lender, the Borrower shall
be entitled to appoint from among the Lenders a successor L/C Issuer or Swing
Line Lender hereunder; provided, however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of Bank of America as
L/C Issuer or Swing Line Lender, as the case may be. If Bank of America resigns
as an L/C Issuer, it shall retain all the rights, powers, privileges and duties
of an L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as L/C Issuer and all L/C Obligations
with respect thereto (including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

Treatment of Certain Information; Confidentiality. Each of the Administrative
Agent, the Lenders and each L/C Issuer agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.14 or Section 2.18 or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) on a confidential basis to
(i) any rating agency in connection with rating the Borrower or its Subsidiaries
or the credit facilities provided hereunder or (ii) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers of other market identifiers with respect to the credit facilities
provided hereunder, (h) with the consent of the Borrower or (i) to the extent
such Information (x)

 

181



--------------------------------------------------------------------------------

becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, any L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the Original Closing Date, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

Right of Setoff. If an Event of Default shall have occurred and be continuing,
each Lender, each L/C Issuer and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, such
L/C Issuer or any such Affiliate to or for the credit or the account of the
Borrower or any of the Loan Parties against any and all of the obligations of
the Borrower or such Loan Party now or hereafter existing under this Agreement
or any other Loan Document to such Lender or such L/C Issuer, irrespective of
whether or not such Lender or such L/C Issuer shall have made any demand under
this Agreement or any other Loan Document and although such obligations of the
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office or Affiliate of such Lender or such L/C Issuer different from
the branch or office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have. Each Lender and each
L/C Issuer agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

182



--------------------------------------------------------------------------------

Interest Rate Limitation. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by applicable Law (the “Maximum Rate”). If the Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent or any L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

Survival of Representations and Warranties. All representations and warranties
made hereunder and in any other Loan Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Credit Extension, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding.

Severability. If any provision of this Agreement or the other Loan Documents is
held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 10.12, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting

 

183



--------------------------------------------------------------------------------

Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the applicable L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

Replacement of Lenders. If the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender (w) requests compensation under
Section 3.04, (x) is a Defaulting Lender, (y) elects not to participate in an
Extension Offer if the Required Lenders under the relevant Facility elect to
participate in such Extension Offer, or (z) refuses to consent to any waiver,
consent or amendment requested by the Borrower pursuant to Section 10.01 that
has received the written approval of the Required Lenders (or, in the case of a
consent, waiver or amendment involving all affected Lenders of a certain Class,
the Required Revolving Lenders or Required Term Loan Lenders of such Class, as
applicable), but also requires the approval of such Lender, then in any such
case the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of any required assignment pursuant to clause (z), the assignee
shall consent to the waiver, consent or amendment described in such clause (z).

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN

 

184



--------------------------------------------------------------------------------

DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN)
AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

185



--------------------------------------------------------------------------------

Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

USA PATRIOT Act Notice. Each Lender that is subject to the Patriot Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Patriot Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

No Advisory or Fiduciary Responsibility. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Borrower
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i)(A) the arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arrangers and the Lenders are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Administrative Agent, the Arrangers and the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) none of the Administrative Agent, any Arranger or any Lender has
any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and none of the Administrative Agent, any Arranger
or any Lender has any obligation to disclose any of such

 

186



--------------------------------------------------------------------------------

interests to the Borrower or its Affiliates. To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
the Administrative Agent, the Arrangers and the Lenders with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “execute”, “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other Committed Loan Notices, Swing Line Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

Judgment Currency. If, for the purposes of obtaining judgment in any court, it
is necessary to convert a sum due hereunder or any other Loan document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or the
Lenders hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other Person who may be
entitled thereto under applicable Law).

 

187



--------------------------------------------------------------------------------

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document or (iii) the variation of the terms of
such liability in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority.

[Remainder of page is intentionally left blank; signature pages follow]

 

188



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

TREEHOUSE FOODS, INC. By:  

/s/ Dennis F. Riordan

Name:  

Dennis F. Riordan

Title:  

Executive Vice President

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Bridgett J. Manduk Mowry

Name:  

Bridgett J. Manduk Mowry

Title:  

Vice President

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:  

/s/ Dave Strickert

Name:  

Dave Strickert

Title:  

Managing Director

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Brendan Korb

Name:  

Brendan Korb

Title:  

Vice President

Wells Fargo Bank, National Association, as a Lender By:  

/s/ Daniel Van Aken

Name:  

Daniel Van Aken

Title:  

Director



--------------------------------------------------------------------------------

BMO Harris Financing, Inc. as a Revolving Credit Lender and Tranche A-1 Term
Loan Lender By:  

/s/ Paul Harris

Name:  

Paul Harris

Title:  

Managing Director

BMO Harris Bank N.A., as a Tranche A-2 Term Loan Lender By:  

/s/ Paul Harris

Name:  

Paul Harris

Title:  

Managing Director

SUNTRUST BANK, as a Lender By:  

/s/ J. Haynes Gentry III

Name:  

J. Haynes Gentry III

Title:  

Director

COOPERATIVE RABOBANK U.A., NEW YORK BRANCH as a Lender By:  

/s/ James Purky

Name:  

James Purky

Title:  

Managing Director

By:  

/s/ Peter Duncan

Name:  

Peter Duncan

Title:  

Managing Director

KeyBank National Association, as a Lender By:  

/s/ Marianne T. Meil

Name:  

Marianne T. Meil

Title:  

Senior Vice President



--------------------------------------------------------------------------------

Barclays Bank PLC, as a Lender By:  

/s/ Ronnie Glenn

Name:  

Ronnie Glenn

Title:  

Vice President

THE NORTHERN TRUST COMPANY By:  

/s/ M. Scott Randall

Name:  

M. Scott Randall

Title:  

Second Vice President

Branch Banking Trust Company, as a Lender By:  

/s/ Shane Koonce

Name:  

Shane Koonce

Title:  

Vice President

PNC Bank, National Association, as a Lender By:  

/s/ Michael Leong

Name:  

Michael Leong

Title:  

Vice President

ASSOCIATED BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Shilpa Hingwe

Name:  

Shilpa Hingwe

Title:  

Vice President

COBANK, ACB, as a Lender By:  

/s/ Kevin A. Benson

Name:  

Kevin A. Benson

Title:  

Director



--------------------------------------------------------------------------------

COBANK FCB, as a Lender By:  

/s/ Kevin A. Benson

Name:  

Kevin A. Benson

Title:  

Director

AgFirst Farm Credit Bank, as a Voting Participant By:  

/s/ John Weathers

Name:  

John Weathers

Title:  

Assistant Vice President

FARM CREDIT BANK OF TEXAS, as a Voting Participant By:  

/s/ Chris M. Levine

Name:  

Chris M. Levine

Title:  

Vice President

1st Farm Credit Services, PCA, as a Voting Participant By:  

/s/ Corey J. Waldinger

Name:  

Corey J. Waldinger

Title:  

Vice President, Capital Markets Group

United FCS, FLCA dba FCS Commercial Finance Group, as a Voting Participant By:  

/s/ Daniel J. Best

Name:  

Daniel J. Best

Title:  

Vice President

Farm Credit Mid-America, FLCA, as a Voting Participant By:  

/s/ Ralph M. Bowman

Name:  

Ralph M. Bowman

Title:  

Vice President



--------------------------------------------------------------------------------

NORTHWEST FARM CREDIT SERVICES, FLCA, as a Voting Participant By:  

/s/ Casey Kinzer

Name:  

Casey Kinzer

Title:  

Vice President

American AgCredit, FLCA, as a Voting Participant By:  

/s/ James Thede

Name:  

James Thede

Title:  

Vice President

GreenStone Farm Credit Services, FLCA, as a Voting Participant By:  

/s/ Randy Stec

Name:  

Randy Stec

Title:  

EVP, Chief of Sales and Marketing Officer

Farm Credit West, FLCA, as a Voting Participant By:  

/s/ Robert S Tornetta

Name:  

Robert S Tornetta

Title:  

Vice President

AgStar Financial Services, FLCA, as a Voting Participant By:  

/s/ Graham J. Dee

Name:  

Graham J. Dee

Title:  

AVP Capital Markets

Farm Credit East, ACA, as a Voting Participant By:  

/s/ Kerri B. Sears

Name:  

Kerri B. Sears

Title:  

Vice President



--------------------------------------------------------------------------------

Badgerland Financial, FLCA, as a Voting Participant By:  

/s/ Kenneth H. Rue

Name:  

Kenneth H. Rue

Title:  

Vice President-Capital Markets

AGCHOICE FARM CREDIT, FLCA, as a Voting Participant By:  

/s/ Joshua L. Larock

Name:  

Joshua L. Larock

Title:  

Vice President